Mr President, allow me to return for a moment to a deplorable incident that took place yesterday regarding the anti-abortion exhibition organised by our Polish fellow Members from the Independence and Democracy Group. Mrs Gomes and myself were not only jostled, not only almost hit, but also called ‘fascists’ and ‘Nazis’ by this group. That is unacceptable. I was not planning to complain to the President, since the exhibition has been cancelled and the scandalous images associating abortion with the Holocaust – something that is really most absurd – have been withdrawn. However, since my fellow Member had the audacity to call us, in order to complain about having been called a ‘fascist’, I should like all the same to point out that we ourselves were called ‘Nazis’. In this Chamber, that is particularly shocking.
Thank you for that information, Mrs De Keyser. As you were able to note, the exhibition has been withdrawn because the Rules of Procedure require that the debate take place here, in this Chamber, and not by means of an exhibition from outside. As regards the events that you have just reported, I suggest that you refer the matter to the Bureau to see how it might usefully be followed up.
The next item is the statements by the Council and the Commission on Iraq after the referendum on the Constitution.
. Mr President, this debate comes at a critical stage in Iraq’s political transition. When this Parliament last discussed Iraq with the Commission and Council in July, Iraq’s political leaders were in the process of negotiating a new constitution. One month ago, Iraqis voted to approve that constitution which would, for the first time ever, provide them with guarantees on their freedom, security and human rights. The constitutional referendum marks a further step by the Iraqi people on the road to democracy, freedom and peace.
In one month’s time they will vote again, this time to elect a new government that will need quickly to tackle important tasks such as planning and delivering much-needed services that will provide hope for a brighter and better future for millions of Iraqis.
Last month’s referendum was remarkable in many ways. Along with January’s elections, it provided Iraqis with their first real taste of democracy. They participated, for the first time, in political decisions that will affect their own, and their country’s, future. It was humbling, particularly for those of us who come from countries which often take our freedoms and democracy for granted, to see the courage and determination of those who exercised their democratic rights and took part in the voting, braving difficult conditions and the threat of violence.
European Union support for the constitutional referendum had a significant impact. The Commissioner will in a moment no doubt detail the valuable assistance which the Commission provided to the process in support of the Independent Electoral Commission for Iraq and of the UN.
The United Nations has played, and continues to play, a key and outstanding supporting role in the constitutional review and election processes. The United Nations Assistance Mission for Iraq played a vital role in assisting the Iraqi Electoral Commission under the most difficult of circumstances.
The decision to approve the Constitution paved the way for December’s general election. This should represent another major step in the political transition that will eventually lead to Iraq assuming its full role in the international community. Iraq is, of course, still some way from achieving that aspiration. Although a large majority of voters voted in favour of the constitution, the results of the referendum show there are still substantial divisions to be overcome between Iraq’s ethnic communities. A review of the constitution will take place early in the new government’s tenure. This offers an important opportunity for Iraqis to forge a broader consensus on the future of their country, and will assist the creation of an inclusive political system.
Iraq’s political leaders will need to resolve key issues, including federalism, dealing with its political past, and the management of natural resources. Dissatisfaction also threatens the election process. It feeds the sense of frustration and disenfranchisement that some communities feel. It also breeds the sympathy which extremists and terrorists use to justify maintaining the cycle of violence and the insurgency. It is imperative, therefore, that Iraq’s political, ethnic and religious leaders do all they can to address these issues. We hope that the new parliament and government is as representative and as inclusive as possible.
Turning now to international assistance to Iraq’s process of political transition, the EU and the wider international community have already provided significant and valuable support. I look forward to the Commissioner describing the Commission’s invaluable and ongoing assistance.
I would like to mention an important step taken towards closer partnership between the EU and Iraq through the signature of the Joint EU-Iraq Political Declaration on 21 September. This paves the way for regular political dialogue with Iraq on issues of mutual interest, such as promotion of good governance, protection of human rights and conflict prevention and resolution. During that visit, the Iraqi Government stressed how much it values the EU’s assistance, particularly in supporting the constitutional and electoral processes and work to improve capacity in the rule of law sector, including through the EUJUST LEX mission.
Many neighbouring countries and other regional players are making concerted efforts to engage constructively. In particular we welcome the Arab League’s suggestion to work with Iraq in holding a National Dialogue Conference early next year. A preparatory meeting is due to take place in Cairo in a few days’ time, on 19 November. This meeting has the potential to lay the foundations for post-election international engagement and support for the new government.
The Council has strongly urged regional states, in particular Syria, to support the political process in Iraq. This includes cooperating with Iraq to prevent cross-border transit and support for terrorists and insurgents.
As we approach this landmark election we should consider what implications the formation of a new and long-term Iraqi Government might hold for our engagement with Iraq. Our first objective must be to continue to provide support for the election process. The Iraq Government has specifically requested this. The EU will provide support to the election monitoring process, including through supporting the work of domestic election observers. I know that some of you were present in Iraq for the January elections. I hope that it will again be possible for Members of this Parliament to show their support for Iraq’s aspiring parliamentarians in December.
I have already said that the review of the constitution during the early part of the new government’s tenure will be key. The EU stands ready to support actively these important efforts, and is well placed to provide expert advice and technical assistance.
In the longer term, we also need to continue support for the vital rule of law sector and consider its enhancement. The EU is playing a leading role by becoming a supporting donor of the rule of law sector working group, which aims to coordinate donor and government activity in this sector.
The EU’s rule of law mission for Iraq, EUJUST LEX, is due to reach the end of its mandate at the end of June 2006. The Iraqi Government has asked for the programme to be extended and expanded to include wider training of judicial, police and prison officers. The Council is considering how to respond.
Strengthening respect for human rights is also key. Iraq has asked for help in developing its capacity to implement human rights principles and to accede to key human rights conventions. The European Union is uniquely placed to provide this support and advice, and the EU stands ready to offer further support in this area.
Both the EU and Iraq hope to broaden and enhance their partnership further, as the political process goes forward, through the establishment of contractual political dialogue and other appropriate contractual relations.
Let me say once again that as Iraq approaches this milestone in its political transition, now is the time for the international community to provide its full support to the Iraqi people. The European Union, along with others in the international community are, and should continue to be – as in so many other developing and recovering countries – at the forefront of reconstruction and development. I look forward to discussing this with Parliament and hearing honourable Members’ views.
. Mr President, it is almost exactly four months since we first discussed Iraq, as Lord Bach has said. I remember saying then that for the Iraqis the hard work was only beginning. I truly meant it.
Today, the Iraqis have a constitution. They will soon elect a constitutional government. But today Iraqis are also aware of substantial divisions that still need to be overcome in the country. They are now facing two very critical challenges: on the one hand, ensuring inclusive electoral consultations in December and, on the other hand, after doing that, carrying out a comprehensive review of the constitution, which has to be more inclusive.
We stood by the Iraqis during the constitutional process and will also do so during the preparation of the election process and the elections. By providing another EUR 20 million in support, the Commission was the sole supporter of the United Nations and the UN-led constitutional support project. We feel part of a process that allowed the Iraqis to have their say on the constitution by casting their ballots on the referendum day.
With regard to the elections, you surely remember how hopeful I was in July that we could also dispatch an electoral observation mission. But today we must accept the evidence that the security conditions do not allow it. This does not, however, prevent us from assisting in other equally effective ways. We are providing EUR 30 million to the UN electoral support project. While I speak, several European electoral experts are working side-by-side with the Independent Electoral Commission for Iraq and with the UN to ensure proper preparation of the elections and also to set up a transparent domestic monitoring system.
But the road leading to democracy and peace in Iraq does not end with elections. Inevitably, it crosses the path of regional cooperation. Iraq, its neighbours and the other states in the region are called upon to play a key role by strengthening good neighbourly relations and by cooperating to improve regional security. I am very happy to say that the Secretary-General of the Arab League, Mr Amre Moussa, has also gone there now and that there will be a conference next year, together with the Arabs, in order to enhance this relationship that has been hampered in the last few years.
Iraq will be a federal Iraq. Functional central institutions will be set up to support the state structure that the Iraqis themselves have chosen. To that end, suitable legislative and institutional frameworks need to be established. Viable solutions will have to be identified rapidly to ensure continued progress towards stability and democracy.
Inclusiveness is absolutely the only way forward. We shall also consider how best we, the European Union, can help the building-up of institutions that favour an inclusive approach. We shall also encourage the efforts of the Arab League and others in the region – such as Jordan, for instance – to promote inclusiveness and national reconciliation. I am convinced that the recent visit of Kofi Annan has had a positive effect in advancing that understanding among different parties.
The political process and stability in Iraq is important for all of us and for its neighbours. The recent events in Jordan very clearly remind us of the importance of succeeding in this inclusive approach, which is crucial for the whole political stabilisation of the region. For the Iraqi citizens, it is very important that they really have the feeling of freedom and can exercise their freedom. In this regard, we shall not forget that most Iraqis are still struggling for their children to go to school, for their hospitals to be opened in order to fight the most ordinary diseases, for access to water, jobs – the basics – and for their livelihood. It is an unsustainable situation for any people in any country, and therefore also for the people of Iraq. Their needs will continue to be at the core of our assistance to Iraq in 2006.
I should like to elaborate on what we have been doing. We have supported the political process. In addition, we, together with the United States, have co-hosted a very important conference – the Iraq International Conference – in Brussels on 22 June. That was instrumental in mobilising international support from over 80 countries and organisations for the Iraqi transitional government and for the institutions for the transitional period before the December elections. We have also always assisted in reconstruction: we delivered an assistance package of EUR 580 million through the International Reconstruction Fund for Iraq. We have always tried to work towards meeting the basic needs of the population such as water, sanitation, healthcare and job creation. We are also working together with two ministries – the energy and trade ministries – on institution-building.
For the future, we want to support the political process for the election. We also want to set up joint working groups in areas of common interest such as trade and energy. We want to support the WTO accession request, initiate negotiations for an EU-Iraq agreement on trade and cooperation and progress on the opening of the Commission delegation in Baghdad in 2006.
The Union has much to offer beyond supporting the reconstruction process. We want to be a meaningful partner for Iraq. The Iraqis are looking forward to that. We shall meet their expectations.
– Mr President, Mr President-in-Office of the Council, Commissioner, following your very interesting statements, I should like to make the following comments:
The first comment concerns the Commissioner's last sentence. The European Union does indeed have much more to offer beyond reconstruction and our problem is how we can translate this very interesting idea into specific policy.
The second comment concerns the vote on the constitution. I too agree that the vote for the constitution, despite the fact that an important group did not respond, is an important event. An important event which, however, still leaves certain very important problems outstanding, such as the issue and the role of religion, the federal model, the national identity and access to natural resources, especially oil.
The third comment concerns the elections. The elections are indeed very, very important, especially as the new parliament will turn its attention – as the constitution says – not only to revising the constitution, but also to the manner in which certain of its provisions are applied.
The fourth comment concerns a matter which, unfortunately, despite efforts, despite the democratisation process, is still outstanding. It is the matter of security. I do not wish to reopen a debate which has been held in Parliament, in the Council and in every Member State. However, I do wish to say this: there are a great many investigations, many of which have also been published, Mr President-in-Office of the Council, in newspapers in your country, which raise the question of the continuing presence of foreign military forces in Iraq. I refer here, and this is my last point, to the proposal which we debated in the European Parliament: I think the time has come to replace the foreign military forces in Iraq with a UN peacekeeping force.
. Mr President, Commissioner, I should like to begin by congratulating you and giving you Parliament’s full support for the efforts you are making today so that the European Union carries some weight in the reconstruction of Iraq. Allow me, though, to return to an unsavoury point.
A short time before the start of the war in Iraq, General Morillon put the European Parliament on its guard by saying: ‘there is no such thing as a clean war’. One might have hoped, though, that a war of independence might be less dirty than others. It is no such thing. After the terrible images of the invasion and the scandal of the Abu Ghraib prison, there is now the controversial issue of the white phosphorous bombs allegedly used in the siege of Falluja, a rebel town, but also a martyred town.
Our history taught us that no kind of peace could be built in a country by hiding the atrocities committed there. It is here that an investigation and quest for the truth are required. The formal democracy seeking to establish itself in Iraq and the relations with this country we are seeking to reconstruct come up against the following obvious fact: ‘there can be no democracy without truth’.
Saddam Hussein will be judged for the crimes he committed and, in all likelihood, for using chemical weapons against the Kurds in 1991. That is a simple matter of justice. The truth about the siege of Falluja, about its burned martyrs and about where the responsibility lies regarding the use of weapons banned by the 1980 Geneva Convention are also part of what we must contribute to the Iraqi people in addition to our material aid. We are going to help them to create their justice system: this is what is known as capacity building. Yet, can we really succeed in this undertaking if we do not also make them feel that justice, and especially international justice, exist? I therefore call on you, Mr President, Commissioner, to demand of the coalition forces that a completely independent investigation be carried out and that justice be served.
We have requested in due time that Saddam Hussein be tried by the International Criminal Court. The crime against humanity that the use of chemical weapons in Falluja would constitute, if proven, would fully warrant this move. Yet, if we, in this House, think that all of this is just a pipe dream, then what message of hope can we give today to the Iraqi people?
. Mr President, when Saddam Hussein ran Iraq it was well described as a mass grave below ground and a torture chamber above. Yet after two years and eight months of war, the deaths of countless Iraqis and over 2 000 coalition troops, it is clear that life in Iraq is little better than before. Baghdad was statistically the world’s worst place to live even before the security situation deteriorated. How much worse now that civilian casualties run at more than 60 a day and insurgent attacks have almost trebled in 18 months. It is difficult to know whether the persistent presence of coalition troops under these conditions is a help or a hindrance in the restoration of normality.
I fear I detect an air of complacency in the Council’s statement today and surprising optimism from the Commission. There have been notable successes on the road to democracy. Iraqis now have their own constitution; they have their own security forces, and in December they will have a democratically elected government. There are even signs that Sunni Arabs are moving into politics and preparing to contest the election, such as the formation last week of the National Public Democratic Movement in the province of Anbar.
Nonetheless, Europeans have a number of serious concerns. There are signs of widening instability in the region. Evidence of gross human rights violations, including torture and the systematic use of arbitrary arrest, has badly damaged the coalition’s standing. That has helped recruit many to the insurgents’ cause.
I have three specific concerns. First, the Pentagon’s acknowledgement a few hours ago that the US used phosphorous incendiary devices in Fallujah. The European Union must demand a UN inquiry into the use of these banned weapons.
Second, yesterday’s revelation in sections of the media that of the more than 35 000 Iraqi civilians detained by the coalition, only 5% have ever been brought to trial and many have been denied legal counsel. What kind of example are we setting?
Third, the European Union Member States need a clear exit strategy. If we want to stop violent insurgents continuing to gain at the expense of moderate Iraqis, what is needed – and what the Blair-Bush alliance has always lacked – is a clear end-game.
Europeans disagreed on the rationale for going into Iraq. We must not be divided on the conditions for leaving. We must talk to the Arab League, the Iraqi authorities and other Middle Eastern governments with a view to establishing the terms and timing of our departure that will leave Iraq a more stable and secure place.
President Talabani has already made it clear that the Iraqi people are, and I quote, ‘looking forward to the day when we can say goodbye to the forces of the coalition’. Europe must work towards that goal.
. Mr President, ladies and gentlemen, my group, too, will be supporting the measures proposed by the Council and the Commission as a means of giving the Iraqi people a chance of a peaceful and democratic future.
I would, though, like to focus on something that Lord Bach said, to the effect that we Europeans want to take a leading role where democracy and human rights in Iraq are concerned. I have to tell Lord Bach that we must, in that case, have the courage and strength to tell our NATO partners that they must refrain from constantly breaching international law and to ensure that they do not, and we must give an assurance to this effect.
What lessons can we learn from Abu Ghraib and Guantanamo? To this day, the prisoners in Guantanamo have no rights and no legal protection. They are kept under appalling conditions. Can we, then, be all that horrified by the fact that those in positions of power in Iraq are also setting up prisons in secret? In what sense are the international community and the EU setting a democratic example? It is no more than cynical for Rumsfeld to enact new rules on torture stating that dogs may no longer, in future, be used in torture and interrogations, with not a word about compliance with the Geneva Convention. Those are the things about which I expect statements to be made.
Do you know what white phosphorus is? Do you know about the effects of white phosphorus, which the Americans now admit to having used in Fallujah? It is a form of arson, with people as its victims, and there is no antidote, no means of putting the fire out – not even water can do it. It is a means of extermination that is contrary to international law, and it is means such as this that have been deployed.
Lord Bach, you may have spent nine and a half minutes accentuating the positive, but you will carry no conviction unless and until you demand that the EU and the Council – particularly when it is being presided over by the British – commit themselves to getting the Americans to at last sign the international Convention, for unless we do that, we will not regain our international credibility and whatever instruments are applied, no matter with how much effort, will be ineffective. It is for that reason that I call upon you to ensure that there are not just investigations, but that the Americans also sign the international convention specifically outlawing the use of white phosphorus. Failing that, we will be unable to actively promote peace in Iraq.
. Mr President, for years, Europe and America turned a blind eye to the dreadful dictatorship in Iraq because Iraq supplied oil. Rather than provide support to Iraq’s opposition in good time, it was decided that there would be an intervention from outside on the basis of false arguments and without the UN’s approval. The way in which the superpower’s views and interests have been imposed, by force and unilaterally, has caused part of the Shiite majority to turn their backs on the Western occupiers and seek recourse to an Iran-style theocratic dictatorship.
The good thing is that it has now proved possible to put an end to the situation in which the Kurdish north and the Shiite south were occupied lands oppressed by the central area surrounding Baghdad. The federalism inherent in the new constitution protects disadvantaged areas against oppression and exploitation, and so 80% of the population stand to benefit. A democracy in the new federal states can only succeed if the foreign military and the predominance of foreign companies withdraw from that country sooner rather than later.
Staying on is a fresh provocation that continues to incite protests. When will the military presence of the EU Member States come to an end and in what ways is the EU helping Iraq to find its domestic solutions, thus ousting Halliburton, a failing American company that cannot repair the public utilities?
. Mr President, this year, 2005, will go down in history as the year of the freest elections Iraq has ever known. Simply compare this three-day voting period with that country’s experience under the 35 years of the Ba'athist regime, with no elections whatsoever for the first 12 years and mock elections for the rest. What a contrast and what political progress! We do not get to hear anything about this in this House.
To be sure, Mesopotamia’s reconstruction continues to be threatened from within and without, as it was before. That is why the future of a federal Iraq looks very fragile. Earlier this week, a prominent Iraqi politician warned me that this affects Europe in equal measure. Indeed, if the destructive powers win, then our continent will also be in the firing line.
I would ask the Council and Commission what the European Union could do for the Iraqi state and people in this precarious situation. Firstly, we must exert firm pressure on Baghdad’s neighbours so as not to fan the flames of terrorism across the border. Secondly, we must help lay the foundation of democratic rule of law along the banks of the Tigris. ‘We must learn from the Europeans, and we do indeed want to’, said my Iraqi friend, full of optimism. The main thing is that we should not let them down in this aspiration.
Mr President, ladies and gentlemen, I speak on behalf of the new Italian Socialist Party. Iraq is painfully yet determinedly raising its head again after the bloody and in many ways insane dictatorship of Saddam Hussein and after the events of recent years, which have certainly paved the way for change but have also deeply scarred the Iraqi people.
The next step, still under the aegis of the international community, should be for all the Arab states in the region to become increasingly involved in the whole process of democratisation and the fight against terrorism. The extraordinarily successful turnout in the recent elections was an historic event, but we have a clear duty to continue to stand by the Iraqi people and the freely elected authorities that are administering the country. We must provide practical help for all the young people who, with great courage and often at personal risk, want to fight to make Iraq a free, democratic and fair country at last.
Mr President, ladies and gentlemen, the elections, the referendum and the new vote planned for 15 December show that, after years of bloody dictatorship, a true democracy is emerging in Iraq.
It is a success story for the Iraqi people, who have shown through their turnout in the elections that they want to play an important part in establishing peace in the Middle East. At the cost of great sacrifices and hundreds of innocent victims, those who uphold democracy are winning the battle against the small minority who practise terrorism in the name of fundamentalism. The final goal has not yet been achieved, however, and much remains to be done to defeat Al Qaeda and its allies and to bring permanent stability to Iraq.
Having survived a number of splits, the European Union has begun to make an important contribution, albeit belatedly. I agree with what the Council representative and Commissioner Ferrero-Waldner have just said. Nevertheless, we have to do even more for the Iraqi people, in conjunction, of course, with the United Nations, which, through Resolution 1546, has enabled 35 countries to make a significant contribution to the birth of that new democracy. Their contribution is not only financial, as in the case of the democracy fund set up by the United Nations, but also political and military.
Many Europeans are taking part in the peace mission, and we should be grateful to them for what they have done and are still doing – including risking their own lives – in order to make a fundamental contribution to the resurrection of Iraq. These people, soldiers and civilians alike, among whom are a great many Italians, have breathed life into thousands of projects to develop infrastructure in the fields of agriculture, transport, education and culture.
This successful strategy is leading to cuts in the numbers of troops, who will be leaving Iraq under an agreement between them and the legitimate government in Baghdad. Many of those who criticised the peace mission are today having second thoughts and realising how important it has been.
I shall finish, Mr President, by pointing out that it would be a mistake to think that resolving the Iraqi crisis will be enough to bring peace to the Middle East. We still have to solve the Israeli-Palestinian crisis, with the European Union playing an important role, by guaranteeing security for Israel and creating a Palestinian state.
Mr President, ladies and gentlemen, democracy is not a mere exercise in style, but requires roots that have not yet been put down in Iraq. Let us finally take a close look at the real situation. The Kurds turned out to vote because they glimpsed independence for their province on the horizon; the Shi’a did so to obey their religious leaders; and the few Sunni who voted did so to avoid being completely sidelined in the reorganisation of the country.
The basic conditions needed to allow democracy to put down roots are economic security, a state apparatus that works and equality for all citizens under the law. The reality is that the project to export democracy on the wings of fighter-bombers has failed and the Western powers’ military occupation of the country now stands in the way of any solid, tangible progress.
From another perspective, Iraq has become an exporting country, and not just of oil. The attacks in Jordan are proof: Iraq now exports its terrorism. The suicide bombers who blew themselves up were in fact Iraqis. A woman who was supposed to take part in the attacks but survived has explained that her family was decimated during the American offensives in the Sunni triangle. Therefore, I too strongly call for a UN investigation into the use of banned white phosphorus bombs by the American forces.
Iraq is thus looking dangerously like another Afghanistan. President Bush wanted to fight the terrorists in Afghanistan so that he would not have to do so elsewhere, but today the terrorists already are elsewhere, and we wonder just how far they will go. Europe thus has to face two challenges, namely the obtuseness of those who still claim that the Iraqi campaign has been a success, and the murderous determination of those who demonstrate every day that it has been a tragic failure.
To find a way out of this morass, we need neither propaganda nor comforting stories, but clear-headedness and brave statesmen who can acknowledge their mistakes and sketch out a new strategy, a strategy for peace.
Mr President, sadly the anti-Americanism of some in Europe is so great that I sense that some even take a perverse satisfaction from the turmoil prevailing in Iraq. These same people, of course, are those who would have been quite content to allow Saddam’s tyranny to continue undisturbed.
Of course it was wrong of Blair and Bush to rely on and peddle false information to justify the invasion of Iraq, but the removal of Saddam was right and necessary. The situation as it is must now be faced. The core issue is to ensure the triumph of order over terror so that democratic stability may indeed be established.
A heavy price is being paid and I would wish to acknowledge the sacrifice of the American, British and other troops seeking to bring order to this strife-torn land. I regret that in their contributions neither the Council nor the Commission saw fit to make an acknowledgement of that sacrifice.
It must be said that it is typical of its grandstanding that the EU now wants to pontificate on the future of Iraq. It has little that is credible to contribute, for, when it mattered, the EU as an organisation and most EU Member States left the heavy lifting to others.
Mr President, ladies and gentlemen, the Iraqi people’s adoption of an interim Constitution is, as far as we are concerned, a major step forward. The extensive participation of the people in the electoral process constitutes a reason for feeling optimistic about Iraq’s burgeoning democracy. The development of the country clearly opens the door to a future partnership between Iraq and the European Union, particularly in the context of the EU’s Neighbourhood Policy and of peace in the Mashreq region and, in this regard, I thank Mrs Ferrero-Waldner for the commitments made on behalf of the Commission.
There are a great number of issues at stake for this partnership: the democratic stabilisation of the country; the creation of a real, and no longer formal, rule of law; respect for fundamental freedoms and minority rights, and yet also the transition from a wartime to a peacetime economy and from a state-controlled to a market economy; the allocation of oil resources to diversification promoting agriculture, industry and services; and, finally, the reconstruction of the education and health care systems destroyed by so many years of authoritarian rule, embargoes and war.
There are a number of prerequisites for this partnership, however. Iraq’s as yet uncertain development calls for us to exercise the utmost vigilance. We cannot just dismiss the use of white phosphorous bombs by the Americans in Falluja – if the information turns out to be true. An investigation must be carried out. Replacing the foreign forces with a peacekeeping presence under the aegis of the United Nations features among our objectives.
The December elections must enable the Iraqi people to elect a government and a parliament that are representative of the human and political balances in the country. In this regard, the federal institutional framework seems particularly suitable. Curbing types of fundamentalism, combating the theory of the so-called clash of civilisations and building this entire Mashreq region upon the foundations of shared values are the goals that the European Union must be given.
Mr President, over 2 000 American soldiers have died and 15 000 have been injured since military operations began against Saddam Hussein’s regime in Iraq. Iraq Body Count, a British research group, has estimated on the basis of news agency and newspaper reports that over 30 000 Iraqis have been killed, with other estimates placing the number of victims at 100 000.
Constitutional ratification is a major step towards the reconstruction of Iraq. Two hundred and twenty-five political groups and coalitions have registered for the parliamentary elections due to be held on 15 December, and the parliament will elect a new government by 31 December of this year. This democratically elected parliament, which will include Sunni members, will be able to make amendments to the constitution over the next six months.
The constitutional referendum held in Iraq gives us further reason to hope that Islam and the concept of liberal democracy can be reconciled in the Middle East and Central Asia in the shape of a so-called Muslim democracy. The period of rule of interim and transitional governments is coming to an end in the country, and a democratic political culture is emerging in its wake. At the same time, however, the situation continues to be characterised by incessant terrorist attacks and the constant possibility that civil war could break out.
– Mr President, the international community welcomed the results of the referendum as an important stage in the course of the democratisation of Iraq. It is indeed, if you look no further than the degree of participation and the arithmetic aspects of the results. However, I fear that everyone is shaping their own fictitious reality for Iraq. However, we cannot ignore the actual reality in Iraq, because the serious security vacuum continues to exist. Instead of the centrifugal trends of the national and religious communities gradually weakening, they are strengthening and undermining the objective of the national unity, identity and sovereignty of Iraq.
The majority of Sunnis are consciously outside political processes. The process of political reconstruction is leading to the creation of a loose state of at least three speeds. On the one hand, we welcome progress towards a democratic Iraq and, on the other hand, a theocratic Shiite regime is being established in the south and the quasi-independence of the Kurds is being established in the north.
The consequences for peace and stability are obvious. Under these conditions elections are being planned to promote the new Iraqi parliament. However, I fear that the wishes and hopes being expressed here today do not correspond to the harsh reality of the military occupation and the serious strategic mistakes which the United States continues to make.
There is an old saying in Arabic: 'Better a hundred years of tyranny than one year of chaos'. While the tyranny of the Hussein regime has been overturned, the conditions being created on a daily basis are pushing Iraq into long-term chaos.
. Mr President, I thank all those who have taken part in this debate. This is an issue that raises passions and strong views and we have heard them expressed around the Chamber this morning.
However, I hope we can agree on two aspects at least. Firstly, on how excellent and what a good thing it is that Saddam Hussein is no longer in power in Iraq. Secondly, we can agree that any human rights abuses that have been shown to have been committed since he fell from power should be investigated and dealt with in a proper and sensible way.
I am very grateful for what the Commissioner had to say and for the excellent work of the Commission. It is right to point out that the EU has contributed to the UN Office of Constitutional Support both financially and through the provision of experts. The Iraqi Government has requested that the EU provide election monitors and, whilst the full election observation mission would, as the Commissioner said, not be possible at the moment, the Council will look closely at what we can do to monitor and support the elections.
As far as human rights are concerned, the Council’s conclusions following the external relations meeting on 7 November emphasised the importance of full respect for human rights in Iraq. The Council underlined the EU’s strong opposition to the use of the death penalty. It noted with concern recent reports – including by the United Nations – of human rights violations by the Iraqi security forces and urged the Iraqi Government to address these allegations. The EU stands ready to offer further support.
At the same time, the Council welcomed the improvement in the human rights situation since the fall of Saddam Hussein and condemned, as we all should, the atrocities of terrorists since then.
The issue of coalition troops has been raised during the debate and it is certainly an important issue. However, honourable Members will forgive me if I mention what President Talabani, the Kurdish leader whose people suffered so appallingly under Saddam Hussein, said only last weekend: ‘Immediate withdrawal would be a catastrophe and lead to a kind of civil war. We will lose what we have done for liberating Iraq from the worst kind of dictatorship ... Instead of having a democratic, stable Iraq, we will have a civil war in Iraq, we will have troubles in Iraq and they will affect all the Middle East’. That seems to me an important statement by the President of Iraq at the present time.
The people of Iraq have demonstrated great commitment to democracy. They turned out in their millions and in the most difficult of circumstances to approve a new Constitution that will guide their country and protect their rights. If this momentum can be carried through to the December elections, then I believe Iraq could be on the verge of a major turning point and, with the election of a new government, Iraq enters a new phase.
The leaders of Iraq’s first constitutionally elected government will owe a huge debt of responsibility to its people. They will place their trust and their future in the hands of those leaders and those leaders must respect that trust. That means putting the nation’s interests above political and personal ambition or ethnic or religious interests. The new government has to be truly representative if it is to survive.
It also must waste no time in getting down to business. That means ensuring security, health, education, employment and, of course, human rights. Terrorism and insecurity remain the biggest obstacles to political progress and reconstruction.
We should not underestimate the challenges that lie ahead, and I do not think this Parliament does. There is still a lot to be done and huge dangers that we all know about still threaten these processes. This fledgling democracy will require support for some time to come. The international community has done a lot already and the EU has a proud record: it has joined with the UN and others in committing significant resources to supporting the political transition and reconstruction.
We all have valuable expertise and experience of democracy-building to share. The Iraqi Government has expressed its appreciation for the significant contribution of the EU and it has asked for more. We should not let Iraq down.
. Mr President, it is true that the European Union has been divided over Iraq in the past, but it is also true that we are now united in building a new Iraq, and that is the most important thing now. We cannot continue looking backwards. We have to build a stable Iraq now and, although Mr Watson is correct in saying I emphasised the positive things we have been doing, it is also absolutely clear that the underlying situation is very difficult. That is why I said we cannot send to Iraq an election observation mission which otherwise I would have provided. It is too dangerous for our people and they would not be able to do their job properly.
What would the alternative be? In fact we have no alternative other than to try to work together. Of course, the challenge is absolutely enormous, and I consider that the Iraqi Government and its people have shown great courage in this. What my colleague has just said is true. The outcome of the election was quite encouraging and really astonishing under these difficult circumstances. This shows that the average Iraqi wants stability and peace, but there is also a minority, a very strong minority, which is of course extremist and radical, that is trying to undermine all the efforts made by the international community and the Iraqi Government. I did not mean to be one-sided and perhaps I could have made myself clearer.
On the question of torture and recent events, we will have to see whether all the allegations are true. If they are, we must make it clear that human rights, just as Lord Bach has already said, are part of our very strong values and the ones we want to export to Iraq and to be taken into consideration there.
I learned today that the Prime Minister of Iraq has already said he would himself set up a committee to investigate all instances of torture perpetrated by Iraqis themselves. We can contribute to that through EUJUST LEX and by building up a police corps that does not torture, but which knows what the limits are and tries to help restore order. We are therefore in this for the long run and will have to remain in Iraq for a long time in order to restore stability to that country. This is something that is also very important for the region as a whole. Indeed, I am working with regard to the whole region as part of the broader Middle East initiative, and we will cooperate with the Americans on this issue too.
The debate is closed.
The next item is the joint debate on the statements by the Council and the Commission on climate change, and the report (A6-0312/2005) by Mr Wijkman on behalf of the Committee on the Environment, Public Health and Food Safety on Winning the Battle Against Global Climate Change (2005/2049(INI)).
. Mrs President, there is now almost universal acceptance that climate change is a serious and an urgent problem. The IPCC predicts that global temperatures may rise by as much as 5.8°C by the year 2100. According to one insurance company, the estimated economic costs of global warming could double to USD 150 billion each year in the next 10 years, hitting insurers with USD 30-40 billion worth of claims. There is good evidence that the 2003 European heatwave was influenced by global warming and that, as Members will recall, resulted in 26 000 premature deaths, as well as costing USD 13.5 billion.
Those events and their associated price tags bring very close to home the reality of what unchecked climate change would mean for us. It is clear that the scale of a climate change problem is enormous and that it is pressing, and that is why the UK decided to make climate change a priority for our presidencies of both the G8 and the EU.
2005 has been a critical year for international climate change policy. The Kyoto Protocol has entered into force. The EU Emissions Trading Scheme is up and running and we are due, at the end of the year, to begin discussions on further action beyond 2012, something to which I will return.
The G8 represents only a small – albeit key – group of countries, but the progress we have made there will, I hope, have a major impact. The G8 summit discussions in July concluded with an ambitious communiqué. It included agreement from all members, including the United States, on the role of human activity in global warming and on the need for urgent action. There was also consensus on a package of actions to combat climate change through a diverse range of avenues: energy efficiency, cleaner power generation, research and development, financing of cleaner energy, managing the impacts of climate change, as well as combating illegal logging.
The G8 countries have engaged with the World Bank and other development banks to improve the harnessing of funding for clean technology and, crucially, they also agreed to begin a new dialogue between the G8 and other countries with significant energy needs on climate change, clean energy and sustainable development. The first meeting of that dialogue took place in London on 1 November. Mexico has offered to host a second meeting next year.
The Member States of the European Union were some of the first in the 1990s to recognise the dangers of global warming, the link to human activity and the need to reduce greenhouse gas emissions. As long ago as 1991 the Commission issued the first Community strategy aimed at limiting CO2 emissions and improving energy efficiency. In the light of the EU’s commitments under the Kyoto Protocol, it soon became clear that more needed to be done. So, in 2000 came the launch of the European climate change programme. Today the EU is taking the lead, for example in focusing on emissions from aviation, and we warmly welcome the Commission’s recent communication on reducing the climate change impacts of aviation. Its announcement of support for the inclusion of aviation emissions in the EU Emissions Trading Scheme is highly encouraging and we look forward to fostering progress in that area as a priority for our Presidency of the European Union.
Within Europe there is a clear recognition of the importance of energy efficiency in meeting the challenge posed by climate change and work is already under way to deliver energy efficiency savings throughout the Community. The energy services directive which we hope to agree by the end of the year is expected to provide a challenging first step, while the Commission’s Green Paper on energy efficiency published at the end of June should set the future blueprint for Europe’s energy efficiency strategy to 2020.
But despite all this work and effort, it is clear that emissions in the EU are not being reduced as quickly as we want and that urgent action is needed in all sectors, at both national and EU level. So I applaud the Commission’s decision to launch a new phase of the European climate change programme to look at what more can be done.
Alongside this, the Commission and Council are developing an EU medium- and long-term strategy for tackling climate change and will report on progress so far to the December European Council. Parliament’s input in this will be crucial, so the resolution that you have recently produced is an extremely valuable contribution to this process.
The UK Presidency has set out to create a fresh momentum in the wider international process in which the EU plays such a crucial role. That is why we put climate change on the agenda of our EU summits with China and India. These two countries are particularly important partners for the EU in tackling climate change. Both summits included useful bilateral discussions on energy security and efficiency.
A key element of the partnership with China is a new initiative on near-zero emissions for coal, with carbon capture and storage, to address the vital challenge of tackling the increasing greenhouse gas emissions from coal. We also agreed a new partnership with India. The EU-Russia summit too was an excellent chance to consider what experiences we can share with regard to the implementation of the Kyoto Protocol, to ensure its mechanisms are up and running as soon as possible.
In September, for the first time, Ministers from the Agriculture Council met Environment Ministers to discuss the impacts of climate change on agriculture in the EU. We also put climate change on the agenda of the Energy, Transport and Competitiveness Councils.
All this activity is leading to the first meeting in December of the parties to the Kyoto Protocol in Montreal, where, under the Protocol, parties will begin discussions on the next period after 2012. Let me make it quite clear that the EU and the UK remain absolutely committed both to the Kyoto Protocol itself and to the United Nations Framework Convention on Climate Change. As our Prime Minister Tony Blair said this week at the Lord Mayor’s banquet in London, the world needs a framework with the necessary targets, sensitively and intelligently applied over the right timeframe, that takes us beyond 2012. Perhaps I could ask colleagues to take particular note of the use of the word ‘targets’, because the UK has repeatedly stated that formal agreements with targets are absolutely essential in any international climate change regime, not least because they give incentive and certainty to the business community.
The informal G8 process is also hugely important, but it is complementary. It is not, and was never intended to be, a substitute for the Kyoto Protocol or for the United Nations Convention. I hope the work we have done this year through both presidencies will in fact be built on at Montreal.
Montreal will primarily be the celebration of a massive achievement: the entry into force of the Kyoto Protocol. There were times when it looked as though that might never happen, but the EU continued doggedly to work for such an outcome, and now here we are, with the world’s only credible, binding international agreement on controlling greenhouse gas emissions.
The EU set out our negotiating position for Montreal at the October Environment Council. First, we want to agree the Marrakesh Accords – the decisions that will form the rulebook of the Protocol. Secondly, we want to agree a compliance mechanism to ensure that parties to the Protocol keep to its rules. Thirdly, we want to seek to improve the way the Kyoto mechanisms – and here I am talking mainly about the clean development mechanism – work. Emissions trading, the CDM and joint implementation are all crucial elements to the Protocol and will remain essential in the years to come.
Finally, the Montreal Conference will look to the future and begin to discuss what happens when the first Kyoto commitment period ends in 2012. This last issue is likely to be by far the most delicate, as well as the most important, element. There is no question but that we want to build on the Kyoto Protocol post-2012 and that we have to launch a discussion under Article 3(9) of that Protocol to consider future commitments of the EU along with other Kyoto parties. However, it is also quite clear that for a global climate change regime to be truly effective, we need broader participation than the Protocol currently offers. At Montreal we will be looking for pathways towards a framework post-2012 which builds on and learns from the Kyoto Protocol as it stands and can include as many countries as possible.
The EU will clearly have to back our political ambition for the Montreal Conference of the Parties with real evidence that we are taking a lead in tackling climate change. The Kyoto Protocol also stipulates that, by the end of 2005, parties must demonstrate their progress in meeting their Kyoto commitments. This will be the ideal time for the EU to reaffirm our commitment to Kyoto, to meeting our emission reduction targets and to our obligations to assist developing countries. In preparing for the conference, we are assembling data, facts and figures to show the practical application of our political commitment. We know that we need to do more and we all stand ready to do more.
Today’s debate here in Strasbourg will allow us to take stock of the current situation and offer us a further opportunity to demonstrate to the rest of the world that the EU takes this problem very seriously and is committed to delivering results. Together we have already achieved a great deal; we have shown leadership and made a real difference. We need to continue to do that and not falter as the environmental stakes get higher.
We will not see a resolution to the problem at Montreal, nor under the current UK Presidency of the EU. We need future presidencies – both of the EU and of the G8 – to carry on this work, keeping climate change high on their agendas and tackling the major threats it poses to our economies, our society and our environment. There are encouraging signs that the next G8 presidencies – Russia and Japan – fully intend to do so and I have every confidence in the EU’s continued determination to tackle this vital issue.
. Madam President, I am particularly pleased to be given the opportunity to debate with you the recent developments surrounding climate change and the way in which the relevant policy of the European Union will be strengthened and the active involvement of all partners in productive international cooperation in this field will be achieved.
Today's debate is particularly important in the run-up to the forthcoming meeting of the parties in Montreal, which will be marked by the entry into force of the Kyoto Protocol and discussions about the system to combat climate change after 2012.
We have all been worried by the recent succession of disasters. We had a serious drought on the Iberian Peninsular this summer, we had floods during the summer in central Europe, we had a series of hurricanes – Katrina, Rita, Wilma – and other smaller-scale disasters.
2005 has already achieved an unprecedented record, in that 2005 was the year with the highest number of named tropical cyclones since records began. Although specific weather phenomena cannot be connected directly to climate change, the increase in the phenomena of droughts and floods and the more serious and more frequent hurricanes or tropical storms nonetheless confirm scientific warnings about climate change.
The earth has probably never in its history heated up as quickly as it has over the last 30 years. The 1990s were the hottest decade and nine of the ten hottest years in history fell between 1995 and 2004, with the hottest in 1998. Scientists are expressing fears that 2005 may ultimately be the hottest year in history.
As we all know, when the planet heats up, the sea also heats up and when the temperature of the sea exceeds 26°C, then a tropical cyclone is likely to develop. The temperature at the surface of the sea has increased at global level over the last 100 years to 0.6%, which means that we shall probably have much more frequent and stronger cyclones in future.
Nonetheless, rather than determining the extent to which hurricane Katrina or other weather phenomena were caused by human activity, it is more important that we draw lessons from these weather phenomena, so that we can win the battle against climate change.
I should like to refer in particular to Parliament's motion for a resolution on the communication entitled 'Winning the battle against global climate change' and I should like to thank in particular the rapporteur, Mr Wijkman, and the members of the Committee on the Environment, Public Health and Food Safety, the Committee on Development and the Committee on Industry, Research and Energy for their valuable and specific proposals.
The motion for a resolution emphasises that the Community strategy for restricting climate change must be based on an approach which includes the following: building on key elements of the Kyoto Protocol, strong reductions in emissions of greenhouse gases in the European Union, the participation of all the main countries, such as the United States, the development of a strategic partnership with developing countries of crucial importance, vigorously promoting research and innovation and improving energy efficiency in the European Union.
I agree with and support this approach; the initiatives taken by the Commission this year in the field of climate change mostly go hand in hand with Parliament's proposal.
Allow me to make a brief general remark: in October, the Commission marked the beginning of a new era in the European programme on climate change at a major conference in Brussels which was attended by the main actors in the sector. The new European programme on climate change will be a new framework for the policy which we exercise on climate change beyond 2012.
We address a series of new issues, such as aviation, and we also turn our attention to new technologies, such as carbon capture, which offer opportunities for taking financially efficient measures to reduce emissions of greenhouse gases.
As a first step, the Commission is setting up certain working parties. They include the working party which will review the progress made to date in implementing policies on climate change, the working party which will investigate carbon capture and storage in geological formations as a means of moderating climate change, the working party which will evaluate the integration of aviation into the Community greenhouse gas trading scheme, the working party which will prepare the review of the Community strategy on reducing emissions of carbon dioxide from light commercial vehicles and the working party which will determine the necessary political adjustments which the European Union needs to follow.
Each of these working parties will determine specific new fields in which the European Union can step up its action to combat climate change. The first of these working parties is expected to start submitting its final reports during the first half of next year.
As Mrs Beckett said, the Commission has also adopted a Green Paper on energy efficiency. Similarly, I should like to refer to the Commission communication entitled 'Reducing the climate change impact of aviation'. Aviation is making an increased contribution to emissions of greenhouse gases. The Communication arrives at the conclusion that, in order to reduce these emissions, the best way is to integrate the aviation sector into the Community emissions trading scheme. Following consultations with the interested parties, the Commission intends to submit the relevant legislative proposal by the end of 2006.
Of course, the Commission's initiatives are not confined solely to developing action within the European Union. We take an active part in discussions with third countries and seek their opinion on the next steps which need to be taken during future negotiations on climate and on the creation of new structures to strengthen our political dialogue and technological cooperation.
Climate change and, in particular, its connections with energy and the secure supply of energy, are included in the priorities of our bilateral and multilateral contacts. In this sector, we are cooperating closely with the British Presidency which, as Mrs Beckett said earlier, has placed climate change very high on the agenda for the G8 summit in Gleneagles and has constantly placed the issue of climate change on its list of priorities.
The results are encouraging. The agreement on the partnership between the European Union and China on climate change and energy provides the political framework for closer cooperation and dialogue on these issues. The main objective of the EU-China partnership is to develop advanced, almost zero-emission, carbon technology based on carbon capture and storage in biological formations. Its other objectives are to promote other clean energy sources and energy efficiency, energy savings and renewable sources of energy.
The EU-India initiative on clean development and climate change makes provision for various initiatives in order to develop dialogue. It emphasises cooperation on the development and evaluation of clean technologies, on the necessary adjustments to the heating of the planet and on the clean development mechanism of the Kyoto Protocol.
The UN Climate Change Conference will start in Montreal in Canada at the end of the month and will last two weeks. The Commission has participated actively in a series of unofficial meetings to prepare for the Montreal conference. Our activities, both in the European Union and on the international stage, have played a serious role in shaping the conditions for the success of this conference. What are our objectives in Montreal?
Firstly, the conference will mark the entry into force of the Kyoto Protocol, with the adoption of the rules and procedures required for its application. Within this framework, it is important for us to demonstrate that the European Union is responding to its commitments.
Secondly, the intensive dialogue held over recent months has created important momentum, so that at the Montreal conference the debate will start at international level on the shape of the future international climate change strategy.
However, the achievement of the above objectives is not a foregone conclusion. A small number of countries, headed by the United States, continue to be unwilling to participate in the dialogue on the future global strategy relating to climate change. We shall need to step up our efforts over coming weeks, so that these countries also cooperate in starting the dialogue.
It is also important for us to realise that the Montreal conference will not be the end of the procedure; it will mark the beginning of the dialogue but it will not provide the solution. The solution will only be found through an intensive international debate over coming years. Through this dialogue, we need to find the solutions that will respond to the basic elements of the future climate strategy, as determined in the Commission's communication earlier this year. These elements are reflected in Parliament's motion for a resolution: broader participation, coverage of all sectors and all gases, strengthening the development and use of new technologies, using means based on market mechanisms and finally, policies to adjust to the consequences of the increase in the heating of the planet.
To close, if there is to be a positive outcome from the dialogue, there must continue to be active political interest in the issue of climate change and the leading role of the European Union must be strengthened. We need to demonstrate that we can reduce our emissions and that this contributes towards our economic development. The motion for a resolution sends out a clear message that, in meeting this challenge, the Commission can always count on the support of the European Parliament.
Madam President, Commissioner, I wish to convey my special thanks to Mrs Beckett, who was present in this Chamber today. Climate change is one of the most serious threats we face. I wish to emphasise that it can no longer be seen as an environmental problem. A warmer climate is a less stable climate, entailing a threat to just about every sector of our society, a threat that must be designated as one of our security problems. It is a security threat not only to the EU and its Member States but also, of course, to many poor countries in the tropics.
At the same time as saying that, I wish to emphasise that it is important not to see the climate issue merely as a problem and a burden. If we do the right things, we can reduce the risks for society in the future. If we do the right things, we can also open up opportunities for companies and technology in a range of areas. The world boasts an association known as the Climate Group. This includes a number of large companies, which show that it is possible both to reduce emissions and to earn a lot of money in a relatively short period. I believe that the necessary transformation of energy and transport systems in our part of the world should become an important lever in the Lisbon Process and should be able to create some impetus for creating new jobs and export opportunities.
Parliament’s report offers a list of proposed measures for the strategy after 2012. We think that the EU should continue to play a leading role in climate change work at an international level. Mrs Beckett has just confirmed in her speech that this is a view shared within the Council. We must do more in the short term so that we really do comply with the requirements of the Kyoto Protocol. We are, however, at present responsible only for a portion of emissions, amounting to approximately 14%. We must, then, involve other actors. It is a matter of great urgency that, in the long run, we involve the United States in constructive cooperation. We must establish long-term goals. What we demand, and want to see, are reductions of 30% by 2020 and of 60% to 80% by 2050. This is also a demand constantly heard from the business world, which says that it needs long-term ground rules.
The situation of the developing countries is, of course, incredibly important. For them, energy is first and foremost a question of growth and development, but they need not repeat our mistakes. We require strategic partnerships, especially with the large developing countries, in order to provide a stimulus for technological leaps forward and for investment in the best possible technology. What has been introduced in this area through the Commission’s agreement with China is, of course, extremely constructive, but it must take place on a larger scale and become very much more significant. It should be borne in mind that, every month, China puts two new coal-fired power stations into operation.
We must invest more in research and development. It is now a fact that governments throughout the world invest less in energy research as a proportion of GDP than they did 30 years ago. That is quite incomprehensible to me. I often compare this state of affairs with that which applied in relation to the Apollo project. If the Americans were able to put a human being on the moon within ten years, we should, by means of huge efforts in the fields of research and development, be able to do something similar in terms of a breakthrough in new technologies. In order to become politically credible, we must take vigorous measures at home. We must give impetus to energy saving, something that has already been emphasised on several occasions. This means that, for example, the Buildings Directive should be extended and made more ambitious.
The transport area is a very critical one. We welcome the fact that shipping and aviation are to be included in climate policy. We recommend rapid measures designed to make railway transport more efficient. We think that we must draw the right conclusions from the difficulties in reducing road traffic emissions. We need, and therefore propose, ambitious and binding rules governing carbon dioxide emissions from new vehicles. We need to help put new technologies – which do exist – on the market. There are, however, a great many obstacles. One of these is, of course, the fact that we continue to subsidise conventional technology, that is to say technology powered by fossil fuels. We need to develop emissions trading, but we must of course ensure that the allowance is not as ambitious as it was last year. Instead, we must lower the ceiling step by step. We must invite other actors to participate in this process so that we in Europe do not become the only market.
The majority of the measures proposed in the report are aimed at companies and manufacturers. We also think there needs to be more active involvement on the part of our citizens. The life-styles of all of us affect developments. We have an idea about, in the long run, considering some form of emissions trading at the level of the individual. Perhaps that is impossible to implement in practice, but a first step should be to increase knowledge both of the carbon content of everything we buy and of the carbon emitted by our forms of transport.
We in Parliament and in the European institutions should naturally practise what we preach. We should ensure that, for example, our buildings and forms of transport go as easy on carbon as possible. There is a lot to do in this area. In conclusion, I want to wish both the Commission and the Council good luck in Montreal. You must ensure that the EU can continue to play a leading role and you must propel international work on climate change in the direction of achieving positive results.
. Madam President, ladies and gentlemen, on behalf of the Committee on Development, I should like to begin by congratulating our fellow Member, Mr Wijkman, on his excellent report on climate change.
As draftsman of this committee, I should like to make a few brief remarks of a general nature. Our fellow Member is right to emphasise that, although global warming represents an environmental challenge, it is above all a challenge for development.
In actual fact, climate change is, in our opinion, a real concern for civilisation. That is why our committee was keen to highlight that the combined effects of climate change, of worldwide demographic changes and of economic globalisation open the doors to an unprecedented period of instability in the history of humankind. There are indeed grounds for fearing that, in this context, global warming will increase the divide between the developed world and countries whose development is lagging behind. There is, unfortunately, no doubt that these countries will be affected most by the impacts of climate change. This is particularly the case as regards the small island states, which are vulnerable in more ways than one, above all in the face of hurricanes and of rising sea levels.
That is why we believe that providing aid to enable these countries to adapt in the face of the impacts of climate change must be one of the priorities of the European Union’s development aid policy. We recommend that the European Union develop a specific cooperation policy for developing countries. You will have realised that, as far as the Committee on Development is concerned, the fight against climate change is therefore irrevocably tied to the fight against poverty and the achievement of the Millennium Development Goals.
The report is also right to emphasise the mitigation efforts that still need to be made in order to achieve the Kyoto Protocol’s objectives. Just one question to conclude, Madam President: while, today, 20% of the planet’s population consumes 80% of the world’s energy, how polluted will the atmosphere be in around 2050 at a time when the energy requirements of between nine and ten billion people will have to be met?
. Madam President, it is clear that climate change is so intense and so close to us that it is no longer an intellectual problem or a problem affecting certain more sensitive groups which had raised the issue.
This is an opportunity to change our habits and customs, it is an opportunity to reduce emissions and to create cleaner air, it is an opportunity to develop renewable and alternative energy sources and it is also an opportunity for Europe to look at its dependence on fossil fuels, often in areas with great political instability and subject to dramatic price fluctuations. I therefore believe that it also opens up the opportunity to look again at nuclear energy as one of the many solutions, in addition to other alternatives.
We must still greatly improve research into and knowledge of the causes of climate change. For example, very little research has been done on the relationship between agriculture and climate change. Recent research has raised an alarm and opened up another direction; we are only blaming industry for the problem. I believe that we should create an intelligent form of agriculture which is geared towards those strategies; that would be much safer from a scientific point of view.
Furthermore, I believe that we must also make improvements in relation to quotas, the mathematical models for setting quotas; there are still many countries that are not doing so correctly, while others have found good solutions, such as the British.
I also believe that we must seek strategies for compensating for climate change and determining the extent to which it can be alleviated. I believe that we must review our policy on drought and desertification in the Mediterranean and deal with the suffering and deterioration of the eco-system and of our animal resources and fauna.
. Madam President, we have seen the faces of the victims of the New Orleans hurricane and flood. Global warming does not mean actual warming in every single part of the world. It means a growing number of disasters, for instance weather irregularities, huge losses of lives and valuables. We simply use too much fossil energy. If the developing nations, including almost three billion people in China and India, follow the American way of consumption then we will burn up our planet. That is why on behalf of the Socialist Group I welcome Mr Wijkman’s brave report.
Nice words are not enough, however. We have to urge our partners to ratify the Kyoto Protocol. We have to find allies for this goal among broadminded politicians and citizens in the US who understand the importance of sustainable development.
In order to reduce emissions we need a strong shift to public transport. Rail is five times more efficient than road transport. Furthermore, it is environmentally friendly. But the European Union still lacks the proper tools to encourage it. The EU does not have any projects to improve urban public transport, and the growing number of cars in our cities means that urban life is becoming more and more chaotic and unhealthy. Our urban population deserves more care from us as politicians as regards clean air and good public transport.
Renewable energies are developing in some countries, but in other Member States only a few steps have been taken. We need binding targets if not for 2010 then at least for 2020.
There is one point on which I would contradict Mrs Beckett. I think that semi-solutions such as carbon storage cannot be a solution for the future. Instead of hiding our growing emissions temporarily, we have to reduce them. If a nuclear power station is to be closed down for any reason it should be replaced only by renewable energies. Closing nuclear power stations and using more fossil energy would be a kind of collective suicide.
. Madam President, I should like to thank the Commission and Council for their statements. I have to say though that I do not share Mrs Beckett’s upbeat assessment of how the European Union is doing, despite the British Government’s pledge to make climate change a priority for its Presidency. Progress on the ground has been very disappointing. Hearing the G8 communiqué on climate change being called ambitious stretches the English language almost to breaking point. If the British Presidency is genuinely going to show international leadership on this subject, then it has to get its own house in order first.
Earlier this year, we commissioned a report from the Association for the Conservation of Energy to assess how well this government has been implementing existing European laws on reducing fossil-fuel use. Their findings made clear that this is a government which has delayed implementation of the directive on the energy performance of buildings, demanded an increase in the UK’s level of CO2 emissions permitted under the EU Emissions Trading Scheme, failed to set binding targets for energy-demand reduction under the energy services directive, and failed to promote small-scale combined heat and power plants in line with the cogeneration directive.
This is why the Council should take particular notice of the European Parliament’s report on climate change, which has been expertly drafted by Anders Wijkman. There they will find a genuinely bold and ambitious call to action. In particular, the report demands strong emission reductions at home, starting with 20% to 30% domestic reductions in the EU by 2020, increasing to between 60% and 80% by 2050. It calls for the goal to make Europe the most energy-efficient economy in the world by setting targets for annual reduction in energy of the order of 2.5% to 3% and for a robust strategy for Montreal. And, in our amendment, the Greens are calling on the EU to ensure a formal mandate and timetable for negotiating future climate commitments with a time limit for achieving agreement at the end of 2008.
I want to end with two quick questions for the Council. First, what is its view on contraction and convergence as a framework for future action? Second, alongside the inclusion of aviation in the emissions trading scheme, will the Council propose instruments in parallel to tackle the full climate impact of aviation since, as we know, the Emissions Trading Scheme will not cover emissions that are not CO2 related?
. Madam President, to cut straight to the point, a free market system is not the best solution to the problem of climate change. An unbridled free-market economy without any restrictions to excess consumption and products leads to the increasing emission of greenhouse gases and thus exacerbates the problem. Economic growth is like a sacred cow: it is sacrosanct, with each and every consumer product required to be available on the market across the world at the same time. We have to remember, though, that sacred cows can also spread harmful gases, and that is not just metaphorically the case, but also literally true, if one considers the proportion of intensive cattle farming in the level of CO2 emissions.
The nuclear energy lobby has seized the issue of climate change to put itself back on the map. Strangely, they do not breathe a word about the enormous waste mountains they create for us and which will present us with major problems for the next ten thousand years. We should not attempt to solve one environmental crisis by creating another. The billions that are still being pumped into the development and promotion of nuclear energy could be spent more wisely on wind, solar and hydraulic energy.
Emission levels in the transport sector will, in 2030, still be 28% above the 1990 level. Its symbolic value for an international free market economy makes it a difficult sector in which to take measures, and so I would call for taxes on air and maritime transport. In contrast to the trade in emission rights, we cannot, by means of taxation, pass the problem to developing countries.
. Madam President, I am impressed with the work schedule presented in this House yesterday by the President of the Commission, Mr Barroso. It contains many valid points with regard to beating climate change too. For example, I warmly support the inclusion of air traffic within the scope of the emission trade system, as well as the revision of the Directive on national emission ceilings, which dates back to 2001. Even so, the Commission has not, to my mind, been very ambitious in this respect. For years, we have been discussing drastic reductions in greenhouse gas emissions, but emission levels are still increasing year after year, not only worldwide, but also within the various Member States.
If we want to be taken seriously in Montreal, we should not only dare mention reductions, but also commit to really taking measures this time. If necessary, we should involve a smaller number of countries. I urge Commissioner Dimas to present a strategy that contains measures which can help us achieve our long-term goal, for despite the positive effect the proposals that have been presented here this week have had, it is only short-term vision that inspires them.
. Madam President, a decade ago there was much speculation about climate change, but today it is very much a reality as we see the future unfolding before our eyes. The Arctic people see it in disappearing Arctic ice; the shantytown dwellers of Latin America and southern Asia see it in lethal storms and floods; Europeans see it in disappearing glaciers, forest fires and fatal heatwaves. In Brazil this year, for example, while hurricanes thousands of miles away battered the United States and the Caribbean with water and wind, residents of a small fishing town deep in the Amazon region watched the lake on which they depend for food and transportation shrivel away in a year which saw the region’s worst drought in four decades: the result of warmer ocean water, which has also been blamed for one of the most violent hurricane seasons on record in the Gulf of Mexico.
The signing of the ratification protocol for Kyoto by some of the major players has been a much-welcomed event. The Kyoto Protocol is off life support because the Russian Federation ratified it. However, major players now need to be more proactive in convincing countries with the highest levels of pollution: the United States and developing countries.
I remain deeply concerned that the United States continues to choose to tackle the climate change issue through unilateral activities. Climate change needs to be dealt with as a global problem. If carbon dioxide is not reduced, the Arctic ice cover will disappear. That will affect the quality of life in particular of those living in coastal regions and island communities. That is a scientific fact, not a passionate policy comment on my part.
Ireland is much more energy efficient than it was a decade ago. I encourage other Member States to follow suit. Tackling climate change was never labelled as being easy, but complacency in dealing with it is far worse.
What is a fact, and what surprises many people, is that because of the level of greenhouse gases already in the atmosphere, we are already committed to a significant amount of global warming and rising sea levels. If we became a perfect pupil now in terms of greenhouse gas emissions, we would still suffer from past pollution, but the longer we wait to tackle greenhouse gas emissions in a serious manner, the more entrenched the commitment is.
Temperature rises have already been noted. The half-a-degree temperature rise is similar to that observed at the end to the twentieth century. However, what is more alarming is the projected sea-level rise, which is more than twice the three-inch rise that occurred during the latter part of the previous century. Those numbers do not take into account the fresh water from melting ice sheets and glaciers, which could at least double the sea-level rise caused by thermal expansion alone.
Scientists have claimed that water temperatures in the North Atlantic and the Gulf of Mexico have been as much as 3.6 degrees higher than normal this year. That has helped to feed the hurricanes that have devastated the US Gulf coast and the Caribbean. It has also helped to generate the warmer-than-normal air currents that have poured into the Amazon basin and prevented rain clouds from forming. Greenpeace has warned that this year’s experience could be a sign of things to come if practices such as deforestation and emissions of heat-trapping gases into the atmosphere do not stop.
By tackling climate change in a serious manner, we not only help to preserve our planet for our grandchildren and future generations, but we would also save them and ourselves monetary cost, given that the climate change costs incurred as we aim to protect disappearing species and habitats are very high.
Evolving players such as South Asia, Latin America and Africa require emission reduction policies that will not harm their economic development. Climate change policies thus need to be designed to contribute to economic growth in the developing countries.
As I travel to Montreal next month as part of the European delegation, I look forward to seeing the global players face the reality of this year and work together as partners in tackling this extremely important global problem.
Europe was among the first regions in the world to record the climatic changes that are the consequence of dangerous global climatic shifts. Summers have become warmer, winters have become rainy, river flows have dwindled, soil humidity has diminished and we have recorded more floods, as well as extreme droughts and hurricanes.
There is no doubt that these changes spring directly from human activity, mainly in the developed countries that are mostly responsible for high emissions of greenhouse gases. The largest polluters include the European Union. Each year, disasters cause significant economic loss, loss of life and an increased incidence of the many diseases linked to environmental pollution. Joint action by the biggest polluters – China, the United States, the European Union and India – in the fight against climatic changes is essential.
It is unrealistic to expect that mankind will give up the conveniences of modern life such as automobiles and other means of transport, in favour of bicycles. What we need is therefore innovation in respect of existing technologies and the development of more environmentally friendly sources of power. It is necessary to use more solar, water and wind power, and to boost research into these new forms of energy.
In Europe, we are witnessing the exodus of our young scientists to the United States, because Europe does not offer them adequate resources for carrying out effective research to a high standard in this area. In addition, there are some fields of research that are not even covered in Europe. Climatic change will have an impact on the health of Europeans. As a result of climatic changes, Europe will be exposed to diseases that are not indigenous to this continent, being more typical of geographical zones lying further to the south. Global warming may increase the incidence of infectious diseases transmitted by arthropods, such as mosquitoes spreading malaria or certain viral inflammations of the brain.
Mr President, ladies and gentlemen, let me start by making the observation that the Council Presidency left us waiting some 10 to 15 minutes for the beginning of this debate. I would welcome at least an explanation and an apology; perhaps we will get one.
I wish to express my gratitude to Mr Wijkman for his dedication and hard work. His was no easy task, and it is surely no secret that there have been debates within the Group of the European People’s Party (Christian Democrats) and European Democrats, although we have been able to satisfactorily resolve these issues. The report we have in front of us is a good one, and there is one particular aspect of it that I would like to highlight. In Germany, there has been since Monday an agreement on a new Great Coalition, aspects of which agreement have come in for justified criticism: there are some compromises that not everyone can go along with.
The chapters on the environment, energy and climate change are, however, perfectly respectable, and I believe that they will enable Europe, too, to make progress. Much in the coalition agreement is identical with what the Committee on the Environment, Public Health and Food Safety has proposed in the Wijkman report, and that is an encouragement to the Commission to redouble its commitment to pursuing its objectives in such areas as air travel.
Where renewable energies are concerned, we – not only in the German Great Coalition but also in the amendments we have tabled to the Wijkman report – want a new priority to be given to heating, an area in which, for little expense, we can save a great deal of CO2, and it is for that reason that the Commission wanted to table a proposal for a directive on the subject.
There is, I think, one issue that neither the Great Coalition in Germany nor the Environment Committee have satisfactorily resolved, and that is nuclear energy. I agree with Mrs Gutiérrez that nuclear energy is indispensable if we are to solve the climate problem.
I would, nevertheless, like to see the report gain a large and convincing majority, and let me conclude by emphasising what Mr Wijkman said about there being a security problem as well. According to one study by the Pentagon, climate change will, in the long term, represent a greater danger to the human race than international terrorism. That should make it clear to one and all, that now is the time for action.
Mr President, I should first of all like to thank Mr Wijkman for his excellent and hard-hitting report. I would also like to congratulate Mrs Beckett on her commitment to climate policy. Today, this House is once again calling for an ambitious climate policy and Commissioner Dimas has explained why it has every reason to do so.
In Montreal, we have to lay the foundations for a new climate policy. We are faced with the enormous challenge of providing clean energy and cleaner transport, whilst at the same time reducing energy consumption.
So far, Europe has played a leading role, which has really paid off. We certainly have something to celebrate in Montreal.
Europe’s key task is now to ensure that the largest CO2 emitter, the United States, will also accept obligations and that the involvement of such countries as China and India in the entire process will be honest. That can only be done if the EU addresses the problems itself and demonstrates that the European economy will, in fact, be given an enormous shot in the arm by innovation, by being more energy efficient, by more efficient production and by bringing sustainable products onto the market. Unfortunately, though, except for Great Britain, most countries do not meet the obligations themselves and sadly, the cleanest and most economical cars do not originate in Europe but in Japan. We need to do better and do more! That is only possible if we involve the public in climate policy.
Mr President, I heartily endorse the comments of my group colleague, Dr Lucas, on the UK Government’s fairly patchy record on seriously tackling climate change. However, if the Council is looking for some ambition, then it could do worse than to carefully examine and adopt Mr Wijkman’s report.
The fact is that we need a step change in the way we debate climate change, particularly among the public. We must start with our own actions, because those are the actions we can control best. We need to realise that if we embrace the challenge, we can profit by our own example. Renewable energy is the key plank of the solution. My own country, Scotland, could lead the world in clean, green renewable energy. We have waves, a long coastline, windswept hills, biomass and geothermal power, and the raw material for hydroelectric power falls from the sky on a regular basis, and yet we are not nearly investing sufficiently in renewable technologies in Scotland or in Europe. In the case of Scotland, this is because the United Kingdom controls energy policy and remains wedded to a nuclear agenda, which I believe offers no long-term solution.
We in this House can play our part in this step change on renewable energy and the debate on climate change, and we must unite around Mr Wijkman’s report. The Commission can play its part by prioritising renewable energy in the FP7 Programmes.
Mr President, ladies and gentlemen, the greenhouse effect is the greatest problem that we have to face, because it involves a structural change in the conditions needed for life. Our ability to address this problem has to be an essential element in what we do. To that end, we must accept the Kyoto strategy and its implementation as overriding factors in all our decisions, as a legal basis and a basis for planning, and as a key factor in Europe’s internal and international policies from Montreal onwards.
The main thrusts of the Kyoto Protocol, namely convergence and contraction, show that our development and economic models need to change radically and to be geared towards a fairer, more rational way of managing resources. I think we can achieve a figure of one tonne-of-oil equivalent per person. Such a commitment should encourage us to save energy and to use alternative, renewable, democratically managed sources.
Any idea of resorting to nuclear energy – which is a finite and extremely hazardous source that entails unsolvable problems such as nuclear waste, and is not democratic – to meet this target and this need would be utterly unacceptable.
Mr President, I find it hard to lend my approval to a report which contains so few constructive suggestions regarding practical steps that can be taken to prevent climate change, and which also includes no financial analysis. In addition, the Millennium Development Goals and compliance with the recommendations contained in the Kyoto Protocol are insufficient on their own. The latter commits individual governments and companies to a policy of implementing programmes aimed at reducing greenhouse gases and at putting in place emissions trading systems and energy saving regulations.
The main responsibility for environmental destruction lies with the industrialised countries. The liberal lifestyles they enjoy and the consumer behaviour they promote lie at the root of this disaster, which has unimaginable consequences for health and for the future of the earth in general. Above and beyond the measures to which previous speakers have already referred, equal importance should therefore be attached to changing people’s mindsets and to ensuring that they develop as individuals. This has rightly been described as the move towards a culture of satisfaction, and it reverses the trend towards possession at any price and the unchecked accumulation of goods.
Mr President, although global warming today appears to be an obvious fact, it is still a good idea to verify the analyses that attribute it almost exclusively to greenhouse gases, something that certain scientists dispute on the grounds that there might be other causes. That being said, if it is proven that greenhouse gases are almost exclusively the cause, environmentalists should ask themselves whether they might not have gone too far in their relentless fight against any form of nuclear power, which undoubtedly presents risks, but which does not emit any greenhouse gases.
As the Wijkman report proposes, alternative energy sources must be encouraged, particularly solar and geothermal energy. Such heavy restrictions cannot, however, be imposed on European countries alone, when China, the United States and a good many other countries are hugely increasing their CO2 emissions. As for the storage of carbon dioxide, allow me to recommend a natural, efficient and beneficial method, namely reforestation, all the more so because systematic reforestation could be the subject of a wide-ranging international cooperation programme.
Mr President, the debate is just about over and the scientific jury is largely agreed on the impact of greenhouse gases on our climate. Economic losses due to weather-related natural catastrophes have increased six-fold since the 1960s. The earth’s temperature is rising at an alarming rate. The EU 15 will not meet their current Kyoto targets on CO2 emissions reduction and nothing will be done about that.
At the COP 11/MOP 1 meeting in Montreal next month, the focus will be on post-Kyoto and on what happens beyond 2012. Without genuine global cooperation, particularly from the world’s largest producer of greenhouse gases, the US, any agreement will be meaningless. It is a huge challenge. We await the Commission’s review of the operation of the emissions trading regime next June to keep the cynics and the ‘I told you so’s’ at bay and to maintain the credibility of the emissions trading scheme. It is essential that we broaden its scope and set horizontal sectoral targets. Too many sectors are excluded, which creates gaps and inefficiencies in the market, which risk pushing up the cost of doing business. We are still only paying lip service to the whole area of energy efficiency, which has an enormous contribution to make. We also need to focus on the development of substitute fuels and alternative technologies. Public transport vehicles and captive fleets should use clean and alternative fuels to provide a stimulus for the market, for the private sector, and to kick start the process of installing a network of forecourt outlets.
We need excise regimes that favour bio-fuels and bio-flexi-fuels. Why not legislate for all motor fuels to include a blend of fuel from renewable sources, for example 5% bio-ethanol mix in petrol, 2% bio-diesel mix in diesel vehicles, without any alteration necessary to the vehicles? We need some radical thinking and radical action. If we are convinced that CO2 emissions need to be reduced dramatically, then we have to stop tinkering at the margins of renewable energy and to achieve genuine liberalisation for electricity markets. Let us put our money where our mouth is, look at FP7 and invest in this area.
Mr President, ladies and gentlemen, Mr Wijkman’s report deserves our full attention. This text must be considered as our road map to enable us to fight more effectively against climate change in the years to come. The paths laid out are realistic, so it is up to us to adhere to them as rigorously as possible by relying on all the partners involved in implementing the report, from the Member States to the people, and by changing our production and consumption methods.
If there is, however, one crucial area in which we must have a far greater involvement by providing ourselves with financial resources equal to what is at stake, it is that of research policy, for there can be no new technologies or innovations without research. Our researchers’ grey matter constitutes a resource for the European Union that we must optimise in order to rise to the challenge of sustainable development and climate change, without overlooking, of course, our responsibility towards the poorest countries. Thus, in the future, we will need to have a research budget that is equal to our ambitions.
Mr President, it was gratifying to hear Commissioner Dimas express his support at the Beijing International Energy Conference the other day for Parliament’s ambition of having 25% renewable energy by 2020, just as it was also gratifying to hear the Commissioner say that renewable energy is crucial to overcoming problems such as climate change and poverty and promoting general economic development.
If we are to create a market for renewable energy, the costs of today’s unsustainable dependence on fossil-based energy sources must, however, be clearly shown. It is not just a question of showing the effects on the environment and public health of sky-high emission levels. Rather, the effects must also be expressed in terms of euros and cents. Europe has already introduced a market-governed system of emissions trading. Certainly, the part played by aviation in the system is the subject of discussion, but I also want to see marine transport and, above all, land-based traffic included. It will only be once we clearly see the costs entailed in carbon dioxide emissions from this sector that we shall seriously boost the demand for, and the supply of, renewable energy sources.
My first question, then, is about whether – and, if so, when – the Commission intends to include the transport sector in European emission rights trading. My second question is about the proportion of renewable energy sources. We wish to increase these, but they do, of course, need also to be used. When does the Commission intend proposing that the Auto Oil Directive, as it is called, be replaced by a minimum 10% admixture of ethanol in vehicle fuel?
Mr Wijkman’s report makes it clear that living up to the Kyoto requirements is the first priority of the EU. Whilst Kyoto is only a small step in the fight against climate change, we must throw our support behind it and urge those who have not signed up to do so immediately.
This morning I was glad to hear the Commission and the Council stress the importance of the next phase, because the real challenge is to set ambitious targets for the post-2012 period and to get all the major world actors involved. I also want to support the amendments made by my colleagues in the GUE/NGL Group, particularly the assertion that the promotion of an unbridled free market has led to excess consumption, which in turn leads to increased emissions of greenhouse gases.
– Mr President, I wanted us to talk about a very serious issue. I wonder how many women this morning did not spray lacquer on their hair and which of us did not use an underarm spray. In this way, we are helping to create the greenhouse effect. They are simple things which even we overlook.
You are labouring in vain in your efforts, Mr Dimas, if you do not bring the Americans into the rules. Let me quote you two statistics: the United States emits more pollutants than three-quarters of the members of the UN and the state of New York emits the same pollutants as the whole of Africa. Consequently, whatever we do in Europe, unless we persuade the usual wayward party, by which I mean the United States, to take its responsibility, we shall fail. This is a tragic truth.
We also need to see what is going to be done by China, as the most highly populated country in the world which alone has one quarter of the world's population. Whatever we do in Europe, we will not achieve results. We have the huge problem of the climate, which knows no borders. We cannot put up barbed wire fences. So we need to convince the Americans if we want to avoid disastrous results. The course which is being traced with mathematical precision is that we shall suffer the same fate as the dinosaurs. We all need to understand that the threat from Bin Laden and terrorism is much smaller than the environmental threat hanging over the Americans. Consequently, if we want to achieve results, we need to bring the Americans into the rules.
Mr President, Mr Dimas, Mrs Beckett, only a few years ago, when climate change was being discussed, some people would smile dubiously. Today, no one questions the obvious fact that these changes are taking place. There is even a sense of urgency. We must act immediately in order to respond to this threat, which is undoubtedly one of the most serious in the history of humankind, with a growing number of floods, droughts and hurricanes, a melting ice cap, our melting glaciers and perhaps, one day, the development of certain diseases.
In the face of this threat, therefore, we have an unprecedented opportunity to launch a real technological programme, enabling us to foster the innovation that we desperately require in order to create new jobs in Europe. Europe and the world have held a great many debates, but acts are not enough. The time has therefore come to have the political courage to give new impetus to the Kyoto Protocol. Biofuels, solar energy, wind energy, hydroelectric energy, hydrogen, energy efficiency efforts: these technologies exist. It is up to us to speed up their use in our urban planning policies and our construction methods.
We need to make use of all the possibilities offered to us. There is no one ideal solution. Rather, we must combine the use of these different sources. There are still too many restrictions on the implementation and marketing of technological innovations such as hybrid and electric vehicles. Our fellow citizens are ready to assume their share of responsibility for this kind of energy control. The United States, India and China are already taking initiatives, particularly in the field of nuclear energy. It will be impossible for us to overlook nuclear energy, which does not emit any greenhouse gases. What is Europe waiting for, moreover, to really open the debate - a serious debate, devoid of passion - on nuclear energy? I call on you not to hold it up.
Mr President, ladies and gentlemen, in order to be credible in the eyes of Europeans, the European Union has to leave its good intentions to one side and act practically by providing itself with ambitions linked to investments. How much money will be allocated to road-rail transport? When will we have trans-European networks, which we are still waiting for? When will we have CAP appropriations for biofuels? When will we see an increase in the research budgets designed to meet the great energy challenges, such as those relating to the hydrogen sector? When will we see the Structural Funds and grants adjusted with a view to energy efficiency and energy saving? I am thinking of the urban environment, housing and social housing. When will we see ecotaxes levied on the carriage of goods, particularly in relation to sea transport? When will we see a regulation of trade from the perspective of the fight against the greenhouse effect? We are waiting for practical and operational responses, laying the ground for immediate action. The European Union must act here and now in order to convince people, in order to serve as an example and in order to form new partnerships with the countries of the South. We are still only at the stage of intentions. Let us move on to actions.
Mr President, I wish to thank Mr Wijkman for a balanced report on an important issue. I should like to emphasise that it is at present difficult to see Europe achieving the Kyoto objectives, for they are very demanding and the policy now being conducted does not look as if it will lead to our being able to fulfil these objectives at the first stage. One reason for this is that the demands made by a modern environmental policy on energy policy are largely ignored.
If we consider the conditions as they stand, we shall not be able to fulfil the Kyoto objectives in terms of expectations concerning renewable fuels. Such fuels will be developed and will play a larger role, but they will not solve the problems. We cannot achieve the Kyoto objectives by regulating the economy or making savings, because such measures would interfere with the aim of creating basic conditions for a better economy that does more to meet environmental requirements. We cannot solve the problems by causing the economy to grow more slowly. Instead, we must conduct an environmental policy compatible with a consistent and credible energy policy, in which case we must also look at the basis of our energy supply.
Oil and gas are not the way of the future, yet we see how it is, above all, the use of oil and gas that increases when nuclear power is phased out, the consequence being growing carbon dioxide emissions. With the present energy mix, nuclear power production in Europe accounts for 50% of carbon dioxide emissions and leads to reduced carbon dioxide emissions equivalent to those from private cars. This shows the kind of figures we are talking about. That being the case, nuclear power cannot be dismissed. Nuclear power will not solve our environmental problems, but those problems cannot be solved and the Kyoto objectives achieved by ignoring nuclear power. It is therefore an important task for this Parliament and also for the Member States to conduct a credible energy policy not aimed at phasing out nuclear power and replacing it by oil and gas. Instead, we should ensure that nuclear power can play a significant role in the balanced energy policy that is needed.
I would like to welcome Mr Anders Wijkman and others who share the belief that saving the planet is our own concern, not somebody else’s.
The European Union must exercise all the influence it can to urge countries that still have not joined the Kyoto Protocol, even the most powerful ones, to do so. It would be naïve to claim that had the USA fulfilled the Kyoto Protocol requirements it would not have been devastated by the Hurricanes Katrina and Wilma. But Nature did strike back at precisely the state that harms it most. Unless the international community takes urgent and drastic measures to stop the further spread of global warming, our planet will turn into a hurricane bearing, fire and water- spitting monster.
The present report rightly offers to make the EU an even more prominent leader in terms of the use of renewable energy sources. I also express my full support of the proposal with respect to increasing the awareness of EU citizens and involving them in environmental preservation. We need to devote further energy to the development of a tax, sanctioning and promotion system that would encourage companies to operate in an efficient and environmentally friendly way. Even more important is the lifestyle. Each citizen of the EU should realise that living with the least possible pollution and tampering with the climate of the planet is not only noble and beautiful, but also a worthwhile undertaking.
Mr President, at the end of this month and the beginning of the next, the European Parliament will once again present its position on climate change at a UN conference. Before this position is submitted to the international community for debate, it is crucial to ensure that it reflects the best interests of all EU Member States. As Mrs Grossetête and Mr Hökmark rightly noted, the role of nuclear energy should also be given due consideration.
Greenhouse gas emissions are still on the increase in many Member States. Individual citizens will therefore have to play a greater part in joint efforts to limit emissions and to find a more sustainable lifestyle if the UN Convention and the Kyoto Protocol are to be fully implemented. In this connection, an important aspect of the fight to reduce CO2 emissions is the integrated approach, which involves politicians, industry and society.
Adopting this integrated approach would be a more effective and less expensive way of reducing CO2 emissions. It is based on the assumption that the responsibility for reducing emissions lies not only with car manufacturers and fuel suppliers, but also with vehicle users. Other factors that warrant our attention include road infrastructure conditions and road traffic management systems, as indicated in the European Climate Change Programme II launched in October 2005.
Although the shift from a fossil fuel-based economy presents us with an historic business opportunity, it should not be forgotten that many countries with abundant renewable energy resources do not currently have the technologies needed to harness these latter. This is particularly true in the case of developing countries. The issue of energy subsidies is therefore very relevant to negotiations on reducing greenhouse gas emissions.
Many methods have already been found to reduce greenhouse gas emissions. Energy-saving and low-emission technologies are an effective tool in the fight against environmental pollution, but they should not be combined with the reduction in fossil fuel subsidies proposed by the rapporteur as a for the use of modern environmental protection solutions.
– Mr President, Minister, Commissioner, as a great Indian leader once said, the earth does not belong to us, we borrowed it from our children.
If we lose the battle against climate change, what kind of earth are we going to leave our children? The diagnosis has been made. All that is missing is the courage to put into practice more ambitious and effective policies. Mr Wijkman’s report is a step in the right direction. Actions speak louder than words and, in accordance with the Lisbon Strategy, new technology must be adopted, and the international community must strive to honour the obligations of the Kyoto Convention.
The United States must assume its responsibilities. I welcome EU dialogue with China and India, but it is also necessary to involve countries such as Brazil, South Africa, Russia, Japan and Indonesia and to remove contradictions such as fossil fuel subsidies. Mr Dimas said that the Montreal Conference will not produce all of the solutions we are looking for. Some solutions, however, are expected to come out of it. Our children and future generations expect nothing less.
Mr President, Commissioner, Mrs Beckett, I am glad that the Council Presidency is following our debate, and, before I say anything else, I would like to thank my good friend Mr Wijkman for the very ambitious report that he has put together on this subject.
The need for action is simply illustrated by the natural phenomena going on all around us, be it the fires raging through Southern Europe, the hurricanes in America or, indeed, the floods in the Austrian Tyrol, from which I come. There is one mistake, though, that we cannot allow ourselves: we must be careful not to attribute everything to worldwide climate change or to say that such change is caused only by man-made CO2 emissions and is in some sense our own fault. It is an unfortunate fact that effects occurring in nature are overlapping with those attributable to human agency; greater efforts must be made to research this area if it is to be possible in future to deliver reliable prognoses of climate development and, above all, to assess the effect of human activity.
It is also important, though, that long-term strategies should be in place to enable us to respond, and in order to give us the security to plan ahead. It quite simply has to be brought home to business and industry where this road leads and what options will be available to them in the future. That is of immense importance for Europe as a business location. Let us also bear in mind the fact that the Community is currently responsible for only 14% of CO2 emissions, and so it is vitally important that not only the developing countries, but also, of course the USA – which is the principal source of emissions – should be brought on board. The point in the report that needs to be underlined several times over is the one that says: ‘we need a global strategy’.
I have to say that I am not in agreement with my colleagues as regards nuclear energy, which I do not regard as an alternative to those technologies that produce CO2, since its long-term effects are too negative. Most of all, we must not offer it to the developing countries as an alternative, quite simply because it cannot be safely used in them.
It is also important that we give more attention to transport and attempt in that area simply to make full use of the potential for CO2 reduction.
. Mr President, ladies and gentlemen, I shall use this opportunity to carry on where the previous speaker left off. I have to say, following my visit to the United Kingdom last week, that I find it very irritating that Tony Blair and others are steering the climate change debate towards the idea that climate protection targets might be achieved by the greater use of nuclear power, which would produce energy that is alleged to be cleaner.
I would like to take this opportunity to disabuse you of a misconception, and to ask what you, in England, currently mean when you talk about cleaner nuclear energy. Are you talking about the extraction of uranium, which is a peculiarly filthy business? Are you talking about fuel enrichment, which is particularly dirty? Are you talking about the conversion of uranium hexafluoride, which is a very difficult process involving high levels of environmental pollution? When you talk about clean atomic energy, do you mean the manufacture of fuel rods in Russia? Have you, in England, ever discussed how much waste you will have to dispose of, and when and at what cost you will do that? How do you assess the dangers and risks involved in reprocessing? Windscale is an example of the great experience you have had with the real damage reprocessing does to the environment and to people. I am quite astonished that it is the British of all people, who in fact abandoned nuclear energy on economic grounds, who are pushing forward this crazy debate on ‘climate protection through increased use of nuclear energy’.
Let us just consider the global picture: if we want to be really efficient in making a contribution through nuclear energy to protecting the climate, we will have to build hundreds, thousands more nuclear reactors. That would, in fact, involve the massive expansion of a new generation of fast breeders, which have already proved such a devastating failure in Europe. It would involve the operation of reprocessing facilities throughout the world, because the stocks of uranium available would be nowhere near sufficient for such an expansion of nuclear energy.
To engage in such expansion at a time when we are debating terrorism and the risks of proliferation is irresponsible. Even though it is far more difficult to address the problems of energy by means of maximising energy efficiency, cutting back our use of it, or some other approach, let us now, at last, start doing so and keep on doing so, rather than returning to the use of a technology that is actually already consigned to the past century and the pollution and waste from which we have not yet even begun to get to grips with.
. Mr President, this has been an interesting and stimulating debate, marked by almost total welcome – quite correctly – for Mr Wijkman’s report and for its contents, and by very real agreement on the nature and scale of the challenge. It has also been marked by a strong emphasis from many speakers on renewable resources, with various examples of this being cited, and also by strong differences of opinion over nuclear power. I would say to the last speaker, Mrs Harms, that if the only aspect of the climate change debate she heard in the UK was that of nuclear power, then she must have moved in very restricted circles, because there is a great deal being discussed in the UK, which has not actually made a fresh commitment to nuclear power, despite a commitment to discussing it. In fact, energy efficiency is top of the UK’s list of policies for tackling climate change, just as she would wish.
There has been much emphasis on what are usually known in the jargon as ‘co-benefits’. Some speakers emphasised the damage caused by air pollution by the same gases that are contributing to climate change, while others emphasised that, as we tackle climate change, we will derive other potential health benefits from the reduction in the use of those gases.
Mrs Gutiérrez-Cortines asked about the role of agriculture. As she may know, in countries such as New Zealand, livestock are the source of almost all greenhouse gas emissions, making this a particularly difficult problem to solve. There is therefore no doubt that agriculture can, in certain circumstances, be part of the problem. However, as a number of speakers mentioned with regard to biomass and biofuels, it also could also be part of the solution. That is an issue that will come under increasing scrutiny.
I am sorry Mr Hegyi is opposed to carbon capture and storage. The sad and blunt fact is that countries like India and China, which need to grow and develop in order to tackle poverty – and this was another issue referred to, again quite correctly, in the debate – have huge coal reserves and will use them, because they feel they have no choice. It is surely better for us to try to find ways of helping them to do that sustainably, through technologies like carbon capture and storage, rather than simply telling them not to use those power sources, which I fear would be fruitless.
All the references made to the most vulnerable states and to the most vulnerable within other countries heighten the need for the actions the EU must take on adaptation, and support for adaptation, to impacts that we cannot avoid. Strong emphasis has been placed on the role of the many other countries involved and on the need for a global dialogue – with which the Council wholeheartedly agrees – and there is clear agreement both that the EU should continue to take the lead internationally and that we should continue to place strong emphasis on delivering on our own programmes.
Mrs Doyle and Mr Hökmark both suggested that the EU is unlikely to meet its Kyoto targets. That is not my understanding of the latest position as assessed by the Commission. However, that is a report that we will be publishing as we approach Montreal, and it certainly remains the case that we must continue to maintain and indeed step up our own activity.
That brings me to the comments by both Mrs Lucas and Mr Smith, who quite rightly praised the ambition of the Wijkman report in setting a target of a 60% reduction in emissions by 2050, without apparently being aware that this is the target the UK Government set in its own Energy White Paper in 2003. Perhaps, though, this should come as no a surprise, since Mrs Lucas had nothing good to say about the UK’s approach. However, I must put it firmly on the record for her and on behalf of this Council that it is a waste of everybody’s time to demand that the EU deliver a formal mandate and a formal timetable in Montreal. This body above all should recognise that the world of imperialism is at an end. We cannot just march into Montreal and dictate to the rest of the world how they should conduct themselves and go about their business, not least when we are talking to some of the poorest and most vulnerable countries in the world whose priority, quite rightly, is development and feeding their populations. We will not act in this manner. If we are able to kindle a dialogue and spark a process in Montreal, it will be a real and substantial achievement, just as it was a real and substantial achievement to elicit the language and secure the programme of action agreed at Gleneagles. We all agree that we ought to be moving faster, but let us at least recognise the fact that we are making some progress.
. I should like to thank everyone who has participated in this rich and important debate.
The need to act urgently to tackle climate change was underlined by Mr Wijkman and others. I believe that the action taken and the series of new initiatives put forward by the Commission since the adoption of its communication in February clearly demonstrate its determination to act in this area.
The European Union's first priority in Montreal is to build broad international support for further action and obtain agreement on starting a formal process to discuss the shape of a future multilateral climate change regime. Once the discussions get going, the European Union will need to consider the right moment for putting forward its views on targets under such a future regime. Targets have proven to be a very useful tool in environmental policy making. They provide our guidance to decision-makers in society. They are particularly useful for industry and the private sector when they have to take long-term investment decisions. Targets will therefore remain a core element of any future climate change architecture. We need targets.
As you will be aware, the European Council of last March set down a pathway target of 15% to 30% of emissions reductions by 2020. However, the Commission believes that the time has not yet come to set concrete targets for developed countries in Montreal in December. That would only be done when we have more clarity on the progress of the negotiations on the post-2012 period.
Mr Seeber has underlined that any future climate change regime will have to build on broad participation on all major emitters and that is of key importance if our cooperation is to be truly efficient.
The Commission and Member States are working hard to promote deeper dialogue with the United States and developing countries. We have engaged in policy dialogue with the United States administration within the United Nations Framework Agreement on Climate Change and within other fora and meetings, such as the Joint Climate Change Science and Technology Workshop. That covers concrete topics such as renewable energy, energy efficiency and carbon sequestration.
The United States claims that is has a different approach to fighting climate change, based mainly on the research and development of new technologies. The difference between their approach and our approach is that they have seen an approximate 15% increase in carbon dioxide emissions while the European Union of 25 has seen a considerable reduction compared with 1990 levels, and the 15 member countries under the Kyoto regime obligations are 1.7% under the 1990 level. That is not enough, but we are sure that, by the end of our commitment period, we will be in compliance with our Kyoto target. This is the difference between the two approaches.
As regards developing countries, the European Union has an open mind on how they should participate in future multilateral climate cooperation. It is clear that we cannot expect the same mandatory requirements as we do from developed countries. Any commitment they take on will be based on the principle of common, but differentiated, responsibilities.
China and other developing countries have contributed to the formation of the greenhouse phenomenon by a much smaller percentage than the developed countries, and per capita emissions in China are currently less than one tenth of the levels in the developed world, so we should follow that example. Where capita income is much lower and development needs greater we have to follow what the United Nations Convention wisely prescribes as a common but differentiated policy.
Mr Verges mentioned that we should take particular care of developing countries and their increasing needs arising from global warming. We really should prepare for that impact. The Commission is already providing funding and welcomes Canada's intention to prepare a five-year work programme on adaptation at the Conference in Montreal.
In addition, the European Union is the major contributor to the 2001 Bonn Political Declaration which pledges USD 410 million per year in climate change funding for developing countries, starting this year.
At the October Environment Council, Ministers committed themselves to communicating at Montreal the progress being made towards delivery on this target. Also, to support developing countries, we have to make sure that the clean development mechanisms actually work. The key issue is the efficiency of the executive board in Bonn, and the European Union is already providing funding, but more support is clearly necessary. The European Union is still the main contributor of funds to the executive board.
There have been certain concerns about bilateral cooperation outside the United Nations context, and especially in the Asia-Pacific Partnership. Let me stress that this can in no way be viewed as an alternative to the United Nations process. However, this Partnership can support our efforts under the Climate Change Convention and the Kyoto Protocol through closer bilateral cooperation that includes both a stronger political dialogue and a focus on technology. This is also how one should see the European Union-China and European Union-India partnerships. This translates into very concrete actions: we have recently held two workshops in India and China on the Clean Development Mechanism and market-based mechanisms. In relation to China, we also see an important focus on the development and demonstration of near-zero emissions power generation, and I agree with Mrs Beckett that carbon capture and storage is one of the means of tackling the problem of climate change. It is not a cure-all, but it is one of the many means that we can use. These partnerships will have the positive and immediate effect of supporting the discussions on a multilateral climate change regime post-2012.
Mr Blokland asked about the efficiency of the European Union's current measures. If we implement all the measures in full, this will lead to a 4% reduction compared with 1990, which obviously is not sufficient to meet the target of -8% that we have set for ourselves. That is why we included additional measures in the climate change programme that we launched a month ago. This implies that we should make greater emission cuts, allowing us to reach the Kyoto target and make further progress for the period after 2012. It is important to know that, for the European Union of 25, the result with the existing measures will be -7%.
Mrs Doyle, Mrs Grossetête and others asked about emissions from cars. I fully agree that this is a vital issue and that is why, in 2006, the Commission will review the agreement with the car industry in order to assess the possibility of reaching the Community objective of 120 g/km by a certain point, having made sure, of course, that we reach the target, voluntarily agreed with the car industry in Europe, Japan and Korea, of 140 mg.
Mrs Ek referred to the inclusion of transport in European Union emissions trading. The Commission has already made a proposal with regard to aviation, as you know. The Commission will assess this for the other transport sectors as part of the 2006 review.
On renewable energy, the Commission will put forward, in the weeks to come, a new report assessing a target for renewable energy by 2020. Regarding nuclear energy and the remarks made by Mr Hökmark, some Member States expect nuclear energy to be a part of their future energy. However, we have to ensure that we have a broad range of energy sources that are low in carbon. Nuclear power will not be able to meet the increased energy demands and we should also be aware that nuclear power faces problems concerning nuclear waste and public opinion.
With regard to what Mrs Gutiérrez-Cortines said about agriculture, the Commission agrees that synergies can be found between climate change and agriculture. We had an extremely interesting meeting in London, organised by Mrs Beckett and the UK Presidency, on climate change and agriculture and very important conclusions were reached there. The Commission will be putting forward a plan in support of biofuels.
Finally, winning the battle against climate change requires determined action, starting now. It requires action, as Mr Smith said, from all actors and sectors of society. We should not underestimate the size of the challenge. Winning the battle against climate change will take time, of which we have precious little, and efforts that some will argue we cannot afford. With your continued support, we are determined to reassert the European Union's leadership in this key challenge for mankind. Thank you very much.
The debate is closed.
The vote will take place today at 12 noon.
– The next item is voting time.
Mr President, the report on Iraq, on which we are currently engaged in voting, is perhaps one that would otherwise appear among the also-rans, but it is important in that in it, Parliament, the Council and the Commission together are demonstrating that the European institutions are capable of responding quickly and in the public interest.
It was late last night – just before midnight – that this report was debated. While every moment in this House is an important one, I do believe that we – that is, the services and we Members – should all ensure that such important legislative reports, the adoption of which is in the public interest, are debated at better hours of the day, so as to send a clear message to the outside world.
Mr President, I rise on a point of order under Rule 132 about Commission Question Time last night.
Last night we had 90 minutes of questions but only 11 questions were answered, mainly because all the Commissioners gave long, rambling replies. That was started by Commissioner Mandelson, who then overran, so that in the end there was only the opportunity for Commissioner Špidla to answer two questions.
When I raised this before, President Borrell wrote a letter to the Commission asking Commissioners to be crisper in their answers. Nothing so far has happened. I should like to ask you to send a further letter, with much more ferocity, saying that what we look for as Members are short answers, not long rambling speeches.
Mr President, I want to raise the fact that this House is set to debate the World Summit on the Information Society in Tunis only next month. It is a UN summit on the freedom of information.
The delegations attending that summit have had their internet access and e-mail filtered in their hotels. They see demonstrators being arrested and journalists being harassed and beaten. Tapes on human rights infringements have been confiscated by the Tunisian police. There is no freedom of information in Tunisia. European Union delegations are in Tunis right now. I do not think we can wait another month to condemn these events.
Mr President, although it is now a bit late, I did indicate earlier. It appears that the previous adoption of Amendment 5 makes this amendment superfluous. Although I would very much like to know what the rapporteur thinks about this, I am assuming that this vote was unnecessary.
. Mr President, I would like to make a statement on this vote. Now that this House has voted by a large majority to make out, without any money behind it, a cheque for EUR 400 million, which may well, without reliable calculations, find its way into the coffers of the Italian energy conglomerates, I now urge you to vote against my report. I regard that decision that this House has taken today as utterly irresponsible. In the belief it would be more right to follow the Commission’s line, I ask you to vote against my own report, from which I will, in any event, be withdrawing my signature, believing as I do that cheques with nothing to back them up are of no use in gaining acceptance for European policy or in buying safety for atomic energy.
I am sorry to have to say this, but I do believe that the House is extremely ill-advised if a majority in it can vote to accept these false promises.
Mr President, I should like to add ‘eutrophication’ – probably the most serious ecological problem in the Baltic Sea – to the text distributed to you. The text should be amended to read: ‘Stressing the further need to enhance cooperation between EU Member States and in particular to reduce eutrophication’.
. Mr President, I wish to add the following text to the end of paragraph 24 after the words ‘blending ratios’: ‘examining the environmental effectiveness of requiring 10% biofuel blends in transport fuels’.
Mr President, I find there are problems with the versions in different languages. In the German version, there is reference to ‘’ – two seats or bases, but that is nonsense, as, according to the Treaty, Parliament is based only in Strasbourg. That was decided long ago. The English version makes reference to ‘double location’, with Brussels as the second ‘location’; it is one we can happily do away with, but then the translation has to be right. I therefore ask you to compare the two language versions with one another.
– That concludes voting time.
We have voted against the report as a whole because we believe that the Commission’s proposal is better. It is only fair that airline passengers be informed as to which carrier is operating a particular flight so that they are able to take carefully considered decisions from, for example, a safety perspective. We support the Commission’s proposal that the Member States gather security information with a view to passing it on to the Commission and other Member States, but we object to Parliament’s proposal to introduce instead a Community list and, in that way, centralise the administration of the data.
.  I wish to congratulate Mrs De Veyrac on her important and timely report on the proposal for a regulation of the European Parliament and of the Council on the information of air transport passengers on the identity of the operating carrier and on communication of safety information by Member States. I support the report, and wish to highlight the proposal to broaden the competence of the European Aviation Safety Agency and to give it a central role in publishing safety measures relating to aircraft of third-country carriers.
The blacklist should be published not only by the Commission but also by each Member State, ticket sellers, national civil aviation authorities and airports in Member States, in order to ensure that passengers are kept properly informed and that the objectives of this proposal are properly met.
. This is a very timely proposal initially in reaction to concerns raised after the Sharm-el-Sheikh air accident (which killed 148 people) and after the spate of air disasters in August this year. Many of the passengers who died at Sharm-el-Sheikh did not know they were going to be flying an Egyptian airline called Flash Air nor that this carrier had temporarily, in 2002, been subject to restrictions by Switzerland because of safety concerns.
Passengers have a right to be informed of the airline operating their flight regardless of where in the Community the service starts. Air travellers should be well informed prior to travel about their prospective flight, particularly if the actual carrier is not the one originally indicated at the time of reservation. This proposal takes us in that direction.
. I fully support the De Veyrac report calling for an EU-wide blacklist of air carriers which do not meet international aircraft safety standards. These carriers should be named and shamed under the principal of zero tolerance throughout the Community. At the end of the day all EU citizens want safe flights when travelling inside and outside the Community and we cannot compromise on this objective.
I also firmly believe that the information contained on the blacklist needs to be easily accessible and widely available to all stakeholders (national civil aviation authorities, all EU airports and of course passengers).
As a member of the transport committee I believe it is the role of the European Parliament, as co-legislator, to do everything possible to have such a list quickly established. I believe it is equally vital that the blacklist should also cover aircraft chartered from companies in non-EU countries and Member States should provide the European Commission with a list of carriers banned from their airspace.
Co-operation and co-ordination is the key. In this respect the role of the European Safety Agency needs to be increased in checking international standards and issuing certificates of approval. I reiterate the point that we cannot compromise in any respect the safety of our EU citizens.
.I voted, of course, in favour of this proposal for legislation aimed at implementing a blacklist of unsafe airlines.
What is the spirit of this proposal? To enable passengers to choose their carrier with full knowledge as regards the safety conditions, and to be informed in the event of a last-minute change of carrier.
This task forms part of a broader strategy aimed at enhancing the safety of the booming air transport sector. In 2003, there were 1.7 billion air passengers worldwide, and it is predicted that there will be 2.5 billion in 2015. In Europe alone, the number of air passengers increased by an average 5.5% per year between 1990 and 2003.
This work must be done at European level, in collaboration with the Member States, in order to lay down common inspection criteria. There are still too many disparities, particularly in relation to the controls.
Without taking the place of sky marshals, the Commission must demonstrate ambition, draw attention to the worst performers, unearth any weaknesses and harmonise European legislation regarding air safety. This is a prerequisite in order for air transport to remain what it is: the safest mode of transport.
As a Slovak MEP and member of the Committee on the Environment, Public Health and Food Safety, I naturally voted in favour of the proposal to increase support for decommissioning the two reactors at the Jaslovské Bohunice nuclear power plant. The Slovak Government, whose representatives made the difficult decision on decommissioning in the accession negotiations, would have had some tough explaining to do if the vote in the European Parliament had turned out differently.
Left to its own devices, Slovakia would not be able to cope with a 19% drop in power generation, coupled with the high direct and indirect costs resulting from output reduction at the Bohunice plant. I would therefore like to thank all of my colleagues in the European Parliament, who saw that the Slovak problem was a European problem, and who voted to provide financial assistance for the decommissioning of the Bohunice installation.
I am pleased with the result of the vote on financial support for the decommissioning of the Bohunice V1 plant. The reason for this is as follows: In the 1990s, the Bohunice V1 installation underwent full-scale reconstruction under the watchful eye of an international agency, at a cost of nearly EUR 300 million. The plant is therefore clearly being decommissioned before time, as it is now capable of safely producing electricity at least until 2015. The 1999 decision was political, dictated not by good sense but by biased reasoning. The direct costs will amount to more than EUR 1.3 billion.
Fortunately, the plenary session at least agreed on a contribution of 400 million, but this represents only one-third of the amount needed. Overall costs will be as high as EUR 5 billion, including critical elements such as the safe storage of radioactive waste, substantial losses in electricity generation, and so on.
Nuclear power plants produce around 57% of the electricity in Slovakia. The decommissioning of the V1 plant will result in a shortfall of about seven terawatt-hours of electricity per year. This is the equivalent of unscrewing every second light bulb in the country. I thank everybody for their support.
Mr President, record oil and petrol prices are now making us aware, in a very uncomfortable way, of the likelihood of a new energy crisis. Worldwide energy consumption has virtually trebled since 1960, and, while the USA leads the field in this respect with its consumption of a quarter of the world’s energy, the real cause is the ongoing modernisation of former developing countries and newly industrialising economies.
It is still the case that 80% of the world’s energy output is derived from fossil sources such as oil, gas and coal, the extraction of which is becoming more and more laborious and hence more and more expensive, and the use of which is detrimental to our environment. When we are as far off track as we are, the renewed demand for nuclear power amounts to choosing plague rather than cholera.
Nuclear fission does, admittedly, have the advantage of not discharging carbon dioxide, and of not, therefore, contributing to global warming, but, until such time as the besetting problems of reactor security and the final storage of nuclear waste are resolved, new nuclear power stations should not be built, nor should the life of existing ones be extended. If we are to cope with demand and further improve the efficiency with which we use energy and existing technologies, our only option is to further develop the renewable energy sector, which offers the only plausible long-term alternative.
We chose to vote against Amendments 5 and 12 concerning an increase in the amount allocated for decommissioning the Bohunice V1 nuclear power plant, since we believe that the budgetary framework for 2007 to 2013 should not be exceeded. Naturally, nuclear power plants must be decommissioned in the light of environmental and security considerations.
. The purpose of the proposed regulation is to provide finances for the decommissioning of the Bohunice VI nuclear power plant in Slovakia. Slovakia has committed to the closure of Units 1 and 2 of the plant by 31 December 2006 and 31 December 2008 respectively.
The decommissioning process of the plant is an expensive one as it will last beyond 2006 and after the next financial perspective 2007-2013. In light of this, the EU has agreed to extend pre-accession aid by providing financial support for decommissioning up until 2006. Subsequently, an amendment was adopted to raise the budget from EURO 237 million to EURO 400 million.
Despite being largely in favour of raising the budget, I believe the new amount of EUR 400 million proposed by the amendment to be excessive and I welcome the alternative of seeking non-EU funding in order to raise the amount of money necessary for decommissioning to take place.
.  The nuclear option, which I feel is justified in certain circumstances, is only workable if accompanied by a stringent safety policy governing its use. When safety becomes an issue, these plants must be closed down and decommissioned. In this particular situation, however, I do not believe that the case has been made for releasing far greater financial resources than those proposed by the rapporteur. I therefore opted to abstain from the vote on the proposal before us.
We support the EU’s Nordic cooperation, known as the Northern Dimension, but believe that the cooperation should be basically intergovernmental, strictly limited and focused on practical results. Among the issues to which priority should be given are the environment, safety where nuclear power is concerned and the fight against international crime.
We support the proposal according to which the EU should develop its cooperation with regional organisations, including the Nordic Council. Nordic cooperation can operate as a model for the EU, because it shows how freedom of movement can be promoted and encouraged without a comprehensive supranational bureaucracy. In the light of the above, we choose to vote in favour of the report.
.  The geography of ‘our Europe’ – the European Community – changed dramatically in May of last year. These changes are widely acknowledged to have been a great success, but, having changed its neighbours from one day to the next, with all that that entails for a number of policy areas, the EU faces fresh challenges.
The EU already has extensive experience of regional policies adapted to specific geographical characteristics, albeit not always with the desired success. I welcome the guidelines put forward in this resolution, as they represent a positive step towards effective political action of this nature. To my mind, policy should not simply be applied with a broad brush, but should be adapted to different situations and specific characteristics.
. I was pleased that this joint motion for resolution gained a sufficiently broad support across the Chamber as this is a particularly important policy area. My own country, Scotland, as a Northern European country should be playing a more active role in this policy, though sadly even with our own Scottish Parliament we have yet to make our voice heard in this topic, so far.
.  Ladies and gentlemen, on 1 May 2004 the European Union’s border moved eastward and northward. This has entailed a great many new challenges, which is why actions and projects like the Northern Dimension of the European Union are crucial in this context. The aim of multilateral regional cooperation between the EU Member States in the Baltic region is to create conditions that are conducive to social and economic development and to political stability in this region. The European Union now has an internal sea for the first time in its history.
I should like to take this opportunity to draw the House’s attention to the particular political significance of this initiative. After all, the Northern Dimension countries are located at the point where the European Union meets the East, by which I mean that they share borders with such key partners as Russia and Belarus. The region could therefore play a crucial role in implementing a project of special value, namely close and multifaceted cooperation between the EU and Russia.
The Northern Dimension will have a favourable impact on economic cooperation and infrastructure building, and the stepping up of cooperation in the field of home affairs and justice is likely to increase security where cross-border issues are concerned.
Attention should also be paid to the environmental benefits to be gained from the Northern Dimension, which covers a valuable and sensitive ecosystem. In view of this fact, cooperation should therefore be promoted in the spheres of environmental protection and sustainable development.
The Baltic or North European gas pipeline project has been the source of much controversy, and it remains a key issue to be resolved. None of the governments of the Baltic Sea countries were consulted in any way on the decision to construct this pipeline, and this decision poses a major threat to the energy security of many countries. We must not allow weaker countries to be discriminated against, and we must not allow actions to be taken that damage their interests. If we fail to do so, the Northern Dimension will remain pure theory and bear no relation to reality. The Baltic gas pipeline project also represents a huge threat to the environment in the Baltic Sea region.
.  The benefits of the EU are sometimes at the root of its troubles. This is certainly true of technological challenges, regarding which the sheer size of a Union of 25 Member States naturally makes it difficult to reach agreement. When it comes to technological development and to adopting new technologies, it is crucial that we think quickly and take action decisively.
These considerations come into play as regards the significant technological change that the switchover to digital represents. I welcome the guidelines contained in the Common Resolution, although I feel priority should be given to ensuring that the market in this field can function freely. Supporting technological development must not mean jeopardising the natural freedom required by markets in general, and by this market in particular.
. Although I support this report, there needs to be parity when such a switchover takes place. Citizens need to be informed and prepared.
.  The way we voted on this report took account of the Czech perspective on these proposals, in light of the pressure that they were under to decommission the nuclear power plants.
Adequate financial resources have therefore been made available to cover all of the costs of decommissioning and the final processing and storage of the radioactive waste.
There are currently 14 Member States with nuclear plants, which corresponds to 149 reactors, and the working reactors are on average more than 20 years old.
In the new accession countries faced with these decommissioning requirements, as in the case before us, we feel it is right that they should receive the support they need to carry this out in the proper manner, from the point of view of human and environmental safety.
. This report is a step in the right direction towards improving financial and technical aspects of decommissioning nuclear power plants.
As we know from experience at Dounreay in Scotland, there is considerable improvement required in the handling of this dangerous, but necessary, process.
Safety must be the number one priority, and the unsatisfactory state of preparations for decommissioning in most EU member states justifies the view that no new nuclear power plans should be built.
. I voted for this report. Decommissioning is an important issues as there are some 50-60 nuclear power plants in the EU that will be decommissioned by 2025. It goes without saying that nuclear power plants need to be shut down safely to protect people and the environment. A lack of finance for this process could cause delay and potential safety risks. All nuclear undertakings should have sufficient funds for decommissioning. The Commission is anxious to come up with a common framework, and in the longer term, to harmonise the methods by which decommissioning is financed in the EU. This report makes a contribution to that goal.
. No more must the EU promote nuclear power, as the Euratom Treaty specifies that it must. When the EU, exceptionally, calls for the decommissioning of nuclear power station in order to protect human life and the environment, as it did in the case of the Slovak Bohunice V1 reactor, such demands are deserving of support, even if the distinction drawn by the Commission between the ‘good’ reactors in the West and the ‘dangerous’ ones in Eastern Europe is an untenable one.
The initially high level of support is appropriate to a purposeful start to the decommissioning process, as the Slovak Republic has accumulated funds amounting to only EUR 320 million. The support is in line with undertakings given at the time of Slovakia’s accession to the EU.
Were it not for support from the EU, there would be cause for concern that the reactors at Bohunice V1 would continue in operation, which would entail serious security risks. Without EU funding, it might well also not be possible to ensure that decommissioning measures would be taken promptly in order to protect human life and the environment.
The use of EU funds should, however, be limited to the decommissioning of the Bohunice V1 reactors and to the measures accompanying it. An addition should be made to this effect to Article 2 of the Commission proposal, which should also specify the EU’s priorities for the use of such funds, including, , the maintenance of safety standards in the course of decommissioning and the achievement of the climate change goals through the promotion of renewable energies.
. I voted in favour of the report on the use of financial resources earmarked for the decommissioning of nuclear power plants.
I welcome the principles put forward in the report, not only because I feel that all possible safety measures should be taken when it comes to nuclear power, but also because, to my mind, adequate financial resources must be made available to cover such measures during the useful lifetime of these plants.
I believe that the conditions for using the financial resources for decommissioning set out in this report are both responsible and effective, among which I wish to highlight the setting up of a decommissioning fund that will take account of the management of funds generated by energy production.
I would note that it is crucial, whenever we talk about nuclear matters, to provide for the necessary environmental safety and protection measures throughout the useful lifetime of a nuclear power plant. In this context, the proposed measures aimed at the safe, effective and environmentally-friendly decommissioning of such plants should be included.
. I was pleased to back my group colleagues in supporting this important report as it underlines concerns about the long term viability of the nuclear industry when it comes to decommissioning. With so many alternative technologies available, I believe that we must invest in renewables, which will leave no ecological legacy.
Mr President, I would like to make a statement of vote in respect of the Wijkman report, which, in essence, I very much welcome. It is unfortunate that the adoption of Mr Vidal-Quadras Roca’s amendment means that the derogation for nuclear energy is now deleted. That I regard as false, since I do not regard nuclear energy as a realistic alternative for the future and believe that the risks associated with it are not yet manageable. It is for that reason that I, along with my colleagues as a whole, have voted against the report. We have nothing against it as such, but it could have been more clear in coming to the conclusion that nuclear energy is no alternative.
Mr President, ladies and gentlemen, I am afraid that Mr Wijkman’s report – and I hope he will not hold this against me – is wrong, starting with its very title. Human beings have never won the battle against climate change and never will, because their influence on it is limited and not yet scientifically demonstrated.
In my view, the most that can be endorsed are the hopes for a cut in harmful and potentially climate-altering emissions, but there is a great difference between that and approving a document of doubtful scientific value, which is even presumptuous in its aims. One need only look at items 2 and 3 after recital M, which propose limiting the average temperature increase of the planet to two degrees above pre-industrial levels, even though there are no reliable records or data for that time.
Furthermore, I do not agree with the statements that the European Union should commit itself to giving financial aid to China, India, Brazil and South Africa so that these countries can develop sustainable energy strategies. It would be better, instead, to impose sanctions and trade restrictions on industrialised countries, including the United States, and the developing countries I have just mentioned if their industries continued to harm the environment or, more generally, if they showed very little social consideration. Therefore, in view of everything I have just said, I voted against the report.
.  Ahead of the forthcoming Conference of Parties in Montreal between 28 November and 9 December, Parliament is emphasising the need to give the highest priority to talks on emission reduction commitments for the period after 2012 arising from the Kyoto Protocol to the United Nations Framework Convention on Climate Change, which entered into force on 16 February 2005, having been ratified by 152 countries and regional organisations.
It would appear that the targets that have been set are rather too ambitious, given that little is known regarding the actual consequences of human interference in climate change, which is even more problematic while the USA remains outside the Kyoto Protocol.
We do welcome all of the measures intended to reduce the amount of energy consumption and waste, to achieve greater energy efficiency, to develop a new, more environmentally-friendly transport policy, and to promote rail transport, along with public transport as a whole.
On the other hand, we take a diametrically opposed view on the issue of emissions trading, given that, by all accounts, it solves nothing and only serves to exacerbate environmental inequalities and imbalances. The wealthiest countries will be able to go on polluting by buying emissions rights from others, and that is unacceptable.
Hence our abstention.
Global climate change constitutes a significant problem, which we believe there are good reasons for dealing with at an international level. The Wijkman report has a lot going for it. However, the June List restates its position that the European Parliament should not take over the Member States’ foreign policies by calling on third countries that have not yet ratified the Kyoto Protocol to do so.
It is also regrettable that the report calls on the Member States to deal with a number of matters that should be handled at national level. For example, it includes proposals for EU-wide speed limits, traffic charges and tax incentives and for the development of rail transport and public transport in general. We are also critical of EU initiatives to make people aware of the ways in which unrestrained consumption and production affect the climate. This is a dimension that can, of course, be dealt with at national level.
We have chosen to vote against the report as a whole, but have supported individual amendments in order, in our view, to improve the report.
.I abstained from voting on this text. As I made clear in my speech in today’s plenary session, this is a matter of urgency. We must act immediately in order to respond to this threat of climate change, which is undoubtedly one of the most serious threats in the history of humankind.
I support the actions recommended in this report – while rejecting the idea of ecotaxes – and the political resoluteness displayed.
I abstained to show my strong dissatisfaction regarding an amendment that challenges the existence of the Strasbourg Parliament.
It is unacceptable to use such an important text to include issues in it that bear no relation to the subject dealt with.
We are in favour of a minimum level of carbon dioxide tax within the EU. We believe, however, that any decision to levy such a tax must have the Council’s unanimous backing and not just that of a majority. In the future too, taxes must be deducted on a national basis and not by the EU.
.  Mr Wijkman’s excellent report puts forward a number of measures to help solve the problem of climate change around the world.
The Conference of Parties is due to take place in Montreal, where it is hoped that European leaders will submit proposals for future arrangements on climate change. These arrangements must be based on shared, but different responsibilities aimed at the continued reduction of emissions and the participation of more countries in these efforts.
More ambitious targets also need to be set. The March 2005 European Council stressed the need for developed countries to reduce emissions by 15 to 30% by 2020. The rapporteur is proposing that longer-term targets be set to reduce emissions by 60 to 80% by 2050.
Lastly, a strategy must be developed to turn Europe into the most energy-efficient economy in the world. Incentives must be introduced for increased use of ‘clean’ technologies, and research and innovation to support sustainable energy and the sustainable management of soil use should be promoted at European level.
. I welcomed the report outlining the need to fight the climate change battle. Once a certain level of Green-house gas concentration has passed in the atmosphere, the whole system will undergo drastic changes. Disasters such as annual material damages due to extreme weather conditions resulting in millions of people left homeless will occur. Developing countries are likely to be the ones who suffer the most. The EU has reduced its emissions by 3% below the 1990 level but more has to be done to reach the 8% target agreed in the Kyoto Protocol.
Although I agree that the EU needs to reduce its emissions to reach the target agreed in the Kyoto agreement, I find the report to be extremely optimistic considering the inclusion of more policy areas and the time limit and would like to see a greater sense of urgency.
.The climate is changing. Rock paintings illustrate mammals in the Sahara and ibex at Lascaux. Well, as these animals have disappeared from these regions, this is indeed proof that the climate has changed. What is more, if this change is taking place, it is undoubtedly because of human beings.
The fact that the earth’s axis is tilting relative to the ecliptic plane, which changes over a period of 10 000 years for example, and that, as Milankovitch demonstrated, this has an influence on the climate, matters little. The fact that the great phenomenon of oceanic respiration, with vast rivers plunging in the North Atlantic only to resurface in the Pacific, has an influence on the climate, matters even less here.
Fear requires explanations, great and reassuring mythologies, cosmogonies, Good and Evil, and punishments. We are therefore punished for our ingenuity, punished for our progress and punished for our inventions and our creations. Man as Prometheus, who stole fire, must today receive his punishment in the shape of melting ice fields, rising sea levels, heatwaves and a lack of oxygen. Just as, in the past, there were the plagues of Egypt.
All of that would be fine if this post-Medieval confusion were to lead to a change in the economic and social climate that causes the – very real – decline from which we suffer.
.  It is only natural that environmental issues, and climate change in particular, should be uppermost among our concerns.
I support many of the guidelines on environmental policy that Europe has been pursuing, reflected in both the report and the Commission communication. I believe, however, that there are two points that we must bear in mind. Firstly, environmental issues are obviously not at the forefront of the concerns of developing countries, and indeed they are not alone in that respect. Secondly, developed societies are not prepared to accept a lower standard of living, and nor should this be our policy or our blueprint. This is precisely why research and development needs to be our major priority, given that the aim should be to manage resources, thereby ensuring a better and more sustainable quality of life.
Mr President, the minutes record a dispute between Mrs Gröner and myself about Mr Giertych’s anti-abortion exhibition. The acting President stated that there would be no censorship. Since then, though, the exhibition has been removed, and so there has been. I would like to point out that there is also, in the building, an anti-REACH exhibition, in which the President of the Commission is depicted poisoning a child. I regard that as controversial in a way in which Mr Giertych’s exhibition is not.
If you are going to use ‘controversial’ as a justification for removing displays, then both of them ought to go. I do believe, though, that nothing should be taken down, and that discussion, rather than censorship, should be the order of the day.
Mr Posselt, the Quaestors are aware of what has happened and will provide the President with a report on it. We will take the appropriate decisions on that basis.
The next item is the debate on the Report of the European Council and the Commission Statement on the informal European Council at Hampton Court, to which Parliament was invited, as you know, represented by its President. I would like to thank the British Presidency for the respect it showed the European Parliament.
. Mr President, it is a very great honour to address this Parliament again – a very high-quality group of parliamentarians are here I know. In all parliaments sometimes you speak to a very large number and sometimes you do not. I take this as full support for all the policies which have been followed both by the UK Presidency and by the United Kingdom on aspects like the budget, which I shall come to in a moment.
This is the 48th time that a British Government minister has appeared before Parliament since the beginning of the UK’s Presidency of the European Union and, with six weeks to go, I am happy to tell you there are still many more ministers on the way. That is an indication of the seriousness with which we take Parliament.
Today, I want to report back on the informal summit at Hampton Court. Much of this is now familiar to you, but what was achieved three weeks ago was important. At the beginning of the summer, the people of Europe gave a clear signal that they were unhappy with the way in which Europe was heading. They felt detached from European politics and politicians. At Hampton Court, Europe’s leaders took a significant step towards providing a response to that concern by reaching broad agreement on a direction for Europe’s economic and social policy. Much of the leg-work had, of course, already been done by the European Commission and published in its excellent paper ‘European values in the globalised world’. If I may say to President Barroso, I thought that paper was one of the best and most insightful papers that I have read on the future of Europe and its nations in the last three years.
With 20 million people unemployed across Europe and youth employment running at 18%, the main task for all of us who believe in the social model for Europe is to get Europe back to work and to give our citizens the tools to compete in the global market.
The Hampton Court summit identified six key areas, backed up by a range of specific policies, in which the joint efforts of Member States and of the Commission can bolster Europe’s economic prosperity and collective security.
First, there is research and development. We need a strong technological foundation if European companies are to stay ahead of the competition, particularly that posed by the Asian economies.
Second, there is investment in our universities. We are lagging behind the United States and, in some key respects, China and India as well.
The third is facing up to demographic change within the European Union. The EU currently has four people of working age for every elderly citizen, but over the coming decades this will fall from a ratio of four to one to just two to one. At the informal summit EU leaders therefore agreed that we had to examine in much more detail the relationship between legal migration and the EU’s future economic needs.
The fourth concern was energy. How do we handle soaring global energy demand while supply remains tight? The summit recognised that the solution requires action on a number of tracks. We have to diversify our sources of energy and approach our current major energy suppliers in a more coherent manner. We have to use our market capacity and power as users with those who are the suppliers. We also have to pursue energy efficiency and clean technologies and develop within Europe a much more genuinely open energy market. It is open in some countries, but not in all countries. I do not call that an open market.
Fifth is the European Union’s work on global security. On data retention this Parliament has an opportunity to join in the EU’s collective responsibility to shape legislation that will increase the security of our citizens and bring criminals to justice. There is a counter-terrorism strategy that will indicate how we deal with radicalisation, how we protect our infrastructure and how we ensure better exchange of information. We also have to combat illegal immigration and strengthen our borders, whilst ensuring that we harness the benefits of legal migration for the EU and for developing countries.
Finally, the summit agreed that Javier Solana, working with the Presidency, should take forward work on common foreign and security policy aspects of defence and security. There are specific proposals for research and training in this area to fill gaps in our capability. We also have to improve crisis management structures to respond to disasters and look to increase funding for CFSP. In December, by the way, we will be publishing a comprehensive strategy for Africa.
In all areas there will be interim reports to the December European Council and final reports during the Austrian Presidency in the first half of next year. I am confident that in drawing up these reports the Commission will give full consideration to the views of the relevant Parliamentary committees. This, in some detail, is what was discussed at Hampton Court.
However, now that we have broad agreement on the direction of a modern Europe, we have to get the right budget deal to deliver these economic and social priorities. The Presidency is committed to working for a budget deal in December. But we all know that it is going to be extremely difficult to reach one. In June, five Member States rejected the proposed budget; next month we will need all 25 to agree. So we have some hard negotiating ahead of us. With that in mind, we aim to table comprehensive proposals in early December for discussion at a conclave of foreign ministers.
Changes will be needed in three main areas. First, we have to chart a new direction for the European Union budget to ensure that it can respond to the challenges of the 21st century. That requires establishing a clear timetable for a review covering all aspects of revenue and expenditure, a hard look at where the money comes from, how it is used and how we account for it. Failure to sign off the European Union’s accounts for the eleventh successive year – which is very poor – affects the climate of debate and of opinion about the whole of the European Union in every single Member State. So this new direction requires the laying-down of clear objectives for future Union spending, for the accounting for that spending, without which there will not be taxpayer confidence in what this Union is doing, and setting clear pathways for the future reform of the Union’s policies.
Second, we have to amend the structure of spending from 1 January 2007 from that which was proposed in the last negotiating box in June, notably to take account of recent discussions by Member States of the proposals by Commission President Barroso, which he made on 20 October.
Third, the consequences of any proposed changes to the own-resources decision – in other words to the amount which is paid by Member States to the EU’s budget – must be seen to be fair and balanced in all Member States. For that to happen, significant changes will be needed to the arrangements affecting the United Kingdom – amongst other Member States – from those that were proposed in June. I do not want anybody to be taken by surprise: when I talk about significant changes, I mean significant changes. Without significant changes, I see little prospect of a deal. However, with them, I believe that we can take negotiations forward and we are committed, as the Presidency, to trying to do a deal and we will make every effort to get there.
So far, I have talked about Europe’s response to the challenges of globalisation mainly in terms of what we will do – what policies we adopt and what budget we should agree. However, globalisation also poses a challenge to Europe in terms not just of what we do but how we do things. As I have indicated, there is a growing gap between the politics of Europe and the people of Europe.
It is exactly this question that will be the focus of a conference tomorrow in The Hague, jointly hosted by the Dutch and the British Governments. The ‘Sharing Power in Europe’ conference will look at how regional and national parliaments can work more effectively with European institutions, including the European Parliament, and how we can get the right balance between action at the regional, national and European levels to deliver the best results for our citizens.
I should like here to express great appreciation to Jan Peter Balkenende, the Prime Minister of the Netherlands, for first proposing that such a conference be held – he did so at the June European Council – and to our colleague, Bernard Bot, the Foreign Minister of the Netherlands, who has helped the British Presidency to take this idea forward and to host the conference tomorrow.
A part of all this effort has to be to bring Europe closer to its citizens and to make European Union legislation lighter and more relevant. As globalisation has made it more difficult for the people of Europe to relate to its institutions, so too have those people, our citizens, become more critical about the nature of European Union legislation. They are much more impatient of a regime and more strident in their belief that methods of regulation cannot, and should not, be a proxy for outcome. Too often – it is true of all parliaments and unions but it is particularly true of the European Union – the method has been seen as the same as the outcome. This is not the case. Businesses, non-governmental organisations and Member States want new European rules, for example, to fight unfair competition, to protect the environment or to improve our legal systems. However, they want action that makes our lives better, not more complicated. Standardisation and harmonisation do not add value by themselves.
Thanks to the efforts of the Commission under President Barroso, there are many positive signs now. For example, the Commission has listened to what businesses and people want and has proposed a lighter regulatory touch in financial services. This will help promote a globally competitive European financial sector. The Commission’s three-year action programme for simplifying the is another very welcome step, as is the recognition that the European Union does not always need to get involved in those areas where it used to get involved. Hence the decision to get rid of a 1968 directive which regulated the number and the size of knots in wood. There may have been a reason 37 years ago for the European Union to regulate the number and size of knots in wood. However, today we ought to leave that maybe to Member States or just to the judgement of those people who buy wood from a timber dealer. Why not?
The proposal to see whether we can simplify the way in which employers have to give compliance reports on 20 separate directives on health and safety at work should lessen the burden on employers, giving them more time to focus on workers’ needs – maybe on creating jobs – than on paperwork.
As a co-legislator, the European Parliament has a critical role to play in all this. Let us take REACH – which was the subject of a little excitement outside as I came in and, I have heard, a little excitement in here. It is controversial how far you regulate the European chemical industry to protect the consumer. None of us wants to be poisoned by chemicals. Nonetheless I believe that Europe’s record on this is exemplary and second to none in the whole of the universe. Equally, none of us want to see, in a globalised world in which barriers have come down, Europe’s chemical industry brought to its knees so that the regulation, which is a very fine one, ends up regulating an industry that has disappeared, to be replaced by industries across the world in China, India and elsewhere, where the regulation is far less good than it is today. That is the dilemma facing Parliament, as it faces all our peoples.
We have to recognise the difficult cases. The proposed changes to the Working Time Directive are a good example of well-meaning legislation that will not achieve what those changes are set out to do, and where method and outcome have become grievously confused.
We are all agreed that European labour markets must embrace decent standards of protection for our workers. Europeans must have rights at work, but they must also have jobs in which they can exercise those rights at work. My Prime Minister said recently that we hoped to resolve the outstanding issues on this directive during our Presidency, and that remains our goal.
Let us be clear about the nature of the challenges we have to address. The Working Time Directive is justified as being about health and safety, and in part, it is. But rigid limits on total hours worked are not the answer. The United Kingdom has one of the best health and safety records in the whole of the European Union. Since you ask, we are second best in terms of days lost through injury and, I believe, third best in terms of deaths at work. We have shown by our record that a strong health and safety record judged by outcomes is entirely compatible with flexible labour markets and flexible working hours. Rigid pan-European limits on working hours will not deliver health and safety for our workforce, particularly where the rules are unevenly applied.
Some European partners have rightly, I believe, expressed great concern that there are other Member States in which working time limits are being applied per contract and not per worker. Some of those countries are the same ones that say there have to be rigid limits; but when it comes to enforcement within their own countries, there is a dodge taking place and in the place of enforcement per worker – which has to be the basis for health and safety – it is per contract. Therefore, if people have two contracts – two jobs, one person – then they can evade the limit, entirely unregulated and unprotected. It does not make sense from a health and safety point of view. It does not make sense from an employment practice perspective. It does not make sense in terms of the reputation of the European Union of applying fair and sensible regulations across Europe.
We have to find ways to implement and enforce the directive which match the needs of all labour markets. We must ensure that all workers enjoy proper employment rights and that none are forced by the rigidities of this directive into a grey economy, for that is what is happening.
The blunt truth about the directive is that in seeking to reset European limits and standards, we risk infringing individual workers’ freedom to work the hours they choose. We will undeniably restrict employers’ flexibility to adapt to changing businesses and seasonal demands and, in doing so, will threaten the very jobs on which workers’ livelihoods depend. That cannot be right. It is vital that workers feel safe and appropriately protected in the workplace. It is good business as much as it is good politics.
We need to judge how much of this should be fixed at European level and how much we should trust national governments, employers and trade unions to agree on an approach that reflects labour traditions and good practice within individual Member States and across Europe. After all, the minimum wage, another aspect of labour regulation in which I happen to believe passionately, has always been left to Member States. I believe that is quite right. Now is the time to leave far more issues concerning working hours to Member States as well. That seems to me to be an excellent example of an area where Europe, in addressing the challenges of seeking to engage more closely with our citizens, must go forward with a lighter touch.
When the United Kingdom took over the Presidency of the European Union we also inherited the need to conduct a wide debate on the future of Europe. The Hampton Court summit was a vital element of that debate. But the debate is far from finished. The process of constructing a modern, confident Europe will be an even longer one. This is a journey which governments, politicians and parliaments, including this one, cannot take alone. We have to bring the benefits of Europe to the people of Europe and take the people with us.
. Mr President, Mr Straw, ladies and gentlemen, as Mr Straw pointed out, we can be satisfied with the results of this Informal Summit. I am keen to share with you my delight that it was possible for the voice of the European Parliament to make itself heard at the Summit, thanks to Mr Borell’s participation in all of the discussions. I can only congratulate Mr Blair on the way in which he contributed to creating a positive atmosphere and a climate of confidence. I am particularly proud of the role played by the Commission in the success of this Summit.
Our debates at Hampton Court resulted in a consensus based on a fundamental idea and on five key areas. The fundamental idea is as follows: in order to preserve our values, we have to modernise our policies. There are no contradictions between a project of economic reform to modernise Europe and the commitment to a political Europe and a social Europe. The five key areas are, briefly: first, a consensus on the analysis and the nature of the challenges confronting us, which follows on from the contribution made by the Commission – and, while we are on this subject, Mr Straw, I thank you for what you said about the quality of our document. Secondly, the importance of practically implementing ambitious reforms that foster growth and employment. All the Member States have applied themselves to this task, and the Commission will draft a report on the national programmes developed in order to implement the Lisbon conclusions at the very beginning of next year. Thirdly, the development of the practical work done on the political responses to be provided in relation to globalisation and our ageing populations, focusing on specific areas such as research and development, universities, energy and demographics, including the issue of immigration. Fourthly – and this specifically relates back to my last point - a new priority for immigration policy, simultaneously covering legal immigration, which undoubtedly meets the needs of our economy, the securing of our borders, which our people are waiting for, and effective integration policies, which are crucial in our multicultural societies. Fifthly, new initiatives with a view to examining how our external action can be enhanced, so that we can respond more effectively to globalisation and to the new security threats that do not stop at national borders.
We must now move on with our work. I hope that we will be able to do so in close cooperation with Parliament and with the current and forthcoming Presidencies of the Council.
In order to sustain the momentum for promoting long-term growth and employment, the Commission proposes to give new impetus to research and development and to present ways of reorganising the education systems in Europe and universities. We will report back to the Council and to the European Parliament on these matters before the spring European Council.
Searching for the resources to better tackle the demographic challenge: as from the beginning of next year, we will present the results of the consultation launched at the beginning of the year by issuing a Green Paper on demographics.
Establishing a coherent energy policy: next year we will present a strategy for Europe. All the options must remain open. This fresh recognition of the fact that we must work together in an area which, until very recently, was considered as an area reserved for the Member States, is very important.
As regards migration, work is already under way. Several proposals have already been submitted to Parliament and, before the end of the year, a document should enable us to enhance our thoughts and actions concerning legal and illegal immigration.
Finally, security confronts us with a two-fold challenge. We have not only to work together more effectively in tackling the cross-border crime that we encounter in Europe, but also to make our commitment to combat international terrorism more resolute. On that point too, important proposals by the Commission are on the table, and a strategy for combating terrorism is in the process of being completed. Yet, we also need to make greater efforts to ensure that the European Union fully takes its place in the debate on the responses to be provided in relation to globalisation. That is why the Commission will present a concept paper, examining the way in which we, the European Commission, together with the Council and Parliament, can contribute to strengthening the external coherence of the Union.
It is clear that we can do more to promote the coherence of our external action, not only in relation to foreign policy and common defence, but also in relation to the various internal policy instruments with an external dimension, as well as in areas in which the Commission has a special role to play, such as development aid, international trade and the neighbourhood policy, for instance.
Hampton Court showed once again why the European Union matters in a globalised world. Never before has European integration been so much in question, but never before has it been so necessary. Europe has the scale and the range of policies to maximise the benefits of globalisation for its citizens and to minimise the threats. It is European legislation which enables a terrorist suspect to be transferred from Italy to London within 50 days. A process that once took years now takes weeks because we have an instrument at European level and because we have European legislation that enables us to do that. It is Europe that can provide answers to the challenges of more expensive and scarcer energy. It is also Europe which will help manage the border crossing in Gaza, a very important recent development. It is Europe which is leading the world in aid for Africa. So there is a need for this European dimension.
We agree – and we have done a great deal to achieve this with better regulation – on the need for sensible legislation to avoid bureaucratic measures. However, that does not mean a minimalist Europe – and I want to be totally clear about that. Not at all. It means that Europe should do less in some areas and should make the lives of our citizens and businesses easier. Nevertheless, at the same time, there are areas where we have to do more, not less. It is a very important to avoid the idea of a minimalist Europe.
It is the responsibility of all of us European leaders – at Council level, Parliament level and Commission level – to explain this and to avoid the demagoguery and populism that is sometimes levelled against Europe. Because, in this globalised world, we need a strong Europe more than ever. But all these policies – from external relations, to security, to migration, to energy, to research, to universities – need money; they cost money.
When I was a child my mother told me never to speak about money because it is impolite. But now I have to speak about money. Because without money, we cannot deliver on those policies, we need the resources to go ahead with our policies.
Distinguished members of the Council, you cannot ask the Commission and the other European institutions to deliver and not give them the means to deliver on those policies.
The positive atmosphere, the signs of a stronger European political will that we saw at Hampton Court, must now be turned into action, turned into an agreement on the financial perspective next month. This is the defining issue of the British Presidency; it is the test of whether Europe is on the move, and we need Europe on the move.
In respect of prosperity, solidarity and security, all we can do is give our citizens the means to achieve them. I know the British Presidency is working hard for a deal; the cost of failure would be high. It is hard to see how our positions will converge within a few months. So there is a real risk of no agreement next month, leading to delays in money coming on-stream for the new Member States, a risk that the Community will not be able to deliver on crucial international commitments, including commitments for the poorest.
Without the financial perspective, how can the European Union make medium-term commitments to global funds for HIV/AIDS? How can we respect the commitments we made at the United Nations for the Millennium Development Goals? How can we support the Caribbean countries in adjusting to the changes in the European Community banana regimes, for instance? How can we keep our commitments to African peacekeeping? How can we go ahead with the so-called new policies, the policies for the future? Indeed, if there is no agreement we will keep the policies of the past; we will not have the means for the policies for the future.
I also think we all agree that an enlarged, more diverse European Union needs more investment. I do not say ‘the costs of enlargement’ because I do not like the word ‘costs’ when we speak about enlargement. But now that we are a much bigger Europe and we are a much more diverse Europe we need more investment for those new Members. We have to share the burden of this investment.
We have a duty of solidarity to the new Member States who look to the European Union for support in their rapid and remarkable progress in modernisation and reform. This is a win-win situation for all Member States. This is not a zero-sum game and it is precisely because we have to bridge this gap that I came up with some proposals, including a proposal now being taken into consideration by the British Presidency – I thank the British Presidency for that – linking cohesion and competitiveness. In our thinking there is no contradiction between cohesion on one side and competitiveness on the other, on the contrary. The cohesion and support for the new Member States is also a way for them to improve their competitiveness and for Europe as a whole to be more competitive.
So I hope that those proposals will be taken into account in the final agreement so in the end it will also be clear that what we are proposing is not money for an old concept of Europe, it is money for a more competitive and more modern Europe, but a Europe that at the same time keeps its strong values in terms of cohesion.
We need a fair sharing of this burden. No Member State can do enlargement on the cheap. I trust in the common sense of the British Presidency to deliver a fair and balanced agreement next month. I hope that we will achieve this by strengthening, and not reducing, the Commission and Parliament’s ambition for an enlarged Europe. Because we have to say very frankly that the financial perspectives represent an agreement between the Council, Commission and the Parliament, and the position of Parliament and the Commission should be taken into consideration in the final agreement.
Hampton Court was indeed a success. Hampton Court was the first very important step in a new consensus for a dynamic, modern Europe. I hope that the positive spirit of dynamism and openness which everyone showed there can be turned into agreement on the budget now. I give my full support to the Presidency in its efforts to achieve that and I wish the Presidency and all the Member States the very best.
Thank you, Mr Barroso, the Presidency wishes to point out that the debate was on the European Council at Hampton Court and it is turning into a preliminary debate on the financial perspective. But the Presidency is not going to tell the participants in the debate what they must discuss. They may insist on the issue of the financial perspective if they wish, although it does not specifically appear on the agenda.
. Mr President, Mr President of the Commission, Mr President-in-Office of the Council, ladies and gentlemen, on the eve of Hampton Court, the President of the European Council was present in this House, not the Prime Minister of the United Kingdom. He is, it is true to say, the Prime Minister of the United Kingdom too, but it is in that capacity that he is President of the European Council.
Tony Blair being here the day before Hampton Court sent the right message. In that, I think he got the order right: Parliament first, and then the Heads of State or Government. I am also very glad that the President of this House was at Hampton Court for the duration. I recommend to you, Mr President-in-Office, that you invite the President of Parliament to Brussels for the whole of the summit. That could then be the beginning of good practice for the future, and the United Kingdom would always be remembered for having fully involved the President of the European Parliament in the European summits.
Your reference to the quality of the Members present today was a masterpiece of British understatement. I think it is marvellous that you use that to express indirect but justified criticism of the fact that there could be more of us here, but it was our quality that you chose to highlight, and that shows what mastery of parliamentary skills is to be found in the UK.
It is at this point that I feel the need to sound a cautionary note. You mentioned the visits by ministers and said that a minister had been to the European institutions on 48 occasions. Tremendous though I think that is, and certain though I am that the number will rise to 60, because we still have six weeks left, it has to be said that, at the end of the day, what is crucial is that the quantity of ministers from the British Presidency should be matched by their quality, and we still harbour the hope that it will be by the end of December this year.
You said that Europe is very distant from its citizens; that is indeed the case, and we will have to give some thought to how we can, together, improve that, but the same can be said of politics at the national level too. It follows that we have to make the same effort at national and at European level if people are to have confidence in the policy-making process.
When considered from an outsider’s point of view – and I am sure this was one of the things Hampton Court achieved – I do think that there is new trust between the parties involved. As Chairman of a Group with MEPs from all 25 Member States and from 45 national parties, I know from experience that, where there is such a problematic interplay of interests – such as is also to be found in the other political groups, in this Parliament as a whole, and in the national governments – problems can be resolved only if there is trust. Where trust is absent, there are no political solutions either. What we expect of the Heads of State or Government is that each and every one of them should play his part in fostering trust in the other members of the European Council.
I have no desire to repeat right now all the things that have been said about the future of Europe, about the Commission’s paper, and about globalisation, but what is crucial is that we should accept what is at the heart of globalisation – the fact that we are one world and becoming more and more so; on the other hand, though, globalisation is not just something for us to endure, but rather something that we can shape, and by that I mean that we can, through political action, keep globalisation’s excesses, and its negative manifestations, under our control. That is what I regard as being our task.
I would now like to say something about the most important decision that has to be taken, about which you have already had a debate, albeit in the margins. I refer, as did the President of this House earlier on, to the Financial Perspective. I hope you will not mind if I advise you – and even if you do, I will advise you anyway – that you should find a solution to the Financial Perspective, for the UK was always in favour of enlargement, thanks to which there are Members from the countries that joined the European Union on 1 May 2004 in this House today, even if it has not always gone down the same road with us where institutional issues are concerned. If you cannot get the Financial Perspective right, that will be disappointment for the formerly Communist countries in particular, who joined us on 1 May 2004. I therefore urge you to do everything possible to get a result. It has to be said, though, that if you and the President of the European Council are to do that, you will need to have the courage to draw a clear line under the issue of the British rebate.
You spoke of fundamental change, and you probably had agricultural policy in mind when you did so, but we also need fundamental change in the contributions made by the individual Member States, and that is where the United Kingdom, during your presidency, can have a major part to play. The agricultural policy has been laid down for the period ending in 2013, but, if a solution is found to the issue of the British rebate, and if we want to have a Financial Perspective, it must be ensured that we can, at some point, give serious thought to the further reform of agricultural policy, with the intention of producing at least a binding declaration of intent.
When you discuss the Financial Perspective and, I hope, come to some decisions on it, Mr President-in-Office – and I am also saying this to the Commission – I urge you to remember that you, in the Council, are not taking decisions on your own; the European Parliament is part of the budgetary authority, and it possesses equal rights of codecision, so you need to guarantee that it is fully involved. Just as you do, of course, we represent the citizens of Europe, and if we, together, show goodwill, if we have trust in one another, our problems will not be insoluble.
. Mr President, Hampton Court was a Summit lacking any formal conclusions. The promises made at the Summit are in danger of being just as short-lived as the marital commitments contracted by King Henry VIII in the very same palace.
The UK Presidency is right to call on the 25 to carry out reforms, to invest more in the technologies of the future and to create the conditions for increased employment. Reforms are still needed but, for many Europeans, the word ‘reform’ has a negative connotation and is synonymous with job losses and the scaling down of society.
Mr Straw has just criticised Parliament’s position with regard to the Working Time Directive. I advise the minister to re-read the very first convention adopted by the International Labour Organisation at the time of the League of Nations, a convention that aimed at a 48-hour week without opt-out.
The reforms will be accepted if they allow general welfare to be improved. In order to make this happen, Europe must change its overly pessimistic and despondent position. Viewed from the outside, the Union serves as an example. The President of Chile said so here last month. To read the Commission’s communications, though, Europe will to all intents and purposes have become a hospice by the year 2050. Who among us will be able to check whether these alarmist forecasts have proved accurate in 2050? Yes, Europe will be faced with an ageing population. Yet, Japan and Russia will experience a declining population. What can be said, furthermore, about China, with its one-child policy? What can be said about India and the other countries that are unable to curb the spiralling growth of their populations? Which country will experience the greatest demographic problems by the year 2020, without even daring to talk about 2050?
If there is one area in which Europe could imitate the United States, it is that of immigration policy, which could be more generous. A large part of the United States’ surplus growth in the last decade comes from the contribution of the ten million Latin Americans and the hundreds of thousands of European and Asian scientists. Two weeks ago, the US Senate decided to award 330 000 additional Green Cards each year to highly qualified immigrants.
Europe’s competitiveness is a constant concern. Comparing Europe with others in terms of its hourly competitiveness and particularly its industrial competitiveness, it is clear that we are easily beating the United States in the majority of economic sectors. The Commission’s communication on industrial policy recognises this. The European Union is still the first destination and the first source for international investments. In 2003, the investments of the 15 were four times higher in the ten new countries than in China, which received only 3.8% of European investment. Let us therefore stop being afraid of China. It is only natural that a country with 1.3 billion people should take a greater share in international trade but, in absolute figures, Europe’s share in international trade is increasing, even though some sectors are experiencing difficulties. However, nine tenths of our trade is not done with low-salary countries but with developed countries.
Globalisation provides a great opportunity for reducing poverty in the world. For 50 years, growth in international trade has been faster than growth in gross world product. This demonstrates that foreign trade is not a no-stakes game, but has enabled millions of people to escape poverty while at the same time benefiting consumers in wealthy countries. It is in fact our consumers who, by buying the cheapest products, force our manufacturers to become more competitive.
The Union remains the leading export power in the world, led by Germany, France and Italy. These three countries are nevertheless at a standstill in terms of internal growth. Their citizens are saving record amounts. For their part, the Americans and the British are consuming and getting into dangerous amounts of debt. In order to restart growth, we have to restore confidence among Europeans. There is no alternative to the market, but the market is unable to create the solidarity that is the distinctive sign of the European model. Political will is required in order to create more solidarity among our countries and within our countries.
Policy always boils down to a question of resources and, on this point, I agree with Mr Barroso. It is budgetary resources that Europe sorely lacks. Mr Blair is right to encourage us to invest more in research and universities. This means that the Union’s budget should receive more in the way of resources than the paltry 1% of GDP that a few important countries, beginning with Great Britain, wish to grant.
The Socialist Group in the European Parliament will judge the Presidency on its ability to release a realistic, but more generous, financial perspective. The December Summit must be the Summit of renewed solidarity. A strong commitment from the 25 towards a coordinated reflationary policy, as well as greater national and trans-European infrastructure investment, will enable Europe to restart growth, which is a prerequisite for gaining acceptance of difficult structural reforms. It is growth that will create stability, and not the other way round.
Thank you very much, Mr Goebbels. The debate is heating up, and this is positive in terms of ensuring that more Members become involved in it.
Mr President, ladies and gentlemen, I can understand how the high-level relationship therapy at Hampton Court apparently proceeded as it should. It took place, however, in duly romantic and exclusive surroundings, so the odds were all on your side. Now that all the government leaders are home again after their therapy, we shall see for definite whether Tony Blair’s therapeutic efforts have borne fruit, for we all of course know that, when marriages begin to fall apart, couples often relapse into familiar bad habits. I therefore have a practical request to make to the Presidency and the Commission.
In practice, there is really very little that the EU countries can do jointly to set in motion the necessary and desired process of reform aimed at modernising the European labour market so that it suits today’s society. We all know of course that this necessary work needs to be carried out by the individual Member States. Efforts at reform are an exclusively national matter.
The EU can and must, however, complete the work on creating a fully-fledged internal market for capital and services. While the effects of the relationship therapy can still be felt, I would therefore call on the Presidency and the Commission to work towards ensuring that the European services and capital markets are fully liberalised. I am convinced that, if this process is a success, it will yield genuine labour market reforms on the basis of the motto, ‘There is no alternative’. The benefits to the people of such a reform would be huge, and that is of course what EU cooperation is all about: providing our fellow citizens with additional benefits.
I should also like to put a clear question to you, Mr Straw. You mention the Court of Auditors’ annual report. Are you prepared to set a good example and ensure that you and the United Kingdom assume responsibility for administering an EU subsidy in your country, something that, unfortunately, your Chancellor last week refused to do? I seek a clear answer from you. Thank you for your attention.
. Mr Straw, Mr Barroso, I have three remarks to make in response to your speech, Mr Straw.
As regards the Hague Conference, which you mentioned, I will take the liberty of suggesting very modestly to you that you re-read the draft Constitution you signed which, in my opinion, includes solutions in relation both to the division of powers and to the role of national parliaments. Why abandon this draft?
With regard to social policy and the Working Time Directive, I agree with you: we must be in favour of national diversity but, if we must draw inspiration from one model, I should very much like to draw my inspiration from the Scandinavian model.
On the subject of the single market, now: I hope that you will agree with me that competition also needs to be fair and balanced. In other words, the single market is also built on common social standards, and thus forms part of the very spirit of the Treaties.
As regards the budget, lastly, I believe that we are encountering a real credibility problem in terms both of revenue and of spending – Mr Barroso and the European Parliament have sufficiently alluded to this. For the European Union of 25 to succeed and for us to express our ongoing solidarity towards the new Member States and to carry out an external policy with sufficient resources – possibly more than 5% of the budget - presupposes an increase in the Community budget.
Above all – and this will be my final point – we must leave to one side a budgetary debate characterised by an increase in national self-interest. In the mid-term review requested by the Commission and Parliament, the Presidency and the entire European Council must make the political commitment to propose a European mechanism providing the European Union with real independent resources for the future of the Union’s policies. Armed with such a commitment, it will perhaps be possible for us to convince our citizens of the usefulness of European policy.
– Mr President, ladies and gentlemen, I am delighted that we have the opportunity today, in the presence of the President-in-Office of the Council and the President of the Commission, to make an appraisal of the informal European Council held at the end of last month.
Unfortunately, while the idea of convening the Council was not a bad idea, it suffered most in the execution. Indeed, at a time when the European Union is on its last legs, given that we have twenty million unemployed, where we do not know how to address social problems, especially those which broke out recently in France, and where the citizens' confidence in governments is falling by geometrical progression, the idea of the leaders of the European Union meeting in London in order to discuss the European social model and the resistance to globalisation was, on the face of it, a very good one.
Unfortunately, instead of agreement prevailing, we again witnessed the customary quarrels break out about as important an issue to the future of Europe as the financial perspectives.
I would remind the House that Mr Blair, during his speech from this same tribune in the European Parliament on 23 June, stated that he had always been an enthusiastic champion of Europe. I wonder, four and a half months later, how Mr Blair is translating these words into practice. What is the appraisal of his country's Presidency so far, given that one month before it ends we have not reached agreement on the financial perspectives. The social model has not progressed even one inch and the Council's response to globalisation is the creation of an ambiguous adjustment fund.
I truly wonder, Mr President of the Commission, if you have seriously thought about the reaction of the workers made redundant when you tell them that there is the panacea of the fund for all the ills of globalisation.
The British Presidency had the opportunity to write history at Hampton Court. Instead, it demonstrated once again that this is a union of interests which wastes time and public money on talks of no substance and whose mistakes, unfortunately, have to be paid for by the citizens of Europe.
. Mr President, the Hampton Court meeting was to be the ‘social model’ summit. Then Mr Blair socialised – the same Mr Blair who strode into Brussels in July promising root and branch reform, but then pruned it down to the most invisible square root of a branch of any EU Presidency in memory.
The comments after Hampton Court were from those amazed that nothing happened. In fact it should be labelled the Hampton Court ‘aMaze’. The ARD TV station in Germany said that, after four months, nothing happened – absolutely nothing. The Polish media called it one of the most bizarre EU summits. In Italy, just called it ‘embarrassed’ and ‘embarrassing’.
Mr Blair claimed it debated the things the public wanted it to debate, but the public does not want European policies for universities when the EU has no competence in education. Nor does it want things like nine separate missions around the world as part of an EU defence policy.
If Hampton Court proved anything, it was that vacuums are dangerous when filled with hot air from politicians. I propose that a blue metal plaque be placed on the wall at Hampton Court saying: ‘On this spot on 27 October 2005 nothing happened’ or, as they say in Yorkshire: ‘Eee, you must be jokin’’.
Mr President, ladies and gentlemen, to paraphrase your introductory words, Mr Straw, I am here and I beg to differ. Joking aside, despite Mr Blair’s and Mr Barroso’s welcome good intentions, the practical outcome of the Hampton Court Summit was highly unsatisfactory.
First of all, the long-awaited platform on the Commission’s European social model seemed rather disappointing. No real strategy and no targets for a genuine revival of Europe’s economy were proposed; instead there was just a policy of damage limitation. So far there has been nothing concrete behind high-sounding claims such as the ‘Lisbonisation’ of resources and the globalisation fund.
As for Mr Blair, the balance of his political account is certainly not in the black. Despite continual outward reassurances, there is in fact no agreement on the financial perspective, which is clearly the crux of the problem.
Finally, there is no real intention above all to renew the debate on the United Kingdom’s unfair rebate. It is a privilege that has been paid for mainly by Italy and France, siphoning off precious resources from our two countries.
Mr President, from the spin of today one would think that much had been achieved at Hampton Court, but as we have already heard, the verdict of the informed EU press was almost universally negative. One press agency reported that many papers could not recall a more useless and shallow example of posturing with no outcome. One paper talked of a bizarre show of relaxed leaders who dodged the most crucial issues facing Europe. Another called it a summit of impasse with a facade of forced smiles. The said in an article that the leaders attempted to answer the question of what impact globalisation would have on the European economy and concluded that we needed more research and development and, of course, more money. In other words, they failed to answer the question. The EU, the said, is the wrong institutional platform from which to deal with globalisation. It has become too large and divided. The appropriate political levels are national governments and the eurozone. I suggest that the article in the comes close to the truth. If individual Member States were to expend the same effort and energy addressing the issue of how, as nations, to compete in a global market as they did in preparing showcase summits, then I suspect we might all see much more product.
My biggest fear arising from the failure of the Hampton Court summit and a lacklustre British Presidency is that it will make my government over-eager to secure a face-saving deal on the budget in December and that, as a result, Mr Blair will concede far too much on the British rebate, just so it can be said that something was achieved by the British Presidency – that is to say something other than ensuring EU bankruptcy by opening the door to Turkish accession.
Mr President, I am very sorry but I am afraid I have to be a little bit churlish as well. The summit at Hampton Court was what I warned it would be: something of a talking shop – or even a talking palace. And I think that Mr Straw’s speech was as Churchill once said ‘a pudding without a theme’.
First the Prime Minister downgraded the Hampton Court meeting to one day. He then constructed an agenda that was thin on specifics and avoided all the major and pressing issues facing the EU and finally, amazingly, he decided there would be no communiqué at the end. These are hardly the hallmarks of a Presidency and Prime Minister leading the agenda and shaping our future. I am frankly surprised the Presidency has anything at all to report to us from the summit. At least, however, this Parliament is receiving a report, something which the Prime Minister failed to give the British House of Commons in the aftermath of the event.
The Informal Council was a wasted opportunity. Europe needs direction on economic reform. Instead, the Presidency produced a couple of discussion papers written by academics and even these were not discussed. Europe needs direction on reforming the so-called social model. Again all we had were a few worthy but irrelevant discussion papers. Europe needs direction on being more flexible and responsive. However, the fundamental issue of what to do following the rejection of the Constitution was not even on the table for discussion. Europe also needs direction on its future financing. There are serious issues here, not least the question of the rebate. But the Presidency continues to avoid the matter and the drift continues.
I agree with Mr Barroso that the Presidency must make efforts to reach an outcome at the December Council. We will be looking carefully to see precisely what is contained there and whether Mr Blair ditches his previous commitments in protecting the British rebate.
Transparency and openness is another issue for the Presidency. Recently I called for meetings of the Council to be held in public when it is operating in a legislative capacity. Mr Blair says he wants progress on this. I challenge the Presidency to implement such a procedure before its term of office ends and I look forward to the Council’s answer in this matter at Question Time following this debate.
What about the Court of Auditors’ report on the EU accounts? For the eleventh year in succession, the Court has been unable to give a statement of assurance on the accounts. This really must be sorted out by the Presidency. Drift and indecision have been a fundamental characteristic of the British Presidency. Indeed, the Prime Minister of Slovakia speaking on it said ‘silence reigns, we do not have information’. I must agree with that analysis and, whilst enjoying Mr Straw’s speech today, I cannot see that it takes us anywhere useful at all.
Hampton Court provided no evidence that the Presidency and particularly that the Prime Minister had any strategy. He gave every appearance of drifting from summit to summit unable or unwilling to provide the kind of leadership we British Conservatives called for in June. Let us hope that the last chance saloon at the forthcoming Brussels Summit will demonstrate that my disappointment with the British Presidency is actually misplaced.
Mr President, recently a terrorist suspect wanted by the British Government was arrested and extradited from Rome in a matter of weeks. This was a direct result of the European arrest warrant; previously it could have taken years. This is just one example of the positive benefits the European Union brings to its citizens.
Each citizen has benefited from the single market by some EUR 6 000 a head in increased output. It is possible, if you wish, to swim in the sea off Blackpool in my region because of European Union laws that have improved the environment. Those are positive benefits for our citizens. We need to do more to shout those positive benefits.
I welcome the papers that were presented at Hampton Court, because they deal with how the European Union can bring added value to our citizens, particularly in the area of the energy markets where we have a crisis waiting to happen. However, we have to ensure that there is follow-up on these matters. One of the difficulties with the Lisbon Agenda in particular is that Member States themselves promise to deliver but do not. I would hope that out of the Hampton Court discussions came a clarification of the role of Member States and the important role of the European Commission in ensuring that Member States carry out that which they have already agreed. If that were to happen, the European Union could move much further forward without necessarily having any of the grand plans that some people have outlined in this debate. Let us stick to delivering what we agreed to deliver. That will be the key success of the European Union.
I congratulate the President-in-Office for the commitment made by this Presidency to Parliament. We are delighted at the extent to which ministers have engaged Parliament and particularly the extent to which the British Home Secretary has ensured that Parliament is involved in taking forward that security agenda. That is one of the most important dimensions of where the European Union is going in future to protect the interests of its citizens.
Mr President, a meeting with little or no purpose, held in pleasant surroundings, under a warm autumn sun: that is what the Informal Summit at Hampton Court was. No practical outcome, no progress, no perspective. In short, the Heads of State or Government did not even attempt to outline the beginnings of a response to Europe’s deep crisis, just as though finally they were more than happy to put up with this crisis. Instead of formulating a response, they did what they usually do and trotted out the catalogue of proposals that have been repeated a thousand times over. Yes, the European effort in relation to research and development obviously needs to increase. Yes, centres of excellence at university level are obviously needed. Yes, a common energy policy is obviously needed. Yes, a real immigration policy is obviously needed too. Finally, yes, Europe obviously needs a security policy.
We always come back to the same old problems, though. If we want to do things together, we need political will, we need effective and democratic institutions and we need a common budget. Well, it is clear that, in relation to these three points, nothing has been undertaken, or even attempted, by the UK Presidency. The UK Presidency has not only failed to get the Union working again, but has also contributed to its decline. From now on, the UK Presidency has clear responsibilities.
Mr Straw, the December Summit will be the last chance to provide Europe with a substantial budget and to thus give hope back to all those who believe in Europe’s future. Yet, this will also be the last useful moment for the British Prime Minister if he is not to go down in history as the man who contributed to the failure of Europe and if he is not to go down in history as the one who deliberately turned the page on Europe’s political union.
Mr President, if I may say so, Mr President-in-Office, the Hampton Court Summit was the biggest embarrassment that any Presidency has ever come up with. Far from making progress with the pressing problems of the Financial Perspective and the debate on the Constitution, these items were removed from the agenda. Even its chosen theme of ‘Social Europe’ was one to which the Summit found itself unable to do justice. There was no discussion of any of the policy instruments for a social Europe, whether minimum standards, labour legislation or the means whereby unemployment and social exclusion may be done away with.
What you have proposed, Mr Straw, is particularism, and does nothing to advance the cause of social Europe. Instead of action, you offer only ideas; instead of pro-active measures to address globalisation, you have come up with knee-jerk responses like this idea for an anti-shock fund. Our aim, though, must not be the creation of a backward-looking Europe, but rather of a Europe that can face the future with confidence.
– It is not enough simply to note that there are social problems in the EU and around the world. As my group said at the informal meeting held at the end of October, it is crucial that we analyse these problems and change the policies that are at the root of this problem.
The truth of the matter is that what we have heard here offers no assurances that policies will be changed, even though it is widely acknowledged that there is growing discontent among the citizens and that there are serious social tensions in a number of countries, right here in the EU.
Rather than much-needed proposals to provide an adequate response to these serious social problems, the Council puts the accent on the all too familiar neoliberal blueprint, namely the Lisbon Strategy, with its liberalisations and privatisations of public services, along with even more precarious working conditions. The infamous proposal for a directive creating an internal market for services is one such example, as, in some cases, is the Stability and Growth Pact, hammering a further nail in the coffin of the workers and the small and medium-sized enterprises.
As competition is seen as the be-all-and-end-all, precedence is always given to measures aimed at creating competition between workers in order to try to drive salaries and other social benefits further and further down. Hence the emphasis on greater labour flexibility, mobility and support for relocations, which shed jobs and lead to greater unemployment and a more precarious labour market.
As demonstrated by the huge growth in the profit margins of the major economic and financial groups in the EU, current policies are essentially geared towards pandering to the wishes of the Union of Industrial and Employers Confederations of Europe (UNICE). What we have heard today follows the same script. Even when people talk of creating a favourable environment for companies, we all know that the companies in question are only the large ones.
Mr Mandelson made this perfectly clear here yesterday in the answers he gave regarding concerns about the consequences of the liberalisation of international trade in industrial sectors that are vitally important to the countries of Southern Europe, such as textiles, clothing and footwear, which are being used as a bargaining chip in World Trade Organisation negotiations to obtain benefits for high-tech sectors and services. This is a trend that must be reversed.
Mr President, ladies and gentlemen, I have the impression that the Heads of State or Government meeting at Hampton Court were debating in a vacuum.
On the great social, economic and political issues, which have been mentioned in many of the previous speeches, the results achieved were decidedly sparse. While cities are burning across half of Europe, I feel it is terrible that they should talk in such general and imprecise terms about immigration and about the social and economic crisis, which are in fact the cause of what is happening in Paris, Strasbourg and Brussels.
The challenge that the young rioters have set us is, instead, a very serious threat, and one that we should consider carefully when we talk about immigration. I certainly do not mean to put the blame on those young people, but rather on those who drew up these mistaken policies, those who still talk about immigration in such bureaucratic, general and superficial terms.
We have fallen short in the immigration challenge. Our immigration policies have been a failure for Europe, and I consider it our duty to acknowledge the fact and to debate it. I believe this summit should have set an example in this respect, and the solution proposed by the Commission – allocating a fistful of cash to the Paris – is not, in my view, an adequate answer.
Instead we need to address the causes, change our policy and stop making insane decisions, such as making it easy for people to bring in their families or even easier to take up nationality. In essence, what we need is a sensible immigration policy.
Mr President, Minister, Mr Barroso, ladies and gentlemen, the talks held by the Heads of State or Government at Hampton Court represent a significant acknowledgment of the difficulties that the European Union is currently undergoing. The fact that the 25 have recovered their composure after the tensions of recent months and that they are willing to bring the negotiations on the financial perspective to a close by December should be seen in a positive light.
I should like, however, to draw the Council’s attention to the fact that agreement must not be reached by taking the lowest common denominator and, above all, that Parliament’s position must not be ignored. The priorities identified by Tony Blair for revitalising Europe – research, innovation and life-long learning – are proposals worth endorsing and are in fact contained in our report on the financial perspective.
In addition, the need for a European energy policy, the increase in Community aid for immigration transit countries and the globalisation compensation fund are priority aims for Europe, though they require adequate funding.
The citizens of the Union are aware that no government on its own can provide answers to the most serious of today’s problems, such as unemployment, the lack of job stability, the loss of competitiveness, international terrorism and illegal immigration. Only Europe can respond effectively and guarantee well-being and security for our countries. A meagre budget will not allow us to address these challenges, but the October European Council was an encouraging start. That is why we are looking to the December summit with moderate optimism.
Mr President, I have looked up the word ‘informal’ in my French dictionary. Informal, in French, means badly formed and inelegant. This adjective was used by Montaigne in 1580 to describe something that was difficult to define. I will let you be the judges of the Hampton Court summit and the ghost of Catherine Howard.
You have not had much luck in the UK Presidency. France has said no and the United Kingdom is being asked to relaunch Europe. I think that is asking a lot. Having said that, over a number of years, a number of landscapes have opened up to our citizens, with which they have been living and have had to live, namely the reunification of Europe, the Constitution, the Charter of Fundamental Rights, the single market and the single currency.
When I think of our fellow citizens, I have the feeling that Lisbon is not fulfilling this role. Today, there is a vacuum. When it comes down to it, I do not dispute the priorities of the summit: that is not the problem. The real problem is the connection with the citizens: it is as if there used to be something we shared that has now disappeared. I think that the next summit or the ones after that should enable us to rediscover a landscape that we can share with our citizens. Of course, this brings to mind the cohesion of the 25 Member States, which is sometimes called the Marshall Plan for those who are joining us, because endless enlargement and greed for funding do not escape the notice of the citizens. That is no good at all. In my opinion, it would be worthwhile, in spite of everything, to restore the word ‘harmonisation’ to the European vocabulary, given that it is, so to speak, an endangered species; this is also unfortunate, all the more so as there are still areas that need to be harmonised. We are not going to harmonise everything, but it is still possible to make progress in certain areas. And if we forget to do this, if we neglect this word and this value, the citizens will distance themselves from us.
Finally, another topic is close to my heart, that of exchanges between young people. I have looked at the statistics. In 2005-2006, Europe is funding 280 000 young people as part of three programmes: Comenius, Erasmus and Leonardo. However, there are 58 million of them. Multiplying the corresponding budget by 10 would not cost us too much, particularly given that it is on these young people that we must stake European awareness.
. Mr President, I would like to deal with two specific points and then comment more widely on the debate. Mrs Riis-Jørgensen asked me about the Court of Auditors and she asked for a yes or no answer. My apologies, but I have to give a yes and a no because this matter is in the hands of finance ministers, and you know what they are like! The answer is that the Ecofin Council on 8 November adopted conclusions listing a range of actions for both the Commission and Member States. They talked about a roadmap which they said was vital, not least because it focuses greater attention on Member States’ responsibility to improve their systems of auditing and to take responsibility for the money spent in their countries. My judgement is that where Member States have control of the money, they ought properly to account for it as well. If they do not have control of it then the European Union will have to account for it, but I am with you on encouraging our finance ministers to get a grip on this. Nevertheless, this is the responsibility of the Commission and of this Parliament together. We all have responsibility for this.
On the issue of transparency, which Mr Kirkhope raised with me, we will shortly be circulating an options paper with ideas for improving transparency, and essentially will be putting two options before the Council. It will be up to the Council to take a decision on the basis of a simple majority, as with all procedural issues, so I am glad to be able to satisfy you in this respect, Mr Kirkhope, if not in any others.
Colleagues here have been very frank, so I will be frank in return. My problem with what a number of colleagues have said is that people refer to the need for change and then say that the future for the European Union nevertheless lies in the past. All I can say to colleagues here is that globalisation is a fact of life. The French, my comrade friend, may not like it, but we either have to deal with it or it will engulf all of us. I did not invent it, President Barroso did not invent it and nor indeed did President Chirac, but it is a fact of life. It has come about as a result of other policies that we have pursued over many years, namely to build up the World Trade Organization, to encourage free trade and to lift countries in Asia, Africa and Latin America out of poverty, meaning that they now want to share in trade and they want to work to their competitive advantage, just as we have done in the past. That means that the old European economic and social model will not work to deliver prosperity, social justice and jobs in the way it used to. This is a big challenge, especially, if I may say so, for the country you represent, and for a number of others on the continent. However, I simply do not understand why you continue to clutch at old methods, such as inflexible methods of labour regulation, including the Working Time Directive, which may have worked in the past but which cannot work for the future.
France is a country which knows that, and it is for that reason there is a higher level of evasion in France than in other countries. France is one of those countries which goes in for saying, as we understand it, that people can be assessed on whether they work 48 hours a contract rather than 48 hours an employer. We do not want to be lectured about our employment practices when we enforce the law, even if it is inconvenient, by countries which bang the drum for enforcement and then go through the back door to ensure that the law is not enforced. This is a fact, and this Parliament undermines confidence in its own measures if it turns a blind eye to what is going on when everyone knows that this has happened.
Moreover, it is better to be flexible. There is no European-wide requirement to set a minimum wage, which in my view is a fundamental human right. There is no requirement on it, however, and it is left to national governments. Some countries have a minimum wage and some do not, so why should there be a requirement across Europe regardless of national circumstances and the nature of employment contracts, to set limits on working hours when the test for that ought to be health and safety? The countries that apparently have slightly longer hours actually have a better health and safety record than some other countries, including, my friend, your own.
Turning to the important issue of the budget, I listened very carefully to President Barroso’s speech. He said that the defining issue of the British Presidency will be the financial perspective, which is a test of whether Europe is on the move. It certainly is a test of whether Europe is on the move, but we do not regard it as the defining issue. If you asked me to bet on what historians will judge to be the defining issue of this Presidency in ten or twenty years’ time, I would not bet on it being whether or not we reached agreement on the financial perspective in December, although I hope we do. I think it will be judged on the fact that on 3 October we agreed to start negotiations with Croatia and Turkey. That is what will help to shape Europe for the future. I would remind colleagues that the last financial perspective was not agreed until the equivalent of the March Council 2006, rather than the December Council 2005.
We very much hope that we can reach agreement, but it is going to be difficult. Why? Well, Mr Jonckheer spoke of not allowing this issue to be dominated by national egos. I agree with that but would say to colleagues – and they know this to be true – that this debate is bound to be dominated by the different national perspectives and by whether a country has traditionally been a high contributor or a net recipient of funds from the European Union. That is a fact. If one ignores that or abuses those of us – including Germany, the Netherlands, Sweden and a number of other Member States whose citizens have real concerns about the amount they have paid in the past and the amount they will pay in the future – by saying that this is all about national egotism, we will not get anywhere.
I would remind those colleagues from Belgium that their country has been a net recipient, despite the fact that it is a wealthy country, and will continue to be so under any of the exemplifications of the budget between 2006, 2007 and 2013. Luxembourg – a country that I like very much – is the richest country in Europe but will continue to be a net beneficiary. If we were in that happy position we would be saying to the Presidency: ‘Come on, do a deal’. If the only issue was whether we ended up with EUR 3 billion or EUR 6 billion in our pockets, that would be easy.
The problem, however, for a number of Member States – and not just the United Kingdom – is that we have historically been very high contributors. I am just saying this so that colleagues can understand the problem we have within the United Kingdom. We might as well lay our cards on the table and be frank. The problem is that over the latest financial perspective the UK has paid EUR 39 billion, France has paid EUR 28 billion, Italy has paid EUR 24 billion and Germany has paid EUR 77 billion, which is another extreme. However, the UK has still paid EUR 39 billion, which in population terms is much more than those other two countries. Spain has benefited by EUR 48 billion and Portugal by EUR 14 billion, so that puts a different perspective on things.
I agree that we have all got to pay our way for enlargement. With any, even the most minimal, change to the financial perspective, or no change at all, the United Kingdom would be paying another EUR 11 billion – getting on for another third more – towards the next financial perspective to pay for enlargement.
The issue is not whether the United Kingdom or the better off countries pay a bit more for enlargement – though some better off countries would not pay anything extra – but of how much more one pays in a context in which the United Kingdom has, over the last 20 years, paid 2.5 times the equivalent of say France or Italy, notwithstanding the fact that our GNIs have been equivalent over that period. That is the problem. We are working through it. We see our responsibility as being to the Union as well as to our publics. No one can accuse my Prime Minister of not being courageous or of not being very committed to this Union, as we have done a great deal. I just wanted to make that clear so that everyone understands the difficulties we all face.
The last thing point I wish to make, on a more hopeful tack, is that President Barroso spoke very eloquently about the fact that the European Union has to do less in some areas and more in others, and I think that is exactly the right way of looking at things. This is not about a minimalist Europe, because Europe’s achievements have been astonishing over the last 60 years when one recalls the condition of conflict which had characterised Europe for three centuries prior to that. When I look around other areas of conflict today, particularly the Middle East, with horror, it reminds me of the Britain that I grew up in as a young child just after the war and of the even worse conditions that existed on the Continent. That is the European Union’s achievement. What we have to do for the future, however, is to build on that achievement and recognise that the challenges are a little different.
One of the areas in which we can do the greatest good, and are doing so with the great leadership of Javier Solana and the Commission, is in the field of foreign, defence and security policy. Take what was agreed yesterday by Condoleezza Rice and Javier Solana. Take the fact that the European Union is now the third party in that agreement to allow Palestinians to travel in and out of Gaza and the West Bank. We were not always regarded by the government of Israel as the third party in such matters. Take what we are doing together with respect to Iran, take the joint declaration we have just agreed with Afghanistan and take the tangible increase in aid of Africa. It is here that we can see real progress being made by Europe collectively. It is in this area, as well as in many others, that we need to do more, and at the same time rebalance what the Union does compared to what national, regional and local government does in respect of domestic policy.
This Presidency has been a great privilege for us, Mr President. I have certainly enjoyed it, and I look forward to another six weeks of interesting times here in Strasbourg, Brussels and in other cities.
Mr President, ladies and gentlemen, in my view, the UK Presidency and Tony Blair are actually victims of the great expectations that the UK Prime Minister raised in his speech to this Parliament on 2 July. Obviously, the greater the expectations, the greater the subsequent disappointment.
Time is running out, results are thin on the ground, and I do not think the UK Presidency should be surprised at the criticism that Parliament is levelling at it in this debate. In fact, rather than an informal Council, this was an insubstantial Council: instead of debating the European social model last month, as it should have done, it found itself holding a discussion about the four corners of the world, without coming to any decision.
I am not going to set fire to myself in public for the Constitution, but I think that the limitation of having six-month presidencies is emerging very clearly. Every presidency in fact inherits the previous presidency’s agenda and adds a new layer of commitments, thus increasing the list of decisions to be made and reducing the chapter of decisions adopted. We continue to add ingredients to the cake, but the cake never leaves the oven.
I should like to mention an example that I put to President Barroso yesterday evening. It is true that Europe has been through other severe crises in the past. I am not nostalgic for the Europe of six, nor do I believe there is a golden age to long for. However, when your girlfriend leaves you when you are 18, life seems very harsh but you know that things will carry on anyway, whereas when a marriage fails at the age of 45, with five children and a mortgage to pay, everything is more complicated. It seems to me that Europe’s situation at this point in time, post-enlargement and pre-Constitution, resembles the second case much more than the first.
I am not frightened of the institutional crisis, the financial perspective or the Lisbon Strategy in themselves, but I am afraid that all these elements together may be extremely damaging to the European Union.
The UK Presidency still has six weeks to bring its work to a close, and I hope it will be able to leave a positive message for tomorrow’s Europe.
Mr President, normally I would complain that one minute is not enough to sum up a presidency in its latter stages, but not in this instance. UK Presidency: no progress.
It is interesting that Mr Straw commented on the sparse attendance here and made an extremely limp attempt to be humorous about it. The fact is that most of my colleagues had better things to do than to listen to him give the same speech today that Tony Blair gave at the start of the Presidency and then repeated with minor variations just a couple of weeks ago.
I had hoped, had Mr Straw still been here, to ask him the same question that Mr Alexander failed to answer when I put it to him directly a couple of weeks ago, but I will ask it again. Will the UK Presidency give an assurance that the interests of Scotland’s fishing communities will not be traded away in the interests of something more important to Whitehall in the mess of horse-trading it has stored up for itself for the December Council, and for the subsequent Fisheries Council, which will be almost the last act of the Presidency?
– Ladies and gentlemen, I object in principle to the setting up of the so-called globalisation fund as a response to the challenges of globalisation. This is simply sweeping the problem under the carpet, and indicative of the populism of politicians who are afraid to tell the citizens the truth that globalisation is, was and will be here to stay, and that while it may lead to some job losses it will also, and in particular, lead to fresh job opportunities being created. There is much to be gained from globalisation, but only in a flexible free market environment in which working is worthwhile. European policy is often at variance with this idea, inviting citizens to be passive and sometimes even rewarding laziness. The EU’s share of world trade has dwindled over the past 10 years, while that of the United States, and in particular China and India, has skyrocketed. This is how the free market rates the EU’s policies, and yet the leaders of the 25 once again react with redistribution policies, which might act as a sticking plaster for the present, but under no circumstances are they a long-term remedy for the future. I am convinced that instead of wrangling over the protectionist globalisation fund, the EU Member States should as a matter of urgency reform their labour markets. Putting off such reforms undermines public support for free market policies and creates a breeding ground for nationalism, xenophobia and racism.
Mr President, Mr Alexander, Mr Barroso, ladies and gentlemen, the European Union is facing an identity crisis, a loss of its values and general disillusionment. For the first time in a long while, Europeans are afraid that their children’s standard of living is going to be lower than theirs. How can we react and provide a response to these major worries?
The Hampton Court summit claimed to be a stage in these considerations. I am afraid that it produced very little in the way of concrete results since, even if the questions raised were justified, specifically ‘do one or more European models exist in a globalised world?’, the response given to this question lacks clarity, to say the least.
Europe has been plunged into this crisis because it does not know what it wants. It is divided: for some, the sole aim is to turn it into a commercial area without customs barriers, in short a Europe running behind the train of globalisation with an endlessly expanding Union. Others have a different vision, a political ambition for Europe to be defined by its borders and by its projects, in order to assert itself and to share its humanist values in an unstable world.
French MEPs belonging to the (UMP), like the vast majority of the Group of the European People’s Party (Christian Democrats) and European Democrats, have made a clear choice to fight for the latter vision to prevail, aware of the challenge to which we must rise.
France’s proposals, broadcast throughout the EU by President Chirac on the eve of the summit, have the merit of placing the emphasis on the need both to complete the single market, to promote solidarity between the Member States and to guarantee the emergence of a Europe of grand designs.
In order to contemplate a relaunch of Europe, however, the European Council must first remove a basic obstacle, because, given that almost all of the Member States have reached a common opinion on the financial perspective 2007–2013, on the basis of the negotiations undertaken by the Luxembourg Presidency, they absolutely must reach an agreement by the end of the year. Any other debate would be nothing but guesswork.
Mr President, I would like to raise a point of order, in accordance with Rule 65(c), if I remember correctly. We have just been listening to the British Foreign Minister. I would like, via your Presidency, to ask the Conference of Presidents the following question. My colleague has just spoken for one minute. Her Britannic Majesty’s Minister with responsibility for European affairs is with us. How can the European Parliament allow itself to be limited to just one minute’s speaking time to respond to him? Could you perhaps speak to your colleagues in the Conference of Presidents, to decide what approach should be taken in future?
Thank you Mr Beazley, I think we have understood your argument. It is the political groups that divide up the speaking time. If they want to give their main speakers 10 minutes or a quarter of an hour, they have the right to do so, and the opposite is also true. The time taken by the Commission and the Council is not counted, but both of them, I have observed, are careful not to abuse this.
Mr President, Minister, ladies and gentlemen, I am one of those who have appreciated and still appreciate the efforts made by this Presidency to try to revitalise Europe, with its hopes and its challenges, at this difficult time.
It has done so through actions and commitments, including practical ones. I refer to the positive outcome of the Turkish question, which would not have been possible without a strong commitment from the UK Presidency, and to its ability to give direction, vision and some clear objectives that were subsequently put into practice, at least potentially, at Hampton Court, namely universities, energy, security and defence policy.
Precisely from looking at those great ambitions and the few concrete results achieved, however, I must say that I am increasingly convinced – and I invite you all to reflect on this as well – that there is an enormous contradiction between the potential of that Europe and the illusion that such results can be achieved by a Europe that has less money than it needs and, above all, is unwilling to change its rules.
What I mean is that, even if we only want to achieve half of those objectives and we want to treat each other fairly, we have to deal thoroughly with the core issues of the crisis. Addressing those issues implies having more resources, which will have to be used better; it also implies having less intergovernmental Europe and more integrated Europe, more political Europe, meaning new rules for the Commission, precisely so that we can achieve the objectives that we have already set ourselves.
The only possible way forward now is to design a new institutional architecture and to share policies to an ever greater extent. Maintaining the , which is perhaps the UK Presidency’s greatest achievement, will inevitably lead to a renationalisation of policies, aggravating the crisis, increasing governments’ powers of veto and diminishing the ability of summits to reach decisions.
I hope, therefore, that these six months will succeed in convincing even the most sceptical that it is not enough to have good ideas and to show willingness: we must also realise that either we have the courage to change by taking a leap forwards along the road to integration, or we die.
Mr President, I would be fascinated to know at what stage the British Presidency realised that to have adopted as its logo a flight of birds heading towards Europe was a mistake!
If the British Presidency does not secure a deal on the future budget perspectives, it will not be regarded as a success.
I agree that movement has to be made on the issue of agriculture. While the British Presidency has to recognise that, at some point, it is going to have to compromise, it is also important for other Member States to realise that they must give too. At some point the French – above all, it seems – must give something to enable those seeking a deal to be able to point to future changes and reviews of the agricultural policy, not just to help the UK out of a difficult situation but to help the world secure an agreement on the Doha Development Round.
Mr President, ladies and gentlemen, I hope, Mr President-in-Office of the Council, that you are aware of the increasing impatience with your presidency and of the growing sense of disappointment. Your period in office may well not yet be at an end, but most of it is already over. It is not only Tony Blair whose absence we regret, but I do wonder whether he had perhaps recognised at last that there is more to a successful presidency of the Council than two good speeches. Above all, though, we regret the lack of concrete results, constructive proposals, and serious negotiations with this House in order to resolve problems and hammer out answers to people’s questions.
The only way we will create trust is with a new togetherness and sustainable solutions. It may be that your Foreign Secretary let something slip when, instead of looking forward, he said, ‘The important thing about this Presidency – Croatia and Turkey – is already behind us.’ Let me ask you this: are those really the things that the people of Europe see as priorities? Are those really the issues for the people who have no work, or for the Europe that must be made more competitive? No, I say, they are not. Perhaps they have their priorities wrong. Declarations of intent alone do not make for a successful Presidency. All six of the points that emerged from Hampton Court may well be right, but most of them are not things that the European Union has the powers to deal with. If you want us to achieve the things that you yourself postulate, then give us the powers, give us the money, and do not stand in Europe’s way as it moves towards political union, or in the way of the Common Foreign and Security Policy.
Let me turn to the Financial Perspective. Between your proposal and our own there is a difference of EUR 70 billion. Between your proposal and the Treaty, there is a difference of EUR 2 billion. Between your proposal and the Commission’s, there is a difference of over EUR 100 billion. Tell the people what it is that you intend taking away from them before you start pretending to be on their side ...
Mr President, the Hampton Court summit showed that the European Union needs fundamental reform. The European Union needs to harmonise research and development, to significantly increase expenditures on education, to liberalise services and put in place a common European energy policy, and it needs all of these at the same time. We have the diagnosis, but European leaders have so far failed to provide the answers.
We know what we should do, but not how these aims can be achieved. We do not have the resources to do it either. We cannot have more Europe with less money. Agreement has still not been reached on the Financial Perspective 2007–2013, which could be a disaster for us, the new Member States, as we stand to lose two-thirds of our possible financial support. This is why the financial directive is so important for us.
I also think it is important, since Mr Tony Blair has attacked the common agricultural policy, that the way forward for us is not to demolish existing Community policy, as cohesion policy and the common agricultural policy are major achievements of the European Union. Rather than demolishing these, more Community policy should be implemented in other areas. The big question is how to do all this.
Hungarian Prime Minister Ferenc Gyurcsány proposed that, alongside Community policies, we should establish coordinated cooperation, which would mean harmonising national policy in the different areas. This would not mean new Community policies, but would help to improve cooperation, be it on energy, be it on research and development. I call upon Mr Barroso and the Commission: let us help Europe heal its current crisis and let us move forward in the area of coordinated cooperation.
Mr President, the British are famous for their nerves of steel, their reserve, their calmness, their peculiar sense of humour and also for their emotional self-restraint. I was therefore very surprised to hear Lord Bach say yesterday that if a compromise on the REACH regulation is not adopted before the year is out, he will consider it both a personal failure and a failure on the part of the British Presidency.
I should like to take this opportunity today to ask Mr Alexander whether we will hear that he shares these sentiments. If the 2007-2013 Financial Perspective is not adopted before the year is out, will you too consider this to be a personal failure, on your part and on the part of Prime Minister Blair?
Tony Blair gave a fine speech to the House in Brussels in June, and his analysis of the crisis in which Europe finds itself was worthy of publication. Unfortunately, during the following months and subsequent ministerial speeches we have heard nothing but increasingly pale repetitions of the Prime Minister’s proposals. My impression is that the British have lost the will to fight for the realisation of their vision of the European Union. Instead, they have decided to muddle through this six-month Presidency as best they can. Unfortunately, they too have been infected with the European disease of impotence and paralysis.
At the same time, however, I have to admit that after the questions and speeches of Members of this House had left him with no other option, Mr Straw finally started to talk about business like a normal human being, which is how a politician should talk. Europe can only be built by means of effective action and decisions that will be forever writ large in the history of our continent. The way in which the Presidency is putting off the debate on the Financial Perspective until the last minute, as well as preparing the budget proposals behind closed doors and talking in Orwellian newspeak about the problems of civilisation faced by the world instead of holding a hard-hitting debate on the business at hand, amounts either to time-wasting or to a deliberate attempt to pass the hot potato of the budget on to Vienna in December.
The most important task we face today is the Financial Perspective. Estimates suggest that if this Perspective is not adopted, the new Member States will receive EUR 10 billion for development in 2007. If it is adopted, however, this figure will rise to around EUR 22 billion, with an additional EUR 3.5 billion for Romania and Bulgaria. These countries would therefore lose out on around 60% of the money they could potentially receive. I would ask you to take this Financial Perspective seriously, and to embark on effective measures to ensure that it is adopted in December.
– Ladies and gentlemen, we are today discussing the outcome of the informal meeting of the European Council at Hampton Court, and not the performance of the six-month British Presidency. I am content with the outcome of Hampton Court. The meeting clearly identified six areas that are crucial to Europe’s survival and success in the globalised world, which included science and research, investment in our universities, energy policy, global security and the common foreign and security policy.
Let us take a look at the energy situation, for example. Europe is increasingly dependent, already to the tune of 65%, on one source and that source is in very unstable regions, either former Soviet territories or the Middle East. We therefore need a common energy policy, and a common foreign and security policy, although first and foremost we need money to finance these common policies. At this point, I should like to call on the British Presidency to channel all its efforts into achieving a fair and well-balanced deal at the December summit, not only for the new Member States but also for the old ones. That would be the biggest achievement of the British Presidency, which will be under discussion on 20 December. I believe that the outcome will be a positive one.
Mr President, Mr Straw proudly told us that we have had 48 ministerial speeches during the British Presidency but I have to say that we have very little to show for any of them. I am amazed that with just a month to go before it comes to an end, the UK Presidency is still talking about agendas, strategies and timetables. I speak for those many people of East Anglia who want to see action, security, prosperity and a real change of direction in the EU, rather than empty promises.
Citizens of many countries have woken up to what has been happening in their name. They seriously question the nature and direction of the EU project. People want more local control over their own lives, but our governments continue to cede powers to regions and to Brussels. I ask you: what sort of relationship with what sort of Europe is right for our people and our nations in this first half of the 21st century?
That vital question is never asked by our government or by the EU institutions. It should perhaps have been the central question at Hampton Court. The fact is that at Hampton Court there was no fundamental reappraisal of the European Union. It just carries on regardless. There is no end to unhelpful legislation. Mr Straw mentioned the working time directive and the temporary workers directive. There are dozens more such irrelevant and interfering items of EU legislation on the stocks. What is being done about all this?
The budget was mentioned. Pretty fundamental, but still unresolved. In comparison with a similar sized economy such as France, the United Kingdom already contributes disproportionately to the EU budget and that is after Margaret Thatcher’s rebate. Apparently you want us to pay more. Meanwhile our nations and societies are being dangerously fractured as a consequence of catastrophic asylum and immigration policies. Instead of creating and sustaining world class centres of academic excellence, we are destroying them through lack of funding and misconceived class-driven doctrines. Our armed forces are desperately over-stretched and lack key items of equipment. At the same time gallant officers and soldiers are hung out to dry by a government-inspired system that cares little for their wellbeing but everything for its own political agenda…
Mr President, the Hampton Court Summit was to discuss how Europe could do better in the world. People in Ethiopia voted in their masses in May under EU eyes, but the first results did not please the ruling party. Suddenly, the observers were obstructed, media openness was suppressed and demonstrations were banned. People were brutally repressed in June: over 40 were killed and 5 000 arrested.
Despite that, a few weeks later, Prime Minister Meles attended the Gleneagles Summit hosted by the British Presidency. In September, several governments and the President of the Commission sent him messages of congratulation. On 1 November, another bloodbath took place: 58 elected leaders, journalists and NGO members are in jail and, according to the Prime Minister, face the death penalty; dozens more were killed, hundreds wounded and thousands were arrested. Yet, a few days later Mr Meles was officially wined and dined in Germany.
President-in-Office, why does the Council send contradictory signals instilling a sense of impunity in rulers who violate human rights and democratic principles, rulers who may then choose to go to war with neighbours to divert attention? Did you consider this at Hampton Court? Can the President-in-Office say that Europe is doing enough and doing its best for human rights, democracy and development in Ethiopia, the second most populous country in Africa?
. Mr President, it is an honour to conclude this debate today on the discussions that took place at Hampton Court. It is a particular pleasure for me to be speaking alongside President Barroso.
The debate following the departure of Foreign Secretary Jack Straw was taken forward by Mr Pistelli, who spoke of the European Union being like a family. Clearly, on the basis of our brief discussion this afternoon, it is a family within which, like any other family, there can be disagreements from time to time. But I certainly concur with his view that there are challenges that we face in the weeks ahead.
A rather less lofty point was then made by Mr Hudghton. As a fellow Scottish representative, a Member of Parliament representing a Scottish seat, I would happily spend all day debating with him why backward-looking nineteenth century nationalism offers no future to any part of Scotland, nor to any group within Scotland. But I, unlike him, am aware that I speak today for the Presidency of the European Union rather than simply rehearsing domestic political disputes between our parties.
Mrs Bobošíková spoke of the opportunities provided by globalisation. With that I certainly concur; that was a central focus of much of the constructive and useful discussion that took place at Hampton Court.
Mrs Sudre emphasised the need for agreement on future financing by the end of December. As the Foreign Secretary made clear, we are working towards that aim. Indeed, a number of other speakers addressed this continuing issue of the importance of reaching agreement. I will say a word about that in a moment.
Mr Zingaretti generously acknowledged the importance of Turkish accession. For that I am grateful. It reflects the distinctive approach taken by Jack Straw as the Foreign Secretary, whereby – somewhat similar to future financing – questions were raised as to the strategy the Presidency was adopting. I am glad to say that on the occasion of 3 October we secured the outcome for which so many of us had worked for so long: seeing the accession talks beginning both with Turkey and Croatia. I hope that we achieve a similar outcome in relation to future financing.
Mr Davies, who has now left the Chamber, again emphasised the importance of future financing. On the basis of the British motivation and indeed the British capacity to deliver the deal, what matters is not the will of one country – of the Presidency – but the willingness of all Member States to work together to find a consensus. If what mattered was simply the motivation of the Presidency, we would have seen agreement reached in June rather a situation in which five Member States were unable to accept the Luxembourg proposals.
Mr Karas questioned the importance of enlargement in the face of enduring significant competitive challenges that we face, such as unemployment. Surely the very point that he makes about enduring unemployment and the need for us to address those challenges, makes the case for Hampton Court. It is necessary for Europe to have a clearer sense as to its future direction before we would be able to try and secure the consensus we want on the basis of the financing of the European Union.
Mr Tabajdi offered a qualified welcome to particular aspects of the work programme that was agreed at Hampton Court and Mr Sonik quoted to me the earlier remarks of my ministerial colleague, Lord Bach. I am sorry to disappoint him: as regards future financing, there can be no guarantees that agreement can be reached. What I can guarantee is that the British Presidency is earnest in our endeavours to try and reach that agreement, but critical days and critical discussions lie ahead. It is important for all the relevant parties to recognise how significant the progress reached since June – where disunity rather than unity was the hallmark of the conclusion of the discussions – will need to be.
Mr Rouček said that he was content with the outcome of Hampton Court and argued for an honest, fair and well-balanced deal on future financing. With that I would have no disagreement. I disagree with many of the points that were raised by Mr Van Orden, who has now left the Chamber. He ranged very widely indeed while claiming to speak for the people of East Anglia, before having his microphone switched off. Suffice it to say that he did not have the chance during his speech to acknowledge the invaluable work that had been undertaken by the Commission in the course of the British Presidency on exactly that issue of better regulation. Today I pay tribute to the personal commitment of President Barroso and indeed to Commissioner Verheugen in driving forward this agenda during the British Presidency.
Mrs Gomes raised important challenging points in relation to human rights, democracy and development within Africa. Again, I would simply return to the progress that was made by European Union development ministers back in June, when we effectively agreed to double the level of overseas direct assistance provided by Member States from approximately USD 40 billion to USD 80 billion. I would re-emphasise the commitment reached at Gleneagles between 6 and 8 July effectively to double the aid being provided to Africa. I would reflect again on the very constructive and unified approach taken by European Union Member States at the Millennium Review Summit which took place in September of this year.
I should like to echo a point made earlier by Mr Davies, that those of us who are sincere and genuine in our commitment to help the developing world recognise that there is a continuing challenge that lies ahead of us in the remaining weeks of the British Presidency, which is to try and have an ambitious and balanced outcome to the Hong Kong ministerial meeting that will take place in December. I can assure Members that this remains a continuing priority of the British Presidency.
. Mr President, to sum up, there will be a defining issue for the British Presidency: to get an agreement on the financial perspectives. I think that message was very clearly transmitted to the British Presidency today.
I understand what the Foreign Secretary Jack Straw said before he left about other issues that were very important and that will have strategic consequences. Precisely because of that, it is important to get an agreement on the financial perspectives, because this will be the first test for the enlarged Europe.
Let us be frank. There are some people who believe that with 25 Member States we cannot work and we cannot deliver. There are some people who believe that a greater Europe will be a weaker Europe. I know that is not the idea of the British Presidency, I know that is not the idea of the Commission. We believe in this greater Europe we are now building. We believe it is a great achievement that we now have 25 free, democratic Member States – as we have. However, we cannot do enlargement on the cheap. We need resources for this new Europe that we are helping to consolidate. That is why it is crucially important to have an agreement on the financial perspectives, because if not, if we do not have that instrument for what people are asking of the European institutions, there will be, and I really believe this, a crisis of confidence that will be reinforced in Europe. And this not only applies to the current situation in Europe, but also to the future of Europe, future accessions to Europe, to our capability to build a Europe. However, for a greater Europe we need greater politics.
And that is the point. Are we ready? Are we able to do it? Can we deliver? That is why I urge the British Presidency to do everything in its power – and I well know the energy and commitment of your Prime Minister and indeed of all your officials – to get an agreement.
Of course everyone has to move: it is not only the responsibility of the British Presidency. Of course it is not. But I really believe the key to the problem, or it would be better to say the key to the solution, is in your hands. You can achieve that agreement, at least among Member States. We came very close in the last formal European Council: we can do it. It is crucially important and it is my duty and my responsibility, as President of the European Commission – which has to represent the general European interest – to call on the responsibility of all leaders in Europe to make the best efforts to achieve that compromise.
Let me tell you very frankly, President-in-Office, from my contacts with all the Member States – which, because of my responsibility, I have to keep on a daily basis, especially with the new Member States – I know they look to you and to the role of your Presidency with this expectation. In fact, everything that we have done so far has been, from my point of view, a great contribution for Europe. As I said in my previous statement, I think that the Hampton Court Summit was a good summit, it made a good contribution to that new, emerging consensus about a stronger, more modern Europe. However, the test in the minds of the new Member States, the test for a major proportion of the European public centres around whether we can really show that we are on the move on those concrete questions. That is the great challenge. So let us do our best, let us ask all the Heads of State and Government to be ready to compromise; let us ask the British Presidency to do its very best. I believe it is possible. It is difficult but it is possible, and the real test for our leadership is to make possible that which is necessary and I believe we can do it.
The debate is closed.
The next item is the Council and Commission statements on the recent statements of the President of Iran, Mr Mahmoud Ahmadinejad.
. Mr President, I am delighted to be able to address the Parliament in this important and timely debate on Iran and I am delighted to be speaking alongside my good friend Commissioner Ferrero-Waldner in this important discussion. During the last debate on this subject in this House on 12 October I used those same words in indicating that discussion on Iran was timely. I now feel that this debate is perhaps even more timely than the debate on 12 October because international concern about Iran’s policies remains high and I believe that Iran is facing crucial choices about its future. It is right, therefore, that the European Union should be active in shaping that debate.
Iran’s decisions about its relations with neighbouring countries can affect the security and prosperity of peoples well beyond the region of the Middle East. It is important for the security of the region and beyond that Iran now makes wise choices.
As all Members of this House will know, Iran elected a new President in June of this year. I believe that the international community, and particularly the European Union, must maintain its dialogue with Iran’s new government. We have a responsibility to encourage those who now hold power to make choices that are in the best interests of that country and the region as a whole. As I said the last time I had the privilege of addressing this Parliament, Iran is a land of genuinely vast potential. It has a young, educated and entrepreneurial population. It has immense natural resources, in particular oil and minerals. I suggested that the combination of these factors should make for a vibrant economy and society in any country if its government can create a culture of opportunity based on the rule of law. Today, more than ever, there is a real need to encourage the growth of such a culture within Iran.
I know that many honourable Members of this House were, as I was, outraged by the recent remarks made by the President of Iran about Israel. These are deeply troubling statements. Moreover, they have been made against the background of mounting concerns about Iran’s nuclear and ballistic missile programmes, its human rights record and its commitment to countering terrorism.
Let me turn first to those specific comments. As you know, on 26 October, President Ahmadinejad addressed a conference in Tehran on the subject of a world without Zionism. In his speech he is reported to have called for Israel to be wiped from the map and said ‘the Islamic world will not let its historic enemy live within its heartland’. The European Union led the international response which was swift and, I am glad to say, unequivocal.
The Presidency statement issued on behalf of the European Union Heads of Government meeting at Hampton Court on 27 October strongly condemned President Ahmadinejad’s remarks. Josep Borrell said on behalf of this esteemed body that you were ‘deeply shocked, sickened and revolted by this statement’. He spoke of total condemnation by the leaders of your political groups. I know that Hans-Gert Poettering, who will be speaking in a moment, also expressed his concern at these comments at that time.
Today in this debate we are being called upon to discuss these remarks and their implications. Calls for violence and the destruction of any state are manifestly inconsistent with any claim to be a mature and responsible member of the international community. The Presidency summoned Iran’s chargé d’affaires in London to protest at these remarks, and many governments across our Union of 25 nations did likewise in their national capacity. I welcome the swift response from the wider international community, including from governments within the Middle East region itself. Saeb Erekat put it eloquently on behalf of the Palestinian authority when he said he hoped President Ahmadinejad will focus on adding Palestine to the map rather than calling for Israel to be wiped from the map.
Kofi Annan, the United Nations Secretary-General, spoke for the world when he stated that Israel is a long-standing member of the United Nations, with the same rights and obligations as any other. Under the United Nations Charter, Iran, like other members of the organisation, has undertaken to refrain from the threat or use of force against the territorial integrity or political independence of any state. I hope that President Ahmadinejad will recognise the damage that these remarks have caused to its standing in the international community and withdraw them unconditionally. His remarks are a further reminder of the imperative for Iran to take steps to address international concerns about its intentions in relation to the nuclear programme.
Iran’s nuclear ambitions were discussed by European Union foreign ministers when we met in Brussels on 7 November. At that meeting the Council reiterated its grave concern at Iran’s resumption of activities at the uranium conversion facility at Isfahan and urged Iran to implement all the measures requested by the International Atomic Energy Agency Board. These include a reinstatement of the full suspension of all fuel cycle activities.
The European Union’s preferred approach remains the resumption of negotiations within the framework agreed in Paris last November. The European Union has urged Iran to take the steps necessary to make this possible. A satisfactory resolution of the issue of Iran’s nuclear ambitions is of fundamental importance to the international community. A nuclear-armed Iran would add greatly to instability in the region and it could do irreparable damage to the Nuclear Non-Proliferation Treaty and the rest of the international non-proliferation system.
Turning to the field of human rights, we continue to be deeply concerned by the serious and continuing violations by Iran. We continue to hear reports of juvenile offenders being sentenced to death. Iran continues to restrict freedom of expression and to imprison political prisoners, such as the investigative journalist, Akbar Ganji. Iran continues to persecute religious minorities, including the Baha’i Community.
I know from our last debate on this issue that this is a matter of ongoing and profound concern to many Members of this Parliament. We therefore urge Iran to strengthen respect for human rights and the rule of law. It is disappointing that the EU-Iran human rights dialogue has not been held since June 2004, despite repeated attempts – I can assure you – on the European Union’s part to agree dates for the next round. It is important that Iran take steps to resume substantive discussions under the dialogue.
I welcome the resolution on human rights that Canada tabled last week at the United Nations General Assembly. European Union Member States have agreed to co-sponsor it. Iran must demonstrate by its actions that it is willing to improve respect for human rights. Iran can begin to do this by fulfilling its obligations and earlier commitments in relation to juvenile executions and by permanently releasing prisoners of conscience. I hope that Iran’s government does this without delay.
Turning now to terrorism, the Council remains concerned by Iran’s approach to terrorism. The fact that President Ahmadinejad’s comments were made on the same day as the horrific attack at Hadera in Israel, for which Palestinian Islamic Jihad claimed responsibility, should reinforce for us all the lesson that incitement to violence and the terrorism that it breeds are despicable and unacceptable acts. The European Union has encouraged Iran to join, without reservation, the international consensus on the necessary existence of two states – Palestine and Israel – living peacefully side by side within recognised borders. The European Union stresses that support for Palestinian terrorist groups is unacceptable. All states have a responsibility to work together to combat the threat of international terrorism.
I believe that this is genuinely a crucial time for Iran and for its government. The recent remarks by President Ahmadinejad have focused attention upon Iran and its position in the world. It is imperative that this attention be channelled constructively into effective influence on Iran to address its policies on the nuclear issue, terrorism, human rights and regional and other questions, including the Middle East peace process.
The international community can have most influence when it is united. I believe our united response to President Ahmadinejad’s remarks about Israel has been successful in putting Iranian policy on this issue directly under the spotlight. As foreign ministers of the European Union said on 7 November, the evolution of the long-term relationship between Iran and Europe must depend on action by Iran to address effectively all the European Union’s areas of concern. It is up to Iran to determine through its actions whether its long-term relationship with the European Union will improve or deteriorate.
. Mr President, even though I am repeating something that has already been said, I would like to do so because I think the matter is so serious that it is necessary to do so. There was indeed a very broad and very speedy reaction from all the different European institutions. President Barroso reacted immediately on behalf of the European Commission by issuing a very firm condemnation in the clearest possible terms. We know that the President of the European Parliament has also condemned this statement very forcefully and, as Mr Alexander has already said, the European Council also issued a very strong declaration from Hampton Court.
I also reiterated in public that Mr Mahmoud Ahmadinejad’s statement on Israel was shocking and completely unacceptable. It has also rightly been condemned in the strongest terms across the international community. I would also like to thank the Presidency for having associated our heads of delegations in statements made by the Presidency, together with the Commission, especially in the Arab countries. The Foreign Ministers further reiterated this collective condemnation of calls for violence and for the destruction of any state. They also concurred in the fact that ‘such comments cause concern about Iran’s role in the region and its future intentions’.
There is a long, very ugly string of precedents at political rallies, military parades and other events, going all the way back to the early years of the revolution. But when they are made in the current delicate climate, and especially by the Head of State himself in connection with a conference entitled ‘The World without Zionism’, I think it really is time to draw a red line and to remind the Iranian President of the responsibilities that come with being a member of the family of nations.
On the most burning issue, the nuclear track, we still believe that engagement is far preferable to brinkmanship, confrontation and isolation. We therefore support the efforts by the British Presidency, France, Germany, Mr Javier Solana and like-minded partners to bring Iran to a fuller cooperation with the International Atomic Energy Agency and Dr El Baradei
In this regard the next meeting of the board of the IAEA will be crucial. Clearly we all want to avoid Iran becoming a nuclear weapons state. But this is not the only area where we would expect the Iranian Government to deliver. Iran’s attitude towards the Middle East peace process in particular is very important. Since the launch of our EU-Iran comprehensive dialogue, the successor of the critical dialogue, that has been identified as one of the major issues of concern, along with weapons of mass destruction, terrorism and human rights.
During Mr Khatami’s presidency, we used this channel of engagement to good effect. Even though Iran did not officially acknowledge the existence of Israel, we registered some positive signs and a better appreciation of the whole Middle East equation. In particular, it was stated that Iran would not obstruct the peace process and would not pretend to be ‘more Palestinian than the Palestinians’.
But the intemperate remarks by President Ahmadinejad came as a setback. Among the many condemnations it triggered, I was particularly pleased to note also that the Palestinian Authority representative, the chief Palestinian negotiator, Mr Saeb Erekat, displayed real statesmanship by recalling that the PLO and the Palestinian Authority had recognised the State of Israel, with which they pursued a peace process. Thunderous neo-revolutionary warnings by the Iranian leadership to other Muslim countries not to recognise Israel seem curiously out of step with the modern world and may very well backfire.
Over the past months, the EU has invited Iran to reactivate our tracks of dialogue, by holding sessions of both the comprehensive dialogue and the human rights dialogue. I strongly hope that Iran will recommit itself to these processes and seize the opportunity to clarify its position, dispel misunderstandings and start restoring an overall confidence that has been badly damaged by recent remarks.
Although today is not the occasion, one could speak at length about human rights and the positive expectations that were initially created during the first years of Mr Khatami’s presidency, and then about the subsequent negative trend that has regrettably cemented itself. Improvements are indeed badly needed and the European Union obviously cannot remain silent on the matter.
I believe that we should try to build bridges with the Iranian people and I prefer to think that not all Iranians identify with the remarks and the line taken by their leaders. Freedom of expression and association in Iran are eroding. We should continue to monitor closely, for instance, the treatment of individual cases, such as that of Mr Akbar Ganji.
But as the Council clearly stated last week, ‘the evolution of the long-term relationship, avoiding a deterioration between Iran and Europe, will depend on action by Iran to address effectively all of the EU’s areas of concern’. That includes Iran’s attitude towards the Middle East peace process. The ball is now in the Iranian Government’s court. As a basic prerequisite we expect the Iranian Government to exercise responsible leadership, both domestically and internationally. Iran has remarkable historical, cultural and geo-political assets, as well as immense natural and human resources. This entails special responsibilities in order to foster peace and stability within a particularly volatile neighbourhood.
. Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, our group has asked for this debate, and I would like to express my warm thanks to the other groups for having agreed to it without further ado.
What President Ahmadinejad of Iran said on 26 October about wiping Israel off the map is so monstrous that it must be condemned in the strongest terms. We know that the Ayatollah Khomeini, who led the Iranian revolution, took a similar line, but we are now all the more grateful to the former President Khatami for distancing himself from it.
To Israel – of which I have been critical on several occasions in this House – we say that, when something touches, as this does, in such a way on the security, stability, and integrity of Israel, then Israel enjoys our unconditional support, and that any and every attack upon Israel or attempt at destabilising it amounts to an attempt at jeopardising Western civilisation and constitutes a declaration of war upon Europe and the world at large. Of that, the Iranian Government must be made aware.
I find this development in Iran so very disappointing precisely because I was spending a whole week in Iran at the time that Ahmadinejad took office, and I was still under the illusion that not everything would turn out to be quite so bad as it looked. It is, however, precisely because things have turned out so badly that those who, with a great deal of goodwill, wanted to give the new government a chance must, today, say loud and clear: ‘nip this in the bud!’ – and that is the position we must adopt.
The tragic thing is that this behaviour on the part of what one must call the new Iranian regime does nothing to help those whom it is intended to help, namely the Palestinians. It is not only the Israelis who have a right to live within secure borders; we in the Group of the European People’s Party (Christian Democrats) and European Democrats have always acknowledged the right of the Palestinians to do so as well. What the President of Iran is doing puts the Middle East peace process as a whole at risk, and that is bad news not only for Israel, but also for the dignity of the Palestinian people.
Following our criticisms of Ahmadinejad, I saw on German television demonstrations in Teheran, with men wearing suicide belts, something that in itself constitutes an incitement to terrorism. While in Iran, I saw a magazine in which young people were called on to sign up as suicide bombers or freedom fighters – you can call them what you like, but that is still an incitement to terrorism. I was told yesterday that Iranian children’s television programmes were showing Palestinian children wearing these suicide belts, so to speak, setting Iranian children an example and encouraging them to volunteer for these sorts of suicide missions. Yesterday, too, a British colleague told me that two people had been hanged in Iran as a punishment for homosexual relations. All this shows that what we are dealing with here is a reversion to the worst of the Middle Ages, and we must get the Iranian leadership to see the error of their ways.
Both the President-in-Office of the Council and Commissioner Ferrero-Waldner mentioned the civil nuclear programme. That is something to which Iran is, of course, entitled, but it does not enjoy our trust, and we can be virtually certain that the development of civil nuclear power will one day lead to its being used for nuclear weapons, which we, as a European and global civilisation, cannot allow to be placed in the hands of people whose outlook can be regarded as medieval.
This morning, I urged the Russian Government, through one of its representatives, to do everything in its power – for it enjoys a degree of influence on Iran – to bring about, at last, transparency in all these questions touching on nuclear energy; the Commissioner and the President-in-Office of the Council have made similar demands.
We must be very vigilant where Iran is concerned. Iran must itself be aware that it is throwing away its chance of playing a major geographical and strategic role. Iran has a major role to play in the peace process in Afghanistan, the peace process in Iraq, in relations with Syria, Israel, Lebanon, and Palestine. The Iranians are a great people, many of whom took no part in the election because they feared the worst and could not prevent it. There are people of good will in Iran, and we should not forget them. Iran needs a good future, and it is to be hoped that its President will come to realise that he needs to adopt a civilised approach in his dealings with both people and states around the world.
Mr President, ladies and gentlemen, we too endorsed the need to hold this debate, because we want the serious remarks made by the Iranian President, Mr Ahmadinejad, regarding the existence of the State of Israel to be met with a firm, unanimous response from the European Parliament.
The Socialist Group in the European Parliament believes that the seriousness of what has happened should not be underestimated, since those words were uttered at an extremely sensitive moment in the Middle East situation. The truth is that fortunately, within days, we heard the statements by the former leader Mr Khatami, which ran in a completely different direction. In fact, he came out against any kind of crusade, war or violence, declaring them immoral.
Returning to the Middle East, on the one hand hopes have been raised again for a peace process that will lead to the emergence of the Palestinian State alongside the State of Israel, a solution that for us has never been and will never be an issue. On the other hand, however, we realise that this process has many enemies and that terrorism is in fact backing those who do not want a solution to this tragic situation.
Peace, democracy, freedom and social justice are the values that we want to prevail in the Middle East, and we want Europe to play an ever greater role in making that happen. We therefore welcome the fact that the European Union has accepted responsibility for controlling the border at Rafah, which we hope may soon become one of the borders of the Palestinian State.
Iran is a great country and we do not want it to isolate itself from the international community. Quite the opposite: we believe that the decisions it makes, starting with a clear and incontrovertible rejection of nuclear weapons, can help bring about peaceful stability throughout the region.
Israel and Palestine are linked by a single destiny and wiping out Israel would mean wiping out Palestine. I say that because it is time to unmask those who help to maintain the Palestinians’ tragic situation by pretending to uphold their rights. Unlike President Ahmadinejad, we shall strive to add a new state to the map of the Middle East.
Lastly, let us assure Israel that Europe cannot forget the Holocaust, because that would mean denying the very reasons for its existence as a political project.
. Mr President, Commissioner, ladies and gentlemen, I will echo some of what my fellow Members have been saying before me, but I think it is important to show that all groups in this House are unanimous in their condemnation of recent events in Iran. Iran is a cradle of civilisation and has made an invaluable contribution to mankind’s cultural, artistic, religious, intellectual and scientific heritage. When Iran became an Islamic republic, it was isolated for decades. The European Union has taken the lead in bringing this isolation to an end, and a comprehensive debate has been set in motion about such things as economic relations, international cooperation and human rights.
Since President Ahmadinejad took up office, however, there has been a clear and perceptible setback in the shape of the sentencing of juveniles to death, renewed persecutions of journalists and human rights activists and the recall of 40 ambassadors. Recent statements by the President – who has congratulated suicide terrorists and said that Israel must be wiped off the map – are completely at odds with the Charter of the United Nations, are deserving of condemnation and are wholly unacceptable not only politically and in terms of international law, but also, and above all, from a humanitarian and moral point of view.
Israel’s right of existence within internationally recognised borders and in safety alongside a viable Palestinian state is not a matter of dispute. Iran would do well to contribute to a solution in the Middle East and to stop supporting international terrorism. The latest statements by its President threaten to plunge Iran, which is indeed a big country, back into isolation and, in any case, prevent it from playing a leading role in its region.
. Mr President, ladies and gentlemen, my group, that of the Greens, is also glad that we will be adopting a unanimous resolution whereby the European Parliament will make clear that anyone – whether an organisation or a state is immaterial – who questions the right of Israel to exist or preaches hatred of it will find no acceptance in this House, and that such attitudes are firmly rejected.
The Commission and the Council, too, have spelled out the serious problems that we face. President Ahmadinejad’s speeches make it clear that we Europeans can do nothing to stop a hatemonger mobilising thousands of people the length and breadth of his country; that is not our task, neither is it our field of activity, but I do nonetheless appeal to those in power in Iran to consider whether they might play a positive role in the international community by giving their backing to the right of both Palestine and Israel to exist, rather than allowing their President to make their rich country an international pariah.
Hence my appeal to the people of Europe and to this House: we must draw distinctions. Iran is a fascinating country with a young and well-educated society. There are also, in Iranian society, active women’s organisations that fight for women’s rights. Iran is also represented by such a man as Akbar Gandji, whose life is at risk because he refuses to submit to censorship. Iran is also a society full of webloggers and journalists attempting to remain in contact with us and to reveal the truth about their country’s regime. Iran is also the Nobel Peace Prize winner Shirin Ebadi, who has addressed this House. Iran is also the lawyer Abdolfattah Soltani, whom we once invited to this House and who is now in jail.
It is to this other Iran, then, that we should try to stretch out a hand. We should not make the mistake of breaking off contacts with its civil society now, of shutting the door on it. That is precisely what people like President Ahmadinejad want us to do, and that is why we must not do it.
We have committed ourselves to human rights, to peace and to the peaceful resolution of conflicts. That is our way. That is only the dialogue ...
Mr President, the Iranian regime prevents any opposition within the country. It violates human rights and barbarically sentences people to death by hanging etc. A long list of the regime’s crimes can be drawn up, but such crimes are clearly not enough for this regime. Now, the Iranian President has made terrible statements about another state. He has talked about annihilating the State of Israel. His doing so is, of course, completely unacceptable and must be condemned by everyone. I assume that we are a unified Parliament that supports the condemnations both of this statement and of the Iranian regime’s human rights violations. There is a danger that the President’s statement will make the work to bring about peace in the Middle East that much more difficult.
At the same time, we must also demand that the State of Israel comply with the UN Security Council’s resolutions, that Israel immediately withdraw from the occupied territories and that Israel assume its share of responsibility for a two-state solution and thus finally accept an independent Palestinian state with East Jerusalem as its capital. In this context, we must also criticise the State of Israel’s construction of a wall in the Palestinian territories. This is a wall that, among other things, separates farmers from their land and pupils from their schools and that prevents people who are ill from getting to hospitals. This wall must also be taken down.
. Mr President, Iran is developing a nuclear programme that it does not need since it is sitting on a sea of oil. It is clearly intended to provide the country with nuclear weapons. The President of Iran thinks that Israel should be wiped off the map. The ability of the West to deal with the threat posed by Iran has been severely restricted by the war in Iraq, a war Britain entered into because of the lies and deceit of our Prime Minister, Mr Blair. We all hope that the situation in Iran can be resolved peacefully, and this is certainly one of those cases where the West needs both to speak softly and to carry a big stick.
Unfortunately Britain’s big stick – its armed forces – is being merged into the euphemistically named European Defence Identity, i.e. a European army. If accomplished, this will prevent Britain from being able to embark on any independent military actions in the future. But once again, the EU assumes the attributes of a political state in order to address this problem and its pretensions are fully supported by a minister of Her Majesty’s Government. Meanwhile, this Parliament continually calls on both France and Britain to decommission their independent nuclear deterrents. If they did so there would not be the big stick that might ultimately be needed in any negotiations with Iran.
Mr President, ladies and gentlemen, the expressions of hatred and violence uttered by the Iranian President, aiming at wiping the State of Israel off the map, are a threat to the whole civilised world.
Iran is a country of 68 million inhabitants, has an area of 1.7 million square kilometres and is a major oil producer. Its current president is trying to turn it into a state that represents the most extreme form of Islamic fundamentalism, that supports or does not condemn terrorist acts, and that is preparing to produce nuclear energy without the backing of the international community. If the Iranian President does not clearly change his stance, he will be a threat not only to Israel and the region, but also to all of us, to peace and to democracy.
Such a threat demands the strongest possible response. The unilateral nuclear rearming of Iran must be stopped in line with our resolution of 13 October 2005 and the conclusions of the General Affairs Council of 7 November. We must also seek a diplomatic solution to dispel the legitimate concerns about Iran’s nuclear programme.
If this threatening trend in Iran’s policy does not stop, we shall have to speak firmly of diplomatic and economic consequences, because these statements inciting violence against a democratic sovereign state are a danger to the democratic community as a whole. As institutions, however, we should continue to foster relations with the people.
We express our greatest solidarity with the State of Israel, which has also received statements of support from that part of the Islamic world that rejects terrorism, as well as the spontaneous support of the citizens of many of our countries. The pursuit of a lasting peace means that we must resoundingly condemn and take the necessary action against all those who instigate hatred and violence.
We call on our institutions to pay even greater attention to the opposition movements in Iran, which are denouncing the methods that this violent, repressive regime uses even against its own people.
. Mr President, it has once again been a high-quality debate on an important subject, similar to the last time we had an opportunity to debate these issues in this Chamber.
A number of speakers including the Commissioner and Mr Poettering have underlined the significance of the Iranian President’s statement for the wider Middle East peace process, and with that I would concur. President Ahmadinejad’s comments caused concern about Iran’s role more widely within the region and indeed about its future intentions. The fact that these comments were made on the same day as a horrific attack on Israeli citizens should reinforce for all of us the lesson that incitement to violence and to the terrorism that it breeds are despicable and unacceptable.
Frankly it is clear what Iran must do. It must renounce groups using terror and violence, including the kind of sickening propaganda that was referred to by Mr Poettering, and support a solution to the Palestinian question based on the principle of two states living side by side in peace and in security.
There is no reason why an Islamic political system such as Iran’s should deny fundamental democratic rights such as freedom of choice and freedom of expression and there can be no excuse for any system abusing human rights, as a number of speakers have made clear in the course of their contributions to this debate.
On the wider nuclear issue, Iran must provide objective guarantees that its nuclear programme is solely for peaceful purposes. The governments of the European Union are now in close consultation with each other and key partners such as the United States, Russia, China, India and South Africa about the next steps. We all look to Iran to reinstate the suspension of uranium conversion activity which it agreed to last year and which the IAEA board itself has said is essential for confidence to be rebuilt and we urge Iran to come back to talks on long-term arrangements on the basis of the Paris agreement.
On 7 November, as speakers have mentioned, European Union Foreign Ministers reaffirmed the Union’s support for a diplomatic solution to international concerns over Iran’s nuclear programme which should include an agreement on long-term arrangements. Such a solution would help create the climate we believe to be necessary for a better relationship with Europe generally and the international community as a whole. Working and engaging with Iran is of course a challenge, but we must do our best to meet that challenge in the important weeks and months ahead.
Our preference remains to aim for a mutually beneficial relationship based on cooperation and our shared interests, in that Europe wants to see Iran realise its potential and to grow and prosper. That is certainly what its young population deserves and that is, as Ms Beer said, why it is important to keep open the links so that the other Iran, as it was described – the more open Iranian society to which speakers have addressed themselves today – can welcome the efforts which are being made to maintain that dialogue, certainly by the Commission and by others.
But a relationship of this sort will also need to address the European Union’s main concerns, including, of course, nuclear proliferation and human rights.
In conclusion, on behalf of the Presidency, let me say simply this: Iran stands at a critical juncture. The world is watching to see how its new government faces up to the very important choices that it has to make in the weeks, months and years ahead. We from a European Union point of view will continue to encourage Iran to address international concerns about its policies and about its statements. I hope that Iran does this and that its relations with the wider world and the European Union in particular are therefore able to evolve in the direction in which I believe this House wants them to develop.
The debate is closed.
The vote will take place tomorrow.
The next item is questions to the Council (B6-0339/2005).
How does the Council view the impact of the EU’s bilateral and international agreements and commitments on developments in the European market as regards the relocation and restructuring of enterprises, especially in island, agricultural and remote areas of the EU?
Do any forecasts exist regarding the restructuring of enterprises and future economic and labour developments in each sector of the market and in each type of job in these regions?
Which mechanisms is it employing to ensure the sustainable development of these regions and the preservation of their social fabric, in particular by helping workers adjust to the new employment situation and planning training arrangements for the younger generation?
. Mr President, I am conscious that your direction to honourable Members also, no doubt, includes the Presidency, so I shall endeavour to keep my answers as brief as is appropriate, given the range of questions that we have been asked.
In response to Question 1, the assessment of the impact of international agreements in terms of companies relocating and restructuring is not within the Council’s competence. The Council does not have any forecasts for the restructuring of companies. The European Social Fund is the main financial tool through which the European Union supports Member States’ employment policies within the framework of the European employment strategy. Set up by the Treaty of Rome, it is the longest established Structural Fund.
The Structural Fund supports measures to improve employment opportunities and to develop human resources and integration into the labour market in order to promote a high level of employment, equality between men and women, sustainable development and economic and social cohesion.
Furthermore, the Council will be taking forward discussion of the Commission’s proposals for a globalisation adjustment fund, which could provide assistance for those affected by economic restructuring. Rural development also makes European Union funding available in parallel with national funding for developing rural areas. In 2007 to 2013, this money will focus on increasing the competitiveness of European agriculture, food and forestry, land management and the environment, and quality of life and diversification in rural areas. Thus the European Structural Fund and rural development funding provides the tools to help workers adjust to the situations referred to by the honourable Member.
– Mr President, I should like to ask the Council representative if the restructuring fund will have specific funds and if the British Presidency has already used the open method of coordination in order to make new proposals for the management of restructurings.
. I would start with the basic point, which is that, clearly, the level of funding is contingent upon the wider conversation about the future financing of the European Union. We have had a long and useful debate in the course of the afternoon which, while apparently directed towards the Hampton Court informal Heads of Government meeting, in reality strayed into the issue of future financing.
I would simply reiterate the points made by the Foreign Secretary when he was speaking here earlier this afternoon in saying that we are sincere in our endeavours in reaching a conclusion to those discussions on future financing in the course of the British Presidency. However, the specific details of specific programmes are obviously contingent on the resolution of that matter.
What effect might the adoption of conflicting national measures on the taxation of passenger air traffic have on the internal market, and what steps can be taken to harmonise those measures?
. Data concerning the effect on the international market of national measures to tax passenger air traffic are limited.
Were Member States to adopt national measures for the taxation of passenger air traffic that were not compatible with the internal market, measures could be proposed by the Commission and adopted by the Council after consulting the European Parliament and the Economic and Social Committee under Article 93 of the Treaty establishing the European Community. However, it remains the right of Member States to set tax rates according to their own national circumstances.
Thank you for your reply, Mr President-in-Office of the Council. Nevertheless, the question concerns the effect that the introduction of any kind of tax on air passenger transport will have within the internal market. You are from an island, as I am; this measure, although it would not affect countries which only have a continental structure, would have a very negative impact on the island regions and, above all, on those which are a very long way from the central nucleus of the European Union. This is therefore an issue that probably warrants consideration by the Council, in agreement with the Commission.
. I would certainly not want the impression to be left in this Chamber that somehow by dint of geography Britain is isolated from the mainstream of the European Union. Indeed I hope many of our efforts in the course of the Presidency have challenged that impression.
As I suggested in my initial answer, there is provision within the Treaties for action to be taken when necessary by the Commission. Nonetheless it remains a matter for individual Member States to make decisions in relation to taxation, as I sought to declare. If the honourable Member is suggesting that further action needs to be taken either at Member State level or at European level, I am not convinced that would necessarily relate to issues of taxation as distinct from potential other public policy remedies for the problems that he claims to have identified.
– Thank you Mr President. I think it would be wrong if we keep on looking at this question strictly from the point of view of taxation, we must also look at it from the perspective of the free movement of persons and services, two of the essential freedoms of the European Union. Let me give you as an example my own country – Malta. To buy a ticket from Malta to Brussels it costs around 104 Euros if you get a good price, taxes and surcharges on it amount to 126 Euros, that means 121% of the price; between Malta and London 200% of the price, are taxes and other ‘charges’. We must look at this seriously, it is not possible that travelling, especially from remote and isolated places, be considered in any way as a form of luxury. We cannot go to ‘mainland Europe’ by car, what can we do then, swim?! That means that we have to look at it from the perspective of freedom of movement.
. I would simply reiterate the caution that I emphasised earlier as to the legitimate remit of the Council in these matters. There is, as I said, provision for the Commission to take action in particular circumstances, and Mr Muscat is right to recognise that free movement of services is one element of the original Treaty of Rome.
However, to counterbalance the rather negative construction that he has placed on the present position in relation to air fares in one particular Member State, it is important to recognise that some of the measures taken at European Union level in recent years have resulted in very dramatic drops in the price of tickets that are being charged to European Union citizens to travel elsewhere within the European Union. Only this morning I had the opportunity to travel to Budapest where I was hearing directly about the seventeen daily flights now available between a number of regional airports in the United Kingdom and Hungary. That would have been inconceivable only a matter of years ago, and the European Union deserves credit in recognising the extent to which it has contributed towards the new opportunities that are afforded to many citizens to travel, which have now been enjoyed by many citizens in recent months and years.
Last month I tabled a question for this session of Question Time to the Council on a related subject, that of EU kerosene tax. In response to the question as to what the Council’s position on EU kerosene tax was, I was told that because it had not received a proposal from the Commission, the Council could not take position. I have here documentary evidence that the Commission has made proposals to the Council. The issue was last discussed in the Council by the Luxembourg Presidency, prior to the British Presidency, which British ministers would presumably have attended. Can the Council Presidency please tell me whether this is a case of incompetence, or is there a secret agenda to introduce a kerosene tax?
. I can assure the honourable Member there is no secret agenda as far as I am concerned. On the other hand, if he would like to share with me the information he has waved before this House today I shall certainly look into the matter that he has addressed and I will make sure that a reply is forthcoming to him.
Why have not all the EU Member States signed up to the Council of Europe Convention on Action against Trafficking in Human Beings which encourages the treatment of trafficked persons principally as victims rather than illegal immigrants?
Is the UK, as the country holding the Presidency, setting a good example?
. The Council is not in a position to give information on the state of individual Member States’ decision-making concerning the signature of the Council of Europe Convention on Action against Trafficking in Human Beings. The convention has to date been signed by five Member States of the European Union: Austria, Cyprus, Poland, Portugal and Sweden. No Member States have ratified the convention. It is noted that part of the convention is under EC competence and will therefore need to be signed and ratified by the EC.
The Council is currently considering an action plan on trafficking in human beings to develop a comprehensive and strategic European Union approach on this issue. The action plan will build on the conference held on 19 and 20 October, ‘Tackling human trafficking: Policy and best practice in Europe’, organised by the United Kingdom Presidency, the Commission and Sweden.
That is rather inadequate. The Commission’s recent communication said that victim protection is the top priority, but Member States tend to lump trafficking together with illegal immigration and prefer to make victim protection conditional on being a witness. That is why they dislike the convention.
The advice that I and colleagues received from the police is that victims will cooperate with police voluntarily once they and their families are safe. Police are dismayed that the chances of a successful prosecution of traffickers are being undermined by a policy of deporting victims as illegal immigrants or making assistance conditional. Mr Blair said recently that you need powerful reasons to turn round and say ‘no’ to the police. Why are 17 EU Prime Ministers – and you are now telling me it is actually 20 Prime Ministers, including Tony Blair – saying ‘no’ to the police by refusing to sign up to this convention?
. I would first like to repeat to the honourable Member the point that I made at the beginning that it is not for me, representing the Presidency in the course of today and in the course of this debate, to speak in terms of the decision-making of those 20 Prime Ministers that she identifies. I would however say that it rather ill befits her to suggest that there is a conflation between illegal immigration and human trafficking when the conference that I described on this important issue of human trafficking was entitled ‘Tackling human trafficking: policy and best practice in Europe’. This was a matter which, as I said, was taken forward by the British Presidency and therefore the allegation that she seems to be levelling that there is somehow a profound and perpetual confusion between illegal immigration and human trafficking seems, not least on the basis of the title of the conference, to be refuted by the evidence.
Following on from that, I think the reason my colleague said what she did was because the UK Presidency seems to view this as a security and stability issue rather than a human rights issue.
Further to what the President-in-Office has said, could he try to make sure that the Council discussions on the EU action plan on trafficking is in the public domain, because we do not have any information about it at present. Could he also give reassurances that at least the minimum standards that are written into the EU Convention against trafficking are put into that EU action plan?
. Let me assure the honourable lady that there is widespread support for the aims of the Convention on Action against Human Trafficking and that European Union Member States want to see concerted action to tackle at source what is undoubtedly an abhorrent trade, in order to protect and support the victims of which she has spoken and bring those responsible to justice.
I can assure the honourable lady that the United Kingdom, as Presidency of the European Union, has prioritised work on combating human trafficking, and the EU Action Plan for best practices, standards and procedures for combating and preventing trafficking in human beings has been the focus of our efforts. We have held not one but two conferences on the subject. That action plan will, I can assure her, address the whole cycle of human trafficking and specifically recognises the importance of a human rights and a victim-centred approach. So, I hope that, on the basis of the answer that I have been able to offer, some of her concerns over the approach that the British Presidency has taken on this important issue transpire to be misplaced.
The European Commission and the European Parliament are in favour of abolishing guidelines on the amounts of tobacco and alcohol that consumers may bring into their own country for their personal use from another Member State. What efforts has the Presidency made to convince the Council to agree to the abolition of these guidelines and thus allow shoppers to exercise their full single market rights?
. The proposed deletion of the indicative amounts for tobacco products and alcohol constitutes only one of the elements of the relevant Commission proposal amending the arrangements for products subject to excise duty. Indicative amounts are used as an important indicator of whether the quantity of excise goods carried across borders is for commercial reasons or for private consumption by non-taxable persons. They are not in themselves an obstacle to the rights of cross-border shoppers.
The Commission proposal has been discussed on several occasions in the relevant bodies since it was transmitted to the Council, with no indication that Member States would agree to abolish the minimum indicative levels. The Presidency therefore does not believe that further discussion of this issue would be productive.
Would the President-in-Office not agree with me that a single market in the European Union, in which goods, people, services and capital can move as freely across European borders as they do within Member States, is a vital policy objective? Would he agree with me that we should prefer tax competition between Member States to harmonisation of tax rates across the EU? If he so agrees, can he see any justification for any limits or guidelines as to how much in the way of excisable products our citizens can take with them across our borders?
. It is refreshing to hear a point of view being put forward in this Chamber that differs so much from some of the allegations normally levelled against the British and the British Presidency.
The free movement of goods and services is, of course, reflected in the original treaties of the European Union, and one of the focuses of our work in the course of our Presidency has been the completion of the single market. We have sought to take forward, and continue to seek to take forward, work in relation to services. Indeed, countries who at times in the past have questioned our pro-European credentials have been some of those most critical of our efforts to continue to advance discussions in relation to the issue of services.
On the specific issue that the speaker raised in relation to cross-border shopping, let me simply say that the Presidency fully supports the rights of cross-border shoppers. At the same time, though, we are committed to tackling those who abuse freedoms that would otherwise be enjoyed by citizens right across the European Union. We are determined to tackle abuses of the freedoms within the single market by those who engage in illegal activities such as smuggling. Guide levels are therefore essential to assist customs authorities to distinguish between genuine cross-border shoppers and smugglers.
On the more general point with which he concluded his remarks, I think the rather robust case which was put by our Foreign Secretary in terms of the limits of harmonisation within the European Union earlier this afternoon is an eloquent testimony as to the British Government’s view on the appropriate balance between harmonisation and competition within the European Union.
Would the President-in-Office agree that guidelines are precisely that – guidelines – and that if individuals can prove that what they are importing is for their own use then, even if they exceed the guidelines, they would not be outwith the law? Also, would he agree that the guidelines exist to ensure that the single market functions in this area and that, if we did not have the guidelines, the very objective that Mr Purvis wants might be undermined, because the guidelines are there to stop the abuses that the President-in-Office referred to?
. I can assure the honourable Member that we take seriously the kind of abuse of which he speaks so eloquently. Speaking for a moment from the United Kingdom point of view rather than the Presidency point of view, it is the case that in the United Kingdom we have the highest guide levels of all the Member States of the European Union.
We, like every Member State, apply sanctions to those who bring in excise goods that are not for their own personal use with the intention – exactly the intention to which the honourable Member refers – of evading the duty that would otherwise be due. These sanctions, I believe, are proportionate to the nature of the offence. Therefore he is right in recognising that guidelines are exactly that.
The UK Government is seeking to oblige many British women to leave the UK so that they join husbands refused residence rights. They are told that it is safe to settle in countries such as Iraq, Iran, Afghanistan, Congo and Burundi, although such countries are deemed by the UK Foreign and Commonwealth Office or US State Department as being dangerous for Western visitors and/or in breach of fundamental rights.
How is this practice compatible with the European Convention on Human Rights, especially the right to a family life, the EU Charter on Fundamental Rights and Article 6 of the Treaty on European Union?
. The Council has never debated this question and it is not within the sphere of its competence.
I must say that I find the lack of any legal justification in terms of European Community law and the European Convention on Human Rights somewhat distressing. There is little to reassure me about the welfare of my constituents.
The President-in-Office will be aware that, since February 2005, non-EU/EEA nationals have to obtain Home Office permission to get married in the United Kingdom. Its effect is that we are talking about a limited number of couples.
Would the President-in-Office be prepared at least to convey to his Home Office colleagues my request that an amnesty be granted to such couples, at least where it is recognised that there is a genuine and subsisting relationship, and that the requirement to travel to the country of origin in order to apply for spousal residence be waived?
. I can assure the honourable Member that I have concerns for the welfare and interests of her constituents, not least because we share constituents, representing as I do the constituents of Paisley and Renfrewshire South in Scotland.
I am respectful of her experience, not least in the field of constitutional law, but I would simply state what seems to me an obvious point, i.e. that my responsibilities today are not to explain or to articulate the position of the British Government in relation to this particular policy issue, but instead to outline the position of the European Union Presidency of which Britain holds the chair at the moment.
I would therefore be perfectly content if the honourable Member would wish to write to me on a bilateral basis on the specific points that she has raised in order that we could ensure that a reply be directed towards the Home Office in the United Kingdom. But I would hesitate to go further than that, given that it is not really the appropriate focus for our discussions in this Chamber this afternoon.
I note that in relation to the question on alcohol guidelines the Minister commented on UK practice, so I am sure he is prepared to do so on this subject: does this practice in the UK not jar with EU free movement rules in the developing concept of European citizenship?
If one of my constituents who has been caught by the new rule and whose marriage is accepted by the government moves to France, she would have the right to have her husband with her. So, the bizarre effect is that couples get greater protection of their right to family life in an EU country other than their own. There is a strong European dimension to this, so I believe it is apt to ask the UK Minister to answer as Presidency.
. Well, Mr President, it was a valiant attempt in the supplementary to try and draw us into a discussion of Britain’s domestic policy, but I think the appropriate response, and one which is genuinely respectful to this Chamber, is to address ourselves to the points that have been raised in responding as the Presidency.
I have already made an offer to one of the Member’s parliamentary colleagues that if she wishes to write directly to me, I will facilitate the correspondence being passed on to the Home Office in the United Kingdom, but I think, not least given the constraints of time always upon us during Question Time, it is important that we focus on questions to the Council at this stage, rather than to continue what is an appropriate discussion within respective Member States.
On 25 September 2005 rules were issued by the Chinese Ministry of Information regarding the dissemination of information via the Internet. Information supplied via the Internet must not incite illegal assembly, membership of illegal associations or participation in illegal demonstrations that disturb social order.
The new rules are targeted both at websites and email. They seek to prevent any information (news, commentary) that has not first been examined and filtered by the regime from being distributed. Internet portals have an obligation to take all of their news and commentary direct from official news sources. As for email, all private groups or individuals must first register as a 'news organisation'. Only then may they distribute news or news analysis.
Even before the new rules were issued, Zheng Yichun was sentenced on 22 September 2005 to seven years' imprisonment for calling, via the Internet, for political reform.
How does the Council intend to raise the matter of this new fundamental breach by the Chinese Government of the right to freedom of expression? Will the Council be raising, in this connection, the case of Zheng Yichun and insisting that he is released?
. In reply to Question 6, the Council shares the concerns of the honourable Member regarding restrictions on freedom of expression, including on the internet in China. The European Union has most recently expressed these concerns in the context of the EU-China human rights dialogue, which took place on 24 and 25 October 2005 in Beijing. The European Union has also repeatedly raised this issue in other bilateral meetings, including at the highest level.
With a view to China’s signature and the process of ratification of the International Covenant on Civil and Political Rights, it is of particular importance that freedom of expression be guaranteed in line with international standards. Article 19 of the ICCPR was therefore the subject of a recent legal seminar of European Union and Chinese academics and practitioners that took place in Beijing in June 2005 in the context of this dialogue. The joint recommendations that resulted from that seminar were handed over to the Chinese side during that last dialogue.
As part of the dialogue and in the context of the European Union guidelines on human rights defenders, the European Union has raised with the Chinese authorities a number of cases of individuals detained for peacefully expressing their opinions, asking for more details on their fate and pressing for their release.
Mr President, grateful though I obviously am to the Council for this response, I cannot shake off the impression that the Chinese Government, barring a few benevolent statements, is doing very little in specific terms. I have the impression that the Council and the European Union are, to some extent, applying double standards and that China is being generously humoured on account of its numerical strength and our clearly enormous economic interest in it.
I personally think that the Council should adopt a tougher, more principled and more courageous policy where very basic human rights and the fundamental free expression of opinion are concerned, and would ask it, if possible, to revisit the specific case I have mentioned and perhaps, in this specific case, to contact the Chinese authorities.
. The supplementary question ranges more widely than simply the specific case and the concerns regarding censorship of the internet and questions as to whether there is an effective response to the European Union’s pleas and discussions with China in relation to human rights. There is a fundamental choice to be made as to whether isolating any one country with which we have disagreements on standards of human rights is the right way forward.
The European Union has taken a view historically that to have a structured dialogue and to have engagement is the best means of effecting the kind of change I am sure all Members of this Parliament would wish to see. The dialogue has, for example, encouraged China to become more involved in international human rights mechanisms, including the ratification in March 2001 of the International Covenant on Economic, Social and Cultural Rights. China received the European Union’s Special Representative on Education in 2003, the UN Working Group on Arbitrary Detention in 2004 and we very much hope that China will receive the UN Special Rapporteur on Torture this year.
I can assure the honourable Member that the dialogue is both very open and very frank and, as I sought to reflect in my initial answer to his question, this is a dialogue that takes place not simply at official level but at the very highest levels of the contact that exists between the European Union and China.
Later this week, the European Court of Auditors is due to produce its Annual Report on the EU accounts. For the past ten years, it has been unable to give a satisfactory statement of assurance. This is unacceptable.
What steps have been taken by the UK Presidency to rectify this unsatisfactory state of affairs, and will the Council now give me an assurance that, next year, we may expect a positive statement of assurance on the EU's accounts?
. The Council shares the concerns expressed by the honourable Member regarding the fact that for the past 11 years the European Court of Auditors has been unable to give, in its annual reports, a statement indicating that there was a reasonable assurance as to the legality and regularity of most of the underlying transactions. However, for the 2004 accounts the Court was able to give assurance on the legality and regularity of underlying transactions for pre-accession assistance as well as on own-resources and administration. For the first time, the Court has been able to conclude that the Integrated Administration and Control System – IACS – has reduced the risk of error for most agricultural expenditure to an acceptable level.
I can assure the House that the Council has consistently attached great importance to this issue and has regularly expressed its concern about the level of errors in transactions underlying payments and weaknesses in the control system.
As Members of the House will know, the Council has examined the recent Commission communication on a roadmap to an integrated internal control framework, which is part of the process towards a positive statement of assurance. The UK Presidency and the Commission established a panel of experts which helped prepare a draft Council conclusion on this issue. The Council adopted conclusions on 8 November 2005, confirming that achieving a positive statement of assurance is the European Union’s objective and listing a series of recommendations for action by the Commission and by Member States. The Council considers those conclusions to be an important step towards a positive statement of assurance and will continue to support the Commission’s efforts to contribute actively to improving the financial management of the European Union at all levels, but the decision lies ultimately in the hands of the Court of Auditors.
. I accept that in your reply you acknowledge that there have been some improvements, but I hope that the Presidency will also accept that we have had lots of recommendations for action before but been a little bit short on action.
Very briefly, the information note from the European Court of Auditors says on page 7 that the adaptations and validations necessary to ensure the full implementation of the new accounting framework have been delayed. Why, and for how long? On page 8 it concludes that CAP expenditure was still materially affected by errors. Why? It adds that on internal policies the risk of errors will persist unless the legal framework is changed. Will it be changed and when?
We should all accept that these problems are not the fault of the Presidency. But will the Presidency accept that it has a responsibility to press for actions on these recommendations and could it perhaps write to me on the specific points that I have just raised?
. I can assure the honourable Member that these are matters that we take extremely seriously. Indeed in the remarks that were made by my ministerial colleague the Foreign Secretary in this House this afternoon, he made clear that ‘failure to sign off accounts for the eleventh successive year, which is very poor, affects the climate of debate in all our countries’. So at every level of the British Government and in the course of our Presidency, we have recognised the need to take forward work on this issue. That is why we have been working with the Commission to improve financial management and control of the budget.
In January 2005, the Commission introduced a new accounting system, which should offer the Court of Auditors better information as the basis for giving a positive opinion on the presentation of accounts. The new system, I understand, will be used to produce the accounts for 2005. The Presidency also secured Member States’ agreement at the 8 November ECOFIN Council on a package of further proposals for improvements in financial management and control, known as I described in my earlier answer as the roadmap, which the Commission has put forward.
So I can assure the honourable Member that this is not simply a matter of concern to the British Presidency, but one which, in the course of that ECOFIN meeting and in support of the renewed efforts of the Commission, we have been determined to take forward. He is generous in acknowledging the fact that this problem, because it is a real problem for the European Union, long predates the British Presidency. I hope that in the course of the six months of the British Presidency, we will have been able to play our part in resolving what has been a long-standing issue, which has brought no credit to the European Union and on which I hope a way forward can be found in the months and years to come.
Would the President-in-Office accept that there are few, if any, individuals in Brussels stuffing their pockets with money? Would he also accept that most of the complaints that the Court of Auditors brings forward concern systems and procedures, and not fraud in its narrow sense, and that if fraud does occur it is generally in donor countries or, indeed, sometimes in the Member States of the European Union?
. The honourable Member is of course right to acknowledge that although the European Court of Auditors’ report concerns the European Union accounts, 80% of the spending under that is in fact implemented by Member States through agriculture and structural funds. However, we must be take care not to simply deploy that argument in case we are perceived to be complacent in the face of the challenge we face. I would simply reiterate the point the Foreign Secretary made earlier, which is that, in the hands of those who are hostile towards the very idea of the European Union, the failure to sign off the accounts for the eleventh year is ammunition which we should certainly endeavour not to provide in the years ahead.
It is certainly true that action needs to be taken at Member State level rather than simply at the bureaucratic level within Brussels, but that should not in any way provide an excuse for the action that other Members have called for not being taken both in Brussels and at Member State level.
All of us with an interest in building and sustaining support for the European Union and its efforts amongst European citizens have a strong vested interest in seeing this long-standing problem being resolved. That will involve action at the Member State level, but it will also involve the kind of important work that we took forward at Ecofin and which, I am glad to say, has the support of the European Commission.
I wish to follow Mr Martin’s observation to the Presidency-in-Office, because the President-in-Office used the expression ‘has brought no credit to the European Union’, as if somehow the European Union is a different institution from our national institutions. I simply should like to emphasise the fact that the reason the Court of Auditors has found it difficult to sign off the accounts is not because of corruption in the European Union – as distinct from the Member States – but because the Member States do not assist the European Union to give the sort of valid accountancy that the Court of Auditors and EU institutions require.
I wish to ask the President-in-Office to give the public confidence that, of course, we must be scrupulous; but it is not somebody else’s fault: it is our Member States’ fault.
. With the greatest respect to the honourable Member, I disagree that the best way to tackle this problem that has existed for 11 years is somehow to get into an apportionment of responsibility which suggests that one is better than the other, or vice versa.
The challenge, surely, is to recognise that there is a shared problem. It would simply be disingenuous if I were to suggest that this does not present a very considerable reputational risk to the European Union, not least in the way that this failure to secure a statement of assurance for the eleventh year running has been presented in newspapers in a number of countries across the European Union, rather than get into a ‘who is right, who is wrong’ argument.
The challenge is to find solutions that reflect the respective responsibilities of the Commission, the bureaucracy in Brussels and the Member States, but it is not an adequate response to the fact that, for 11 years, a statement of assurance has not been forthcoming simply to say that this is a matter for Member States and therefore there is no shared responsibility to find a way forward. There is a shared responsibility on all of us who wish to see statements of assurance being forthcoming in the future to take the very kind of practical steps that the Commission’s proposals represented and that, I am glad to say, we advanced during the British Presidency at the recent Ecofin meeting.
Can the Council indicate how it is proceeding with its resumed consideration of the proposal to revise the 1999 comitology decision?
Would it agree that the 2004 revised Commission proposal would, with just a few changes, be an acceptable basis for a lasting solution to the controversy over comitology?
Would the Council consider amending this proposal so as to exclude the possibility that the Commission may maintain without amendment an implementing measure that has been rejected by Council or Parliament?
. I welcome the question from the honourable Member who I know has a long-running interest in the issue of comitology. He will know that discussions of the Commission’s amended proposals resumed once more only in September so I hope that he will understand that it is too early at this stage for me to give a definitive answer to his question on behalf of the Council.
The working group considering the Commission’s revised comitology proposal has met three times so far and will meet twice more under the British Presidency. I understand, however, that discussions are going well.
May I just thank the Presidency for its answer and urge it to persevere. If we manage to find a solution to this issue which has beleaguered the Union for many years, we will be making a notable contribution to our endeavours to regulate better. So much now comes to three readings each in Parliament and Council that really ought to be delegated to the executive. But we will not delegate unless we have the guarantee that we can, if necessary, call things back, in the same way that the Council can. Equality between Parliament and Council is the key to this. If there is better opportunity for scrutiny, we will in turn be willing to delegate much more readily.
. I pay due tribute to both the experience and expertise of the honourable Member on this matter. I find myself in concurrence with his view, both as to the importance of this issue and to the fact that we need to persevere. I can assure him that, from a Presidency point of view, we are persevering on this important point and will continue to do so.
Finally, I just wish to reiterate that, notwithstanding the fact that these discussions only resumed in September, I am glad to say that real progress has been made in the discussions that have already taken place. I am optimistic that further substantial progress can be made in the two remaining meetings during the British Presidency.
In a period of merely two weeks, we have received inconsistent messages from two Ministers in the UK Government, the country currently holding the Presidency of the Council. In his preface to the EU Annual Report on Human Rights 2005, published on 3 October, Jack Straw, Foreign Secretary of the UK, quoted Kofi Annan: 'we will not enjoy development without security, we will not enjoy security without development, and we will not enjoy either without respect for human rights.' Mr Straw also said: 'it is essential that we continue not just to reaffirm these values, but to insist on their validity.' However, on 26 September, the UK Home Secretary, Charles Clarke, was quoted in the New Statesman as believing that 'given a straight choice between security and the human rights convention ... [his] first responsibility is national security.' Can the Council reconcile these seemingly contradictory statements? If not, which of them most closely represents the view of the Council: given a straight choice between security and human rights, which would be its priority?
. All governments face the challenge of dealing with the current unprecedented threat of global terrorism. However, there is no choice to be made between security and human rights. Without security there are no human rights, and without human rights there is no security.
Following the attacks in London on 7 July this year, the Council held an extraordinary meeting on 13 July. At this meeting the Council adopted a declaration on the European Union response to those terrible bombings. In the declaration the Council made it clear that, and I quote directly: ‘the attacks are an affront to universal values on which the European Union is based. Central to those values is a commitment to democratic and open institutions and societies governed by the rule of law within which people of all faiths and backgrounds can live, work and prosper together. The terrorists who reject that commitment and seek to use violence to impose their ideas will be defeated’. They added thereafter that the European Union was strengthening, and again I quote directly: ‘its commitment to combating terrorism and upholding the fundamental principles of freedom, security and justice’.
Thank you for your response. I accept that this is a matter in which there ought to be more choice and it is an issue of striking the right balance.
What I would like to know is: in what way does the detention of persons without charge, the refusal to provide meaningful information for the reasons for detention and the removal of a lawyer’s right to take meaningful instructions in such matters either reaffirm these values or assert their validity?
. I would suggest respectfully that the honourable Member is trying to tempt me into discussions as to the approaches or suggested approaches of one Member State or another, when my responsibility today is to speak on behalf of the Council. I can assure him that from a Presidency point of view the statement that I shared with Parliament and which was agreed by Council Members on 13 July is a strong basis on which, as a united front, we can confront the threat of international terrorism. Let us be very clear: the terrorists want to deny us not just life, through their vicious and unprecedented attacks on us, but also our way of life. That is why I think the statement made by the Council on 13 July is such a strong reflection of pan-European sentiments as to how we should deal with these challenges.
The Swedish media reported on 14 October 2005 that the UK Defence Minister, John Reid, had publicly stated that the Member States should increase their respective funding for defence. According to the same media, the Defence Minister asserted that a reasonable allocation for Member States' defence budgets is approximately 2.5% of GDP, which corresponds to the UK's defence budget. Last year, Sweden's defence spending amounted to 1.7% of its GDP.
Is it the Presidency's collective view that Member States should endeavour to bring their defence spending into line with the UK's? Does the Presidency consider that Member States such as Sweden, which spends less than 2% of its GDP on defence, should increase their defence budgets? Does the Presidency consider that this question should primarily be a common EU concern or that it should be entirely up to the Member States to judge what level of GDP it is appropriate to allocate to defence?
. The Council has not discussed the level of Member States’ defence budgets as this is a national responsibility.
As regards defence capabilities, ways are being sought to improve them by increasing levels of research spending, as well as research collaboration, tackling capability gaps and training. For this reason, and following up on the discussion at the informal Heads of Government meeting in Hampton Court, the Presidency has asked the High Representative, in association where appropriate with the Presidency, the future Presidency and the European Commission, to take forward work in this particular area. Working with the Presidency, the High Representative will present a summary of his initial orientations ahead of the December European Council.
One of the Presidency's main priorities, as presented to Parliament on 23 June 2005, is to make progress on financing the EU and the 2007-2013 financial perspective. Bearing in mind that a last minute agreement will compromise the timely planning and the sound implementation of the Community's multiannual programmes, will the Council say what progress has been made in discussions on this issue? What measures does it intend to take to obtain an agreement before the end of the UK Presidency?
. Mr President, the Presidency is fully aware of the importance of reaching an agreement on the new financial perspective by the end of the year and will do everything it can to facilitate this. This has been something of a recurring theme of the discussions in the Chamber this afternoon. To this end, the Council undertook a series of bilateral consultations with Member States during the summer and discussions on this issue resumed in the Council on 7 November. They will continue, of course, at the General Affairs Council on Monday, 21 November. The Presidency will continue to work towards an agreement, but until such time as it might be ready to submit to the Council an overall compromise proposal, it cannot comment on what such a proposal might or might not contain.
– Mr President, do you intend to notify the European Parliament, before the December summit, of the compromise text prepared by the Presidency?
Given that the United Kingdom played a leading role in June in overturning the agreement, is the Presidency sincerely willing to move so that an agreement between the twenty-five can be reached?
Have you considered in the Council that the British Presidency is in danger of proving to be one of the most inefficient and unsuccessful in the history of the European Union?
. My colleague the Foreign Secretary indicated that this was the 47th appearance of a British Minister in the course of the Presidency before this Parliament. I can assure the honourable Member that I will be back in my customary place in the course of the further plenary sessions of this Parliament. Our Prime Minister has committed himself to coming back to speak to Parliament. Whatever other criticisms or scepticism may be directed toward the British Presidency, a lack of discussion with the European Parliament is perhaps not one of the most forceful.
Mr President, President-in-Office of the Council, I will take advantage of this opportunity as I have drafted my own question on the same matter, Question No 17, which there may be no time to answer during this Question Time. I would like to ask if it is possible that this compromise proposal will also include a cofinancing procedure for agriculture, in order for agreement to be reached on scrapping the United Kingdom’s special rebate?
. I admire the opportunism of the honourable Member in seizing the chance of a supplementary to raise the issue he was going to bring up in Question 17. I would simply, perhaps disappointingly, reiterate to him my earlier response to the effect that it really would not be appropriate, given the delicacy and importance of the issues that are being discussed and that will be taken forward in the course of our Presidency, to try and draw out a particular element of the potential package around which we hope to secure consensus in December.
Since 1998, the Swedish citizen Lech Sierpinski has been subject to a travel ban in Poland and has, therefore, been unable to leave the country. As a foreign national in Poland, he has thus been deprived of fundamental rights for the past seven years and of access to health care and a work permit. Moreover, he is no longer able to fund the costs of his lawyer.
All Member States must fulfil the Copenhagen criteria and have signed the European Convention on Human Rights which provides, inter alia, for the right to effective legal protection and a fair trial.
The author of this question is well aware of the difficulty of commenting on individual cases but will the Presidency, nevertheless, say whether it considers that anything can be done at Council level to influence a Member State which, in such circumstances, does not satisfy reasonable requirements by providing guarantees of due process of law?
. I can be brief in answer to this question. The Council has never debated this question and it is not within its sphere of competence.
What progress has been made concerning the issue of Council transparency and openness since the President-in-Office of the Council answered my question H-0567/05(1) on the same subject?
Following the campaign launched by British political leaders in the European Parliament, what progress has the Presidency made in seeking to convince the Council to meet in public for the sake of transparency, openness and accountability?
. Mr President, following the ongoing debate on transparency and openness in the Council and the exchange of views between the United Kingdom Presidency and Members of the European Parliament on this issue, a first discussion took place in COREPER, the Permanent Representatives´’ committee, on 19 October. The Presidency is currently exploring, together with the incoming Austrian and Finnish Presidencies, a series of possible measures aimed at further increasing legislative transparency in the Council.
I thank the President-in-Office. Let me say what an enormous relief it is to have a few minutes of not debating REACH in endless groups around this Parliament – a few minutes only, I fear. I see that Mr Kirkhope is not here, but I am conscious that he raised this issue in an earlier debate.
I should like to personally thank the President-in-Office for his efforts in this matter. I recognise that he is doing what he can to promote the agenda. I have here a copy of a letter from Mr Rasmussen, the Prime Minister of Denmark, stating that he supports a change in the rules of procedure. I suspect that similar letters could be obtained from Estonia and Sweden to start off with. We already know the British position. That is four votes and you need only another nine. I know the Council prefers to do things by consensus but in order to achieve something of real substance – a real change – should the Presidency not push this to a vote at the next General Affairs Council and name and shame Member States that do not support this position?
. I am intrigued by the advice being offered by the honourable Member. A strategy of not seeking consensus and naming and shaming is a curious line of argument to advance but I think it indicates the seriousness of the strength of feeling among many honourable Members of this House on this important issue.
The position of the British Government on this matter has been stated by none other than our Prime Minister, but he is right in recognising that the United Kingdom, although acting as Presidency, is not the sole actor on this stage. I fear I will disappoint the honourable Member by pointing out that, because the agenda for Monday is so heavily charged, as not only defence ministers but also development ministers will be involved, we will not discuss transparency next week.
An options paper will be issued in the coming days and it will be discussed by the Antici Group before a discussion in COREPER II. COREPER I will also feed into that process so I am grateful for the generous words of the honourable Member. I can assure him it is a matter on which we are making continued efforts but we are convinced that the way forward is not to address it on 21 November at the forthcoming General Affairs Council, but to seek to make what will be important progress in these other fora which I have described.
Mr President-in-Office, you were intrigued by the questioner. I am intrigued by your answer in pretending that the British Government stands in favour of more transparency.
I have in my hand the House of Commons European Scrutiny Committee report published on 24 October. It contains an answer setting out the British Government’s position in response to the proposition that there should be meetings of the Council held in public. It says: ‘the Government believes that it would not be possible for the European Council to reach agreement on difficult issues which cannot be resolved by the Council of Ministers if it is obliged to work in the full glare of publicity’. So, what is the real stance of the British Government? Are you in favour of transparency, or are you in favour of avoiding working in the full glare of publicity, as this answer suggests?
. I will answer the honourable Member by saying that, not least as befits the country holding the Presidency of the European Union, the answer will be provided in terms of the Presidency's proposals, because what matters is not the view of one country but the view of the Member States.
When we issue proposals in the coming days, setting out to partners the possible options for increasing transparency in the Council, I can assure the honourable Member, who has spoken with eloquence in terms of the importance he attaches to this issue, that we will be discussing this paper with the incoming Presidencies and also with the Council Secretariat. These options will be taken forward in COREPER, as I said previously, on the basis of the options paper at the Antici meeting later this month. That, I believe, is the constructive way forward to ensure that we get the outcome which so many here seek.
Is the Presidency aware of the long history of this issue in that this Parliament has pressed for the Council to meet in public when acting as a legislature ever since it was first elected in 1979? Indeed, the British Presidency in 1976, when represented in the Energy Council by one Tony Benn, took the initiative of saying that Council should meet in public when acting on legislation.
Would he recognise that we have made a lot of progress together in our gradually evolving Constitution, in that the Council now at least publishes the results of all its votes on legislation and grants the public a right of access to documents, but that it would be worth going one last extra step and actually meeting and voting in public when adopting legislation?
. I defer to the honourable Member in terms of the detail of his historical understanding of this issue, reinforcing the longstanding interest that the Benn family has taken in this matter. It might be of interest to the honourable Member to be aware that this is a matter in which I have been in discussion with Tony Benn’s son, because he is now one of the United Kingdom’s representatives on the Council of Development Ministers and therefore has a direct interest in the position that we take in that and other Councils. I am glad to say that his observations reflect quite the weight of history that lies behind the important discussions that we are taking forward with Member States at the moment.
In answer to the earlier question, I would simply reiterate the point that our own Prime Minister made when he addressed the European Parliament early in the course of the British Presidency: it is that impulse that has driven us to take forward the discussions at COREPER and that we now anticipate we will take forward in the days ahead.
Mr President-in-Office, I apologise to you and the Presidency itself for being late. I spoke with Mr Hilary Benn on Sunday about this very matter when we were at Remembrance Day in Leeds.
I should like to ask the President-in-Office what the position is regarding what I was told by Mr Blair – and indeed what I was told today by Mr Straw – concerning how we go forward with this issue of openness and transparency in terms of the Council. I was told by Mr Blair that it would be fine to go ahead as long as it was within the rules. I was told by Mr Straw this afternoon that two options were being considered. I would like to know whether those options are within the rules or whether we are looking at a change in the rules.
. I am grateful to the honourable Member for reinforcing the contemporary nature of these discussions amongst British politicians. I cannot claim to have spoken to Hilary Benn in quite as recent days as he has, but I can assure you that, when I meet him at Cabinet tomorrow morning, I will search out what he told you at the Remembrance Service in Leeds on Sunday.
In relation to the point he makes, however, he will have to wait just a little while longer because, before he re-entered the Chamber this afternoon, I was sharing with other colleagues the process that we are taking forward now: as he knows, there was a discussion at Coreper earlier in the course of the British Presidency. It will not be discussed on 21 November at the General Affairs Council. We have instead decided to set out an options paper which will be issued in the coming days of our Presidency and will then be discussed at the Antici before discussion at COREPER II. COREPER I will also feed into this process. If it would be of help to the honourable Member, I shall certainly ensure that he receives a copy of the options paper when it is issued.
In an answer to a previous question (H-0692/05(2)) concerning the conclusion of a fisheries agreement between the EU and Morocco, including the territories of the occupied Western Sahara, the Council says that 'it supports the UN process'.
As regards the UN, the Fourth Committee of the General Assembly adopted a resolution on 11 October concerning the right of non-self-governing territories to their own natural resources. The resolution was supported by 137 members present, 22 of which are also members of the EU. France and the UK abstained, while Denmark was not present.
On the basis of the Council's previous reference to support for the UN process, and in view of the resolution which was supported by the majority of EU Member States in the UN vote on 11 October, it could be concluded that the fisheries agreement negotiated between the EU and Morocco will not cover the territories of Western Sahara. Can the Council confirm that the ports and waters of Western Sahara will not be covered by the fisheries agreement?
. Mr President, I should like to refer the honourable Member to the Council’s reply to his question H-0692/05 of 28 September.
In my reply, I stated that Article 2 of the Fisheries Agreement initialled on 28 July 2005 indicates that it applies ‘to the Moroccan fisheries zone under the sovereignty or jurisdiction of the Kingdom of Morocco’. This delimitation of the geographical scope of the agreement is identical to the delimitation in the previous agreement that expired in 1999 and does not in any way prejudice the issue of the status of Western Sahara. The initialled agreement is now in the ratification process, which is expected to lead to its formal conclusion in the first quarter of 2006.
I wish to thank the Council for its answer. The problem with it is that it means that the EU has concluded a fisheries agreement whereby the EU will fish in the waters of Western Sahara, which is a country occupied illegally by Morocco. None of the EU Member States recognises Morocco’s sovereignty over Western Sahara. However elegantly one puts it, there is no getting around the fact that you have concluded, or are on the way to concluding, an agreement that indirectly approves Morocco’s sovereignty over Western Sahara due to the fact that the agreement extends to include negotiations concerning the occupied country’s natural resources. I think that this is deeply inconsistent and immoral. I therefore wonder whether there is not a lack of unanimity regarding the Council’s policy in this area.
. Let me assure the honourable Member that the political status of Western Sahara is being dealt with within the framework of the United Nations. The Council is offering the UN its full support in finding a satisfactory resolution to the question of Western Sahara, and hopes that a resolution of the situation will be forthcoming.
As I stated earlier, the fisheries agreement does not in any way prejudice the issue of the status of Western Sahara. As with the previous longstanding agreement, the new EU-Morocco fisheries agreement applies to ‘the Moroccan fisheries zone under the sovereignty or jurisdiction of the Kingdom of Morocco’. The fisheries agreement does not in any way prejudice that issue of the status of Western Sahara, as the honourable Member suggests.
Mr President-in-Office, I do not think that one can, as Mr Sjöstedt has just done, simply describe Morocco as an occupying power. I would ask you whether the problem of the Western Sahara is not a relic of our own, European, colonial past, and whether we ought not to try to understand both sides – the Moroccans and the other factions – if we are to bring about a real compromise solution that takes account of Morocco’s interests too.
. Let me assure the honourable Member that we are looking for a genuine solution but we recognise that this genuine solution – the political status of the Western Sahara – is being dealt with in the framework of the United Nations. The United Nations enjoys the Council’s full support in seeking to find that genuine and satisfactory solution to the question of the Western Sahara. We certainly hope that a resolution of this situation will be forthcoming.
Questions 16 to 36 will be answered in writing(3).
Parliament is concerned at the human rights violations in Tunisia that have come to light at the United Nations World Summit on the Information Society (WSIS). On a visit to the country earlier in the year, and in a statement made in September, the President expressed his displeasure at the repression and harassment meted out to NGOs and the media in Tunisia, and pointed out that this runs counter to the spirit of the EU-Tunisia association agreement.
The information society represents a huge opportunity for freedom of expression and the peaceful exchange of ideas, and enables people across borders and cultures to be brought closer together. What should have been a celebration of progress turned sour as a result of the harassment of human rights defenders from Tunisia and abroad and media representatives, and of the restraints on activities in defence of human rights and democracy in Tunisia that have been developed on the Internet.
Parliament’s delegation to the WSIS led by Mrs Trautmann will express our position at the meeting itself and at the parallel citizens’ summit set to take place this week. We deplore the authorities’ attempts to stop this peaceful event from taking place.
As Parliament made clear in its recent resolution, we stand shoulder to shoulder with all those working peacefully towards the development of democracy and the rule of law in Tunisia.
The next item is the report (A6-0304/2005) by Mrs Scheele, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a directive of the European Parliament and of the Council introducing humane trapping standards for certain animal species (COM(2004)0532 C6-0100/2005 2004/0183(COD)).
Mr President, I should like to start by congratulating the rapporteur on her very honest and assiduous work and I should like to say that the proposal for a directive being debated is designed to introduce standards to safeguard relatively humane trapping conditions for the animals trapped.
This proposal is dictated by the obligation for the European Community to give international commitments to Canada, Russia and the United States. These international commitments and obligations derive from the agreement on international humane trapping standards signed in 1998 between the European Community, Canada and the Russian Federation and from another agreement of similar content signed between the European Community and the United States in the form of agreed practices.
The agreement with Canada and Russia, which has already been ratified by the European Community and Canada, will enter into force immediately after its imminent ratification by Russia, a procedure which, according to the Commission's official information, has already been set in motion. Consequently, unless the relevant Community legislation is adopted, the European Community will not be in a position to honour its international commitments when the agreement enters into force.
The scope of the proposed directive is truly restricted. Nonetheless, if it is adopted, it will provide a framework for the adoption of common standards in the European Union in order to limit unnecessary suffering and distress for the animals trapped. The proposed standards are based on the results of serious scientific work within the framework of the International Organisation for Standardisation and, more importantly, have been adopted by the World Conservation Union.
The proposal also makes provision for the Member States to be able to maintain in force and apply stricter national provisions. Furthermore, the draft directive adds to and does not subtract from existing standards on the basis of current Community legislation. For example, the ban in the European Union on the use of leghold traps based on Council Regulation 3254/91 will continue to apply even after the new directive is adopted.
I must emphasise that, during the course of the procedure, we are willing to examine the relevant amendments in order to take account of the concerns expressed by various political groups and numerous animal welfare organisations and the Commission intends to continue to work in this direction.
The rejection of the proposal will mean that the European Union will be left without any trapping standards in the immediate future and that the European Community will be unable to honour its international obligations.
To close, I should like to stress that I shall take account of Parliament's opinion and I shall evaluate the positions formulated both in Parliament and in the Council. On this basis, the Commission will decide on possible action, including the possible withdrawal of the proposal. At the same time, the Commission is planning to prepare a study with a view to updating the scientific basis for any proposal on the adoption of trapping standards. The relevant consultations with the interested parties will, of course, also be included.
Finally, I should like to express my wish to maintain good cooperation with you in the future.
. Mr President, Commissioner, ladies and gentlemen, after a very tense debate on chemicals policy, it is a great relief to get back to considering a topic on which there has already been a very broad majority in the Committee on the Environment, Public Health and Food Safety, and on which I assume there will be one tomorrow as well.
As Commissioner Dimas said, the Commission proposal of 2004 is the instrument whereby the international agreement is to be implemented. My proposal that it be rejected was adopted virtually unanimously by the Environment Committee, with 47 votes in favour, 3 against and 2 abstentions. I will now proceed to explain why mine was one of the votes against.
As the proposal is covered by the chapter on environmental policy, the European Union is obliged to take the latest scientific knowledge as the basis for the legislative proposal. Such a basis is absent; all that has been done is to incorporate, almost word for word, the agreement negotiated ten years ago. There are also legal incongruities between the proposal and other EU legislation, including, for example, the directive on the protection of animals used for experimental purposes and the habitats directive. The Commission proposal would allow the trapping and killing of animals protected by the habitats directive. There are, as we all know, certain circumstances under which trapping methods and traps may be necessary, but we stated from the very outset that it was inappropriate to describe the directive as laying down humane trapping standards. The proposal is very weak and will do nothing to reduce the suffering of animals caught or killed by means of traps.
The Commissioner has himself made clear, and I do myself believe, that we have to recapitulate a certain amount of history if the firm rejection by Parliament is to be understood. It was in 1989 that Parliament adopted a resolution calling for a ban on the use of leghold traps in the European Union and on the import of furs and fur products from countries in which they were used. By way of a response to this, a regulation on this subject was adopted in 1991, which prohibited, with effect from 1995, the use of leghold traps and the import of the furs of thirteen named species from third countries. This ban does not apply where one of the two conditions is complied with. That is also the reason for this international agreement. Suitable legislation or administrative regulations are in force to prohibit leghold traps except where the methods used to catch the animals listed meet internationally agreed humane trapping standards.
This EU regulation would make it a matter of the utmost necessity that trapping standards be established at international level in order to obviate a ban on imports. It was threats on the part of the USA and Canada to contest these import restrictions before the WTO that resulted in the negotiation of an agreement between the EU, Canada, Russia and the USA, which only the EU and Canada have so far ratified. The trapping standards prescribed in the agreement reflect norms already in force in Russia, Canada and the USA and can in no way be categorised as humane. It was as long ago as 1997 that the European Parliament adopted a report that described the international agreement as wholly inadequate in terms of either animal welfare or the environmental objective and expressed the view that it was wholly unacceptable that the European Union should sign up to it. An agreement offering not even the most minimal guarantee that the other parties would abandon the use of leghold traps within a speedy and specific timetable is not one that should even be put forward for serious consideration. This House adopted this report by a large majority in 1997.
So much for the historical review. I hope we will, tomorrow, get a broad majority for the rejection of what I regard as a very poor proposal from the Commission, and also that the Commission will demonstrate that it has some grasp of what democracy is and will withdraw it.
. Mr President, Commissioner, ladies and gentlemen, let me start by thanking the rapporteur, Mrs Scheele, for the cooperation in the drawing up of the report we are considering today, which was very fair, indeed positively agreeable, even though we were not of one mind on every issue. We did, though, eventually agree, and so I can say, quite simply, that there are many roads that lead to Rome.
This item on its order of business is characteristic of what makes the European Parliament peculiar. We are concerning ourselves with the transposition of an international agreement between Canada, the USA, Russia and the EU, even though this agreement was – as the rapporteur said – rejected in 1998. Only in the European Parliament can such a thing happen.
Speaking personally, I do not find this situation so problematic, having, at that time, voted in favour of the agreement or, to put it another way, against its rejection, because I was confident that the participating countries actually would maintain the standards required, and because I was keen that these countries’ indigenous peoples should not lose their livelihood and should be able to live from trading in skins and pelts.
That is certainly defensible on the grounds that trade was freed up, but something else that was achieved – and this was another reason why I voted in favour at the time – namely that cruel traps that tormented animals were banned, some of which, leghold traps, for example, were no more than instruments of torture. What made this achievement possible was years of pressure exerted by the European Parliament, by the Commission, and also by the animal welfare organisations.
The Commission directive that we have before us today contains all the measures of the agreement that facilitate trade, by which I mean primarily the import of animal skins and furs into the European Union. It is for this reason that we believe that its implementation would have an impact on the internal market and should therefore be subject to Article 95 as its legal basis. The fact that this is not the case is another reason for us to vote against this report.
Even though my amendments did not attract the support of a majority in this House, I should nonetheless like to bring them to the Commission’s attention. It may be that the time is not ripe for certain regulations. I proposed that these Commission proposals should find their way into a regulation calling on the Member States to transpose the agreement, and consequently committing them to all that it would entail – reporting and so on – as well. I regard this as the right approach.
I also agree with the rapporteur that we need to make improvements to the parameters and also require research, but this is not a task for the European Union, but rather for the Member States, where conditions vary so widely that due regard must be had to subsidiarity. That is why we have rejected the Commission proposal.
. Mr President, I will do my best. Today – or rather tomorrow, in fact – we face a very tricky decision. We will be voting in favour of rejecting the Commission proposal, but I, for one, will do so reluctantly. We in this Parliament have a duty to contribute to the legislative process and we will be rejecting the proposal tomorrow without giving an indication as to how things should be done instead. That is, to my mind, a missed opportunity. It appears that all parties had grievances. Some thought the proposal was going too far, while others felt it did not go anything like far enough.
We ought, though, to decide one way or another. The Commission would also have something to use as a basis if it tables a fresh proposal to implement the international treaty. I must, of course, also say a word about the muskrats. Needless to say, the Dutch dikes must be protected. We cannot promote animal welfare that is at the expense of our safety. I am not all that keen on drowning sets, though, and I would urge you as yet to review the trapping of muskrats and the methods used for it.
To my mind, the following conditions must certainly be met before drowning sets can be installed. First of all, we must have reached plague proportions and, with it, damage to the dikes. This damage is evident in a number of locations in the Netherlands, namely in Frisia and South Holland, but in Brabant, this damage is far less pronounced. The second condition is that the drowning set is only to be used if prevention has proved ineffective or is impossible to implement, and the third condition is if no animal-friendly alternatives are available. Whilst it is disappointing that Europe will not table a workable directive in the short term, it is not the end of the debate.
Neither should this, to my mind, spell the painful end of muskrats. For the time being, it is up to the Member States to take their own measures. I would therefore urge you to thrash out alternatives and reduce the animal suffering to a minimum. Rejecting this directive should not be an excuse in the Netherlands not to enter into the debate of muskrat control, and while I am on the subject, I should like to thank Mrs Scheele for triggering an enormous discussion, which we would not have had without her amendment. So let us therefore see the present situation in a positive light and do something that this House has not yet done by seizing the chance to make prevention a priority, developing the necessary alternatives, so that the Netherlands can make an important contribution to a fresh legislative proposal.
. Mr President, my group supports Mrs Scheele’s proposal to reject the Commission proposal. I think that she has demonstrated beyond doubt that this is an example of bad legislation. For example, the drafting of standards which traps must meet has not been underpinned by sound scientific research. The criteria to be met by traps and tests for the same are arbitrary. It is, of course, difficult to measure the suffering of animals. Where does stress end and the battle for life begin?
Moreover, especially in the catch involving live traps, the proposal does not cover the humanity of alternative methods that might have to be used to kill the animals. Animals often drown in a different way, are clubbed to death or kill each other. There is inconsistency between this proposal and the Habitat Directive. Certain animal species that are protected under the Habitat Directive – I would particularly mention the ban on catching and killing such wild animals as the otter, beaver, wolf and lynx – are also listed in the annex to the proposal on humane trapping methods. What are we to make of this? Other animals too that fall within the scope of this proposal, including the marten and the badger, are protected or preserved in certain areas.
In connection with this directive, I too cannot help but briefly mention a typically Dutch safety issue, namely the protection of its low lands from flooding by dike breaches. On account of its way of life, the muskrat undermines dikes, which forms a real threat to safety and public health in the Netherlands. While that animal is a foreign species and should, of course, be controlled in the most humane way possible, there is at the moment no useable and more humane method of control that is as effective as the drowning set. A ban on the drowning set – and I can imagine that the proposal will at some point return to such a ban – makes the effective control of muskrats impossible. Dutch safety and public health would be at risk as a result.
On behalf of the muskrat, we must also find more humane trapping methods that can be used, but until such time as suitable alternatives are found, I think a clear exemption position for the Netherlands or for a situation in which safety is at risk, would be welcomed.
I would like to finish off with a comment of a more general nature. In the European Union, we are indulging in animal protection . A great deal is happening in the area of, for example, cutting down on animal tests. The cosmetics directive or REACH is a case in point. We also do something about international animal transports. This is all very important but also highly arbitrary. We have to ask ourselves what Europe would like to do, or indeed has to do, in the area of animal protection.
Do we want a ban on collecting lapwings’ eggs in the Netherlands, or bull fighting in Spain or the fattening of French geese for , because those customs are animal-unfriendly or are they national matters to which Europe’s interference does not add any value? It would not be a bad idea for us in this House and in the EU to think about what we do and do not want to do in the area of animal protection, rather than indulging in protection at random.
. Mr President, Commissioner, ladies and gentlemen, I would also like to congratulate our rapporteur on the perceptiveness she has shown in this matter, and we fully support her proposal to reject the Commission proposal. We can also endorse her arguments. Nevertheless, I would like to stress a few points.
First of all, Commissioner, I would like to say that I very much appreciate the preparations you have made in terms of following up this project, in view of the European Parliament’s position. I would like to stress how inconsistent the Commission’s management of this issue of humane trapping has been. We must remember that, in 1998, the European Parliament rejected the conclusion of tripartite agreements with Russia, Canada and the United States, because it felt that they were not ambitious enough to be effective. Unlike today’s events, though, the vote in 1998 was of no consequence, because the Council could have concluded the agreements even against Parliament’s wishes. This time, however, the Commission has proposed a European directive to implement those same agreements, in other words a project that does not achieve the objectives it has set itself. So why, under such circumstances, would Parliament accept such a weak proposal? That is our question to the Commission.
With regard to the content, too, we find this proposal unacceptable. Not only has it been criticised by scientists, as my fellow Members have already said, and by animal welfare organisations, but it also does nothing to reduce the suffering of trapped animals. In this connection, I think we must look at the arguments put forward by Mrs Scheele, who explains quite specifically that we are not reducing this suffering at all.
One final, vital point: this draft is unacceptable because, at the end of the day, it flouts European law, in that its positive list includes species protected under Article 12 of the Habitat Directive. It includes the otter, the wolf, the beaver and the lynx. And you know, Commissioner – and I am well aware of this, coming from France – how difficult it is to enforce the Habitat Directive, to protect wolves and to try to explain the situation.
It is therefore for all these reasons that we are rejecting this proposal and that, in truth, Commissioner, we are counting on you to act as an intermediary between Parliament and the Commission and to get it to withdraw this draft.
Mr President, this proposal for a directive from the Commission is no great success. Everyone, from hunters to those whose job it is to protect animals, may be said to be dissatisfied with its content. Our political group concurs with the criticism made. In particular, the content is obviously not based on the latest scientific findings, as a proposal for a directive of this type should, in fact, be.
It is therefore time to withdraw the proposal and start again from the beginning. As we see it, it is a question of obtaining a balance in the proposal. Animal protection must come first, meaning that considerable improvements to the proposal are required. When the relevant regulations are laid down, it will, however, be important not unnecessarily to regulate hunting rules in the Member States to a degree greater than that required to protect animals against suffering. In the future too, this must, in the main, be an issue for individual nations. We hope that the Commission will come back with a new proposal. We would thank the rapporteur for her work and shall vote in favour of the report as it stands.
. Mr President, my group supports the proposal to reject this directive, albeit on the basis of arguments that are different from the rapporteur’s.
Firstly, I take the view that this directive would render the effective control of pests impossible in certain Member States – I am thinking especially of the muskrat in the Netherlands. This can have major consequences for public safety. As long as the proposal contains no exemption in this respect, I cannot lend it my support. Commissioner Dimas said that he could understand the concerns of many organisations. I would like to know if he could also understand the concern we in the Netherlands have for the safety of our citizens, if dikes are undermined by muskrats digging burrows.
My second argument for rejection concerns the legal foundation. Protocol 33 to the EC Treaty grants the EU competence in the area of animal welfare only in the framework of agricultural, transport, internal market or research policy. The draft directive implements the international agreement on humane trapping methods, which was concluded in the context of the common trade policy. Since the proposal harmonises the Member States’ standards for animal traps within the internal market and does not serve a direct environmental goal, Article 95 alone can be seen as the correct legal foundation for this proposal. I would like to have Commissioner Dimas’ reaction to this.
Mr President, Commissioner, for the third time since 1991, in other words in 15 years, our Parliament, as usual during the night sitting, is discussing the issue of traps and their ‘barbarism with a human face’.
In 1991, for example, we banned leghold traps and imports of fur from foxes, otters, lynxes and 13 species of animal from Canada and the United States. The ban was intended to apply as of 1995. In 1998, however, the Commission explained to us that it was necessary to extend the life of leghold traps in the interests of Inuits and their traditional hunting practices, even when the Inuit trappers in question are multinational fur companies with premises on Fifth Avenue in New York.
In this very place, before the Irish Commissioner Mr Mac Sharry, I described an animal from the far North, the bones in its foot shattered, its tendons crushed and its arteries severed, which tears off its own foot and drags itself over the red-stained snow to die 20 metres away under the fir trees, all for the profit of a luxury industry run by people who are about as Indian as I, with the name Martinez, am genetically Swedish.
This evening, then, in response to the directive on humane traps, which is supposed to enable us to take action to manage fauna, to protect dykes, to protect cultures and to respect the Treaties, I say ‘No! No!’, because, for every muskrat or badger that creates danger, we trap 10 silver foxes that create a profit. So, Mr President, Commissioner, let them live!
Mr President, I, too, would like to thank the rapporteur for the report. The vote in committee produced a clear result. I believe that we all, in principle, are glad to see regulations on the protection of wild animals, and so I regard an all-round approach as desirable. Let us just consider the great differences between the Habitats Directive, the Birds Directive and the protection afforded to other animals: those differences are not always justified.
Account must, of course, also be taken of animals’ capacity for causing the sort of damage that endangers lives. I believe that we need to draw a distinction and simply give priority to human well-being. Let us just remember the breaches in the dams, of which we had such a powerful description from our Dutch fellow Members.
That having been said, we do, as legislator, have to consider how we can come to the right decisions given the powers with which we have been endowed. As the basis of these powers has already, however, been the subject of dispute, considerations of legal certainty demand that this issue be examined with great thoroughness. If we follow the reasoning of the Commission and this House’s Legal Affairs Committee, the basis is Article 175 and that immediately following it.
Since, though, this proposal does not take account of the most up-to-date scientific knowledge, I believe that the whole thing needs to be rejected. This is too important a matter for us not to seek out the best for animals as much as for human beings.
It should also, of course, be borne in mind that the doctrine of subsidiarity requires that the Member States be given the opportunity to enact stringent animal protection rules, whilst also prioritising the safety of human beings.
Mr President, I am not going to break the mould because I too support the idea of rejecting this proposal. As everybody else has said, it is hard to see any animal welfare benefits in what the Commission is proposing. I understand that the Commission’s own Scientific and Veterinary Committee queried the proposal, and there are even some question marks about how it was consulted.
It is also perplexing – and I raised this in committee – to see a list of 19 species to be covered by the directive and then to discover that some of them were actually protected species in the European Union. It seems strange to describe how to trap animals that you are not allowed to hunt by law. I would appreciate the Commissioner’s comments on that.
They say that you cannot please all of the people all of the time, but I am afraid that this proposal does not seem to please anybody at all. Therefore, I was pleased to hear that the Commissioner is prepared to listen to Parliament and to find an alternative way forward on this issue.
Mrs Scheele has done a very good job and we have a united front in Parliament, which is very different from the debate the Commissioner witnessed on REACH yesterday, the outcome of which we will see tomorrow in the vote.
If the purpose of this Directive has been to introduce humane trapping standards for certain animal species, then that purpose has failed. Its failure to take into account the latest scientific research evidence is contrary to certain other items of EU legislation and it will do nothing to ease the suffering of the wild animals which are trapped. In terms of the psychological and behavioural development of mammals, the main moral objection to the use of trapping methods as a means of killing is that the period between the animal being trapped and becoming unconscious, or its death struggle time, is too long.
The fact remains, however, that the international agreement entered into by the EU, Canada and the Russian Federation, the environmental component of which this Directive wishes to transpose into EU legislation, is the first of two which deal specifically with the question of wild animal welfare, despite the fact that its primary purpose is to facilitate fur trading.
I would like to draw your attention to Article 5 of this agreement, which comprehensively obstructs the efforts of countries which have already introduced hunting regulations surpassing international standards. If the existing standards only derive from a set of lowest common denominators, parties to this agreement will not be encouraged to consider developing more humane standards.
Mr President, I would like to echo the comments that have already been made by several other Members in support of the position of Mrs Scheele, the rapporteur, in her report. As we have heard, colleagues want to reject the Commission proposal for a number of different reasons; but we are in agreement about the rejection.
As has already been said several times, this proposal has been criticised by anyone who is involved in this area – by the scientists, by animal welfare groups, by pro-hunting groups – because it is not based on the latest scientific research evidence and it certainly does not prevent, or even reduce, the suffering of animals in traps. This Parliament has often shown its political will to protect animals and this weak proposal certainly does not achieve that. The standards here are not humane. We are not talking about a few animals, but about millions of animals that are trapped every year in the European Union.
There are many areas where the proposal falls short of what can be achieved or what could be achieved to improve animal welfare. For example, it allows traps that are not classed as humane to be used while better traps are developed, but no time limit is put on this. The priority is for trapping to continue. There are no safeguards, as we have heard already, to protect endangered species from being killed in traps in some areas where we know those species are found. The only way to do that would be to ban traps in those areas. So for these reasons, and for many other reasons, it is not acceptable and the Commission should produce a new proposal.
Mr President, the Commission’s proposal concerning trapping leaves a very great deal to be desired. Under the proposal, traps are to be tested according to strict standards, special training for trappers is to be introduced and home-made traps are only to be permitted in exceptional circumstances. If this proposal is adopted by the European Parliament, it will, in practice, be impossible to engage in trapping in the Nordic countries. It is gratifying that the Committee on the Environment, Public Health and Food Safety rejected the Commission’s proposal. Hunting issues must be decided at national or local level, not in Brussels.
I want to draw Members’ attention to the fact that the Committee on Legal Affairs has issued an opinion concerning the proposal’s legal basis. This opinion has been incorporated into the report by the Committee on the Environment, Public Health and Food Safety and recommends that Article 175 form the legal basis for the proposal. This article concerns the EU’s environmental policy. The protection of wild animals is not, however, a part of the EU’s environmental policy and does not even come within the EU’s competence. If Article 175 were to constitute the legal basis, there would be a great danger of more and more matters such as this being regarded as EU issues and dealt with at EU level.
I agree with the rapporteur, Mrs Scheele, that the Commission’s proposal should be rejected. Mrs Scheele is proceeding, however, on the basis that the proposal is not sufficiently far-reaching. I am of the opposite view. Of course, rules are needed, including in connection with trapping, so that, for example, animal protection is guaranteed. These rules must, however, be laid down by the Member States and not in Brussels.
Mr President, Commissioner, ladies and gentlemen, I understand that this proposal will probably be rejected tomorrow. That is partly because powerful forces here in Parliament seem to want to regulate trapping in detail and almost put an end to trapping as such. It appears almost as though the ultimate objective is that trapping should not take place in Europe. For such people, this proposal is quite simply not sufficiently far-reaching. Even though they are often described as friends of the environment, they often make demands that are anything but environmentally friendly. The fact is ignored that trapping is an important part of caring for wildlife and the environment. I can quote, as an example of this, something I heard about the other day, namely that there are species of sea birds that depend on Finns catching, for example, raccoon dogs, which do not naturally belong to the local fauna but which have been imported.
In my opinion, the Commission’s proposal is not too limited. On the contrary, it really goes much too far. Moreover, the Commission is trying to extend its powers to issues that the Member States really are best placed to deal with.
I have two arguments I hope the Commission will take on board with a view to possible future proposals. Firstly, I think that we must take the existing international agreements as our starting point and not try to extend them in a way that is in danger of creating new barriers to trade. In the last analysis, doing that only hits individual manufacturers and hunters and creates problems. What is more, I think that, instead of taking a cue from the Commission and extending the agreement, it would have been enough to demand that the Member States themselves implement parts of this agreement.
Secondly, this proposal would give rise to a lot of bureaucracy, which might be done away with. Member States such as Sweden have efficient systems whereby all traps are tested. In order to avoid bureaucracy, it should have been possible to approve the results of tests already carried out on various traps. I hope that the Commission will take these arguments on board and not just listen to the arguments of those who wish to put a stop to trapping.
Mr President, the Commissioner spoke earlier on about our international obligations. I would argue that the so-called international agreement is at best ambiguous. I am no legal expert, but the Commission must agree that there are serious legal inconsistencies between this proposal and other EU policies, to which both Mrs McAvan and Mr Blokland, from different starting points, have drawn attention.
Mr Maaten mentioned the Habitats Directive. However, there is also the protection of laboratory animals in research. These and others are serious and sound policies for the protection of wildlife and animals that are sadly used in laboratories.
This is an important subject; it cannot be left merely to the luck of the toss. Air in the atmosphere and the air we breathe is rightly considered a subject necessary for environmental legislation at EU level. I would say to the previous speaker, Mr Fjellner, that this proposal falls into the same category of being important and necessary, but at the moment it fails to take account of many previous decisions.
As Mr Schnellhardt noted, we have to work with other countries in the world – the United States, Canada and Russia. However, for our own credibility, I would argue that we can do better than this and we have to do so.
I commend the rapporteur for her work and, speaking on behalf of this Parliament’s Intergroup on Animal Welfare, I too call for withdrawal of this proposal, because, sadly, it will do nothing for the welfare of animals. In the light of what the Commissioner has heard tonight, I suggest that to avoid humiliation tomorrow, he withdraws it before it is put to the vote in plenary.
Mr President, I naturally agree with both my own group and the others that have put forward arguments against the Commission’s proposal, and I shall not go over these arguments again in this Chamber. In actual fact, I asked to be given the floor just to remind people that animals that live almost unobserved in the wild have better lives than animals kept in cages. We have seen dreadful pictures from China of bears kept in cages for the sake of their fur, but it is not, of course, only bears with which we are concerned here. In Denmark, we have large fox farms, and these are dreadful too, no matter what type of trapping is practised. Fox farming is outright cruelty to animals. I think that we must include other animals as subjects of this debate instead of ignoring this problem and only taking an interest in the cruelty to animals caused through trapping. I should like to emphasise that we must broaden our perspective in order to avoid legitimising the brutal treatment of animals on farms in both China and Denmark.
Mr President, Commissioner, I could not disagree more with the previous speaker. I think the farming of animals for fur in Europe is in much better shape than farming animals in China. Deer farming, fox farming and mink farming are totally different issues.
I would like to take this opportunity to express my support for Mrs Scheele’s conclusion that the Commission proposal should be rejected. However, I do not agree with her reasons for doing so. Firstly, the legal basis of the Commission proposal is questionable. This proposal seeks to implement a trade agreement allowing the EU to comply with its international trade obligations, but its contents relate to the welfare of wild animals, for which the EU does not and should not have competence. The Treaty only empowers the EU to take responsibility for animal welfare in the context of agriculture, transport, internal market research and areas such as the welfare of farmed animals, fur farming included.
Secondly, the Commission has failed to provide an impact assessment of the proposed directive. The estimated cost of testing for a single type of trap varies from EUR 30 000 to EUR 100 000. Carrying out the testing by technical means would make the requirements more reliable, cheaper and easier to measure and standardise across the Member States. But there is a problem, as Mr Evans said. Laboratory animals are animals too and we have to take care of their welfare as well. Furthermore, the idea that home-made traps would require a special permit for each use is hallucinatory. How does the Commission think the permit requests of tens of thousands of Finnish trappers would be handled in Brussels?
Thirdly, like many of the previous speakers I would like to underline the detrimental effects of the proposal on the conservation of wildlife and nature. The raccoon dog, which is not a native species of Finland but is an extremely efficient predator of birds and other wildlife, can only be effectively managed by trapping. If the trapping were made as difficult as the proposal suggests, the loss of biodiversity would be enormous.
In general, it is essential to rely on local knowledge in applying trapping and hunting legislation. Only local people have sufficient knowledge of the local flora and fauna to help set up balanced legislation. The wrong kind of intervention at EU level can compromise an otherwise noble objective, as in all areas where subsidiarity should be upheld. I sincerely ask the Commission to withdraw this proposal in order to avoid humiliation tomorrow.
Mr President, Commissioner, ladies and gentlemen, I shall try to encapsulate much in a short space of time. Hundreds and thousands of animals are caught in traps all over the European Union, and the practice is primarily used to manage animals living in the wild and, in particular, to combat pests, of which muskrats are but one example.
It was in 1998 that the EU, together with Canada, Russia and the USA, concluded the agreement on international humane trapping standards. These countries are the principal exporters of furs and pelts, and the EU, in two decisions, rightly justified this by reference to its competence in general economic policy and, in particular, in policy affecting the internal market. The present proposal for legislation constitutes an attempt at transposing this agreement into EU law; the substance of it is that the Commission is arguing for a balance – which certainly stands in need of further discussion – between the need for the avoidable suffering on the part of animals to be limited and the need for trapping as a means of catching them.
It has to be said, though, that the proposal takes environmental policy as its primary basis, but the EU is responsible for the well-being of animals only in conjunction with other policy areas, such as agriculture, transport, the single market or research. It follows that it possesses no general competence with regard to the well-being of animals in the wild. This House, of course, is – as of course, am I – all in favour of safeguarding the well-being of animals in the wild, but that, as a subject for legislation, is a matter for the Member States. It is because the European Parliament, as the European legislature, must respect the Member States’ rights under subsidiarity that it must reject this proposal for legislation irrespective of the good intentions it contains.
I have to tell the Commissioner that the enactment of relevant regulations by the Member States will discharge the European Union’s obligations.
. Mr President, I should like to start by saying that democratic procedures include the rejection of proposals and I do not consider that to be humiliating or embarrassing. It is part of the democratic process which we must take into account.
As I mentioned earlier, I have taken account of the position of the Committee on the Environment, Public Health and Food Safety concerning the rejection of the Commission proposal and I have heard this evening all the different opinions formulated here, opinions which may in numerous instances have had various starting points but which almost all arrived at the same conclusion.
The proposal for a directive being debated would have filled a legal gap, given that, if we exclude the 1991 Council regulation, there is no other legislation on trapping standards at European Union level and, at national level, the existing legal framework is very restricted. In all events, this proposal would add to the existing legislation of the Member States, not subtract from it: where there is stricter legislation, this would continue to apply.
Nonetheless, given your concerns and taking account of the Council's position, I wish to inform you that the Commission will examine its next steps on this proposal very carefully, including of course the possibility of withdrawing it. At the present stage, however, I would like to say that we need to examine all the relevant parameters.
The debate is closed.
The vote will take place on Thursday.
The next item is the joint debate on the following reports:
- A6-0292/2005 by Mr Romeva i Rueda, on behalf of the Committee on Foreign Affairs, on the Council's Sixth Annual Report according to Operative Provision 8 of the European Union Code of Conduct on Arms Exports (2005/2013(INI)),
- A6-0297/2005 by Mr Kristovskis, on behalf of the Committee on Foreign Affairs, on non-proliferation of weapons of mass destruction: a role for the European Parliament (2005/2139(INI)), and
- A6-0288/2005 by Mr Wuermeling, on behalf of the Committee on the Internal Market and Consumer Protection, on the Green Paper on defence procurement (2005/2030(INI)).
. Mr President, I would like firstly to thank not just my fellow Members, but also the Commissioner, for being here, although I must express my regret that the Council, significantly, is not here. It had promised to attend but, owing to a last minute change to the order of business, it cannot be here. I do not believe that this problem is the fault of the Council, but rather the Bureau, and I regret that we cannot now hold this debate together with the Council. Given that my report evaluates the Council’s actions, its absence is particularly regrettable.
Nevertheless, this is an important, fundamental, issue, as demonstrated by the interest shown by many sectors of civil society in the issue of both arms control and the lack of such control. Selling arms is not like selling fridges, t-shirts or computers. It is an issue that has very serious repercussions at many levels and the consequences of mass uncontrolled sales may therefore be disastrous.
We must remember a significant fact: every minute somebody falls victim to a firearm. Furthermore, spending on this kind of export and this kind of purchase prejudices other investments that are often much more necessary for economic and social development. Moreover, those exports and purchases often have a destabilising effect from a regional point of view, because they often lead to an arms race which will ultimately present us with a huge problem. For all of these reasons, transparency and control in relation to this kind of export is fundamental.
The figures are clear. In 2003, the international arms trade turned over between 34 000 and 43 000 million dollars and the main exporters include European countries such as the United Kingdom, France, Italy and Germany, from which 25% of total world exports originated. We Europeans therefore have a great responsibility.
Furthermore, of the main importers, we must stress that China and India are two of the countries that receive and buy the greatest quantities of these types of products.
We have a code of conduct in Europe approved in 1998 which is insufficient – as we have been saying for a long time. It is weak and it is not legally binding. In the report that we debated last year, therefore, for which it was also my honour to be rapporteur, we proposed making it legally binding ― which we have also taken up in this new review report. In fact, the report approved a few weeks ago by the Committee on Foreign Affairs clearly specified the need to strengthen the code of conduct and turn it into a legally binding text.
Furthermore, this report raises other issues that are also important: for example, the fact that transfers of production capacity are subject to the code and that special monitoring mechanisms are established for cases in which it has been decided to lift the arms embargo. I would just like to say that, with regard to the specific case of China, we must remember that, once again, this House has stated that it is not in favour of lifting the arms embargo in the current circumstances. Firstly, because sufficient and reasonable conditions are not in place for doing so and, secondly, because doing so would send the completely wrong message, not just to China, but to the world in general, about how seriously we take this kind of embargo.
The report also mentions aspects that relate to arms brokering, the regulation of torture equipment, the impact of enlargement and also the role to be played by the European Union in relation to the United Nations.
The Dutch Presidency promised us – and we are pleased about this – that there would be a review of the code and that it would be strengthened, and also that it would be turned into a common position. We are at the end of 2005, two more Presidencies have gone by and we are still waiting. We must acknowledge that the British Presidency has placed great emphasis on the need to conclude it and we hope that this will have been done by the end of its six months, but for the moment we are waiting.
Finally, on the subject of presidencies, I would like to end by expressing my regret that one thing is unfortunately missing from the priorities of the coming Austrian Presidency: there is no mention of the issue of small arms.
Given the importance of this issue, not just in this House, but in civil society in general, we believe that its absence is very worrying and that it must be included within the context of the need and commitment the Council and this House have repeatedly expressed in favour of an international arms treaty.
I would insist that this report represents a step forward and I hope that we do not waste more time in relation to this issue, since we do not have time to waste.
. Commissioner, representatives of the Council and the Commission, ladies and gentlemen, this evening’s debates about combating the threat of the proliferation of weapons of mass destruction confirm the European Parliament’s understanding of the need to actively participate in solving the greatest threat to contemporary civilisation. It has to be said that the drafting of the report was politically and technically complicated, taking into account the global character and special features of the threats caused by weapons of mass destruction (WMD). However, the European Parliament has been able to tackle the complexity of this issue.
In this connection, as rapporteur, I would like to express my gratitude both to my colleagues in Parliament and also to the specialists in the Committee on Foreign Affairs, the Personal Representative and her office, as well as to the Commission’s specialists for their active and constructive collaboration in drafting the report over a period of many months.
In my view, the most important conclusion is the concern about the fact that, unfortunately, among the international organisations and Great Powers involved there is no common understanding or agreed action with regard to restricting the proliferation of WMD and the materials and technologies connected with them. This is worrying because the most influential international organisations and states acknowledge, at the same time, that WMD and their proliferation pose the greatest potential threat to the safety of mankind. Among criminal and terrorist circles, there is a growing interest in WMD and their constituents. What is more, since the cold war era this threat, far from decreasing, is actually increasing. Therefore, the report contains an assessment not only of the jointly implemented policy of the European Union and its Member States with regard to WMD non-proliferation and restriction, but also an examination of aspects of the activities of the USA, Russia and other states that are jointly responsible.
The report voices dissatisfaction regarding the inability of the international community to reach a consensus at the Non-Proliferation Treaty Review Conference held in New York in May this year. This is seen as a serious blow for multilateralism. As is well known, the 40-plus priority measures put forward by the European Council and Commission to improve the situation did not receive adequate support. This confirms the diversity of interests, tactical thinking and action among states with international influence. Such a lack of trust does not foster multilateral cooperation but devalues the activity of the International Atomic Energy Agency and other special chemical and weapons control organisations. Their information is frequently critical in keeping the issue of weapons of mass destruction subject to international control. Similarly, when the report was being debated within the European Parliament’s Committee on Foreign Affairs, differing opinions were expressed concerning steps that could be taken internationally on a multilateral basis. For example, there were differing views about Iran’s current politically sensitive nuclear programme.
Ladies and gentlemen, I will touch on one more aspect of the report which is, in my view, particularly pressing. I believe that the success of the European Union’s common strategy on WMD proliferation is now to a large extent dependent on the available financial aspects of the European Union’s strategy for restricting the proliferation of WMD. It has to be said that currently the absence of a goal-oriented, distinct funding heading is undermining successful implementation of the strategy. Unfortunately, there is no clarity at the moment either in the European Parliament or in the other European institutions about the funding of the priorities laid down by the Council’s Personal Representative or of the programmes accepted by the Commission’s global partnership of eight. This is absurd, since it would be necessary, according to previous political decisions, to allocate more than 900 million euros over the next five years for the various measures in European Union programmes planned for the restriction of WMD proliferation, for disarmament and for weapons destruction. This figure and this level of funding demonstrates the European Union’s ambitions in previous years, but there is a time when the political will to fulfil commitments that have already been undertaken has to be demonstrated. This means that the Commission and the Council first of all need to be able to agree on drafting a goal-oriented, effective financial instrument for the needs of the WMD programme within the framework of the next Financial Perspective, as well as within the Community budget, and the funding framework of the European Council’s Common Foreign and Security Policy. The problems that have arisen confirm the need for the European Parliament, as an institution with budgetary powers, to participate in ensuring consistent provision for the European Union’s security strategy.
. Mr President, Commissioner, ladies and gentlemen, the issue with which my report is concerned is fundamentally different in character from the things we have just heard addressed. It is not about how we deal with weapons at the international level, or about arms limitation, but rather about whether we want to make it possible for the procurement of military equipment to be liberalised within the European single market.
I would like to start by expressing my very warm gratitude for the input provided by those Members who had a hand in drawing up the report, whether as rapporteur in the Committee on Foreign Affairs, or as shadow rapporteur in the Committee on Industry, Research and Energy. My discussions and conversations with them have been a source of very useful suggestion, which have been incorporated into the report. I also want to thank the Commission for its very good cooperation, which involved it being willing to delay the adoption of the subsequent White Paper until after we had delivered our opinion. I am also grateful to the interested parties for taking part in our hearings and thereby helping to prepare the sector for these changes.
The topic is a decidedly delicate one, as the procurement of military equipment can be said to touch upon the very heart of national sovereignty. It was for that reason that the Treaty establishing the European Community, back in the 1950s, included a derogation clause safeguarding the interests of national security. Over the past decade, though, we have, progressively and continuously, moved closer together even on fundamental matters of security policy, and the debate on the two preceding reports is a demonstration of how we, in these areas, are taking a fundamentally global approach to policy.
The procurement market within the European Union remains, however, utterly fragmented, with every country having its own preferred suppliers and purveyors by appointment. Instead of competition, there is a fragmentation that prevents our industry from being competitive internationally and entails very high costs in the purchase of military equipment that might be available on more favourable terms elsewhere, and that is a burden on the wallets of the taxpayers who, ultimately, have to pay for it all.
It was for that reason that we, in the Committee on the Internal Market and Consumer Protection and the Committee on Foreign Affairs arrived, on parallel lines, at the conclusion that the time has come for us to venture a bold step. We endorse the Commission’s proposal that this derogation clause, Article 296, should be clarified and made more precise, and we do so because we have established that it is widely abused. This clause is used as a pretext for removing practically the whole of the military equipment procurement sector from the internal market. There is a black hole in the internal market, and that with a total expenditure of EUR 160 billion per annum.
We want the public to get the message that the mutual opening-up of procurement markets testifies, among other things, to the Member States’ trust in one another. Let us – we want to say to them – take a step forward that will make it possible for state expenditure to be cut back, and let us set in motion a process that will eventually make us more competitive and perhaps even enable us to free ourselves to some degree from certain dependencies on suppliers outside Europe! I need only mention the current procurement arrangements for the refuelling of aircraft or for guided missiles, where we are largely dependent on supplies from other markets.
Let me conclude with a few brief words on the amendments that have been submitted. I believe that the key to our reaching a common mind without regard to party boundaries on this matter has been that we said at the very outset that we would concentrate on the issue of the single market and would not allow the discussion to get bogged down in general policy issues relating to security, the armed forces and peacemaking. The result of this has been that Mrs Beer, from the Greens, and I, as a member of the CSU, began the deliberations with largely identical reports. These amendments, which are somewhat ideological in character, have made them less so. I therefore recommend that you endorse the report, but vote for none of the amendments except Amendment 5.
. Mr President, the rapporteur Mr Romeva i Rueda should again be commended for putting together a report that challenges Member States to attain better, more stringent, harmonised controls on arms exports. Whilst the report's primary focus is on stimulating improvement in European practice, it also recognises the EU's potential to stimulate best practice in the European Neighbourhood and in the wider world.
It advocates an international arms trade treaty. The Commission strongly supports opening negotiations on a legally binding arms trade treaty. We believe this would be of great value, not least in reducing the spread of illicit small arms and light weapons, which help fuel human insecurity, crime and conflict around the world.
This is an area where the Commission does not take the lead but where we are fully associated under the CFSP.
The Commission is regularly involved, with other international organisations and NGOs, in dealing with the consequences of inappropriate or illegal arms sales. We are also contributing, through implementing specific projects, to reducing destabilising accumulations of weapons around the world. As the report points out, around half a million people die each year as a result of small arms violence. In the face of these sobering statistics we cannot be complacent.
Turning to the second part – the non-proliferation of weapons of mass destruction – I would first like to congratulate the rapporteur, Mr Kristovskis, on this very important work. It is now two years since the adoption of the EU strategy against the proliferation of weapons of mass destruction. The non-proliferation regime is seriously challenged. The risk of terrorists acquiring weapons of mass destruction is considered by many a very serious threat. The European Union is defining its budgetary priorities for the coming years. All of this makes the report not only important but also very timely.
The area is not new to the Commission. As mentioned in the report, the Commission has long been engaged in cooperative assistance programmes to reduce the risks associated with WMD-related materials, equipment and technologies, particularly in the area of the former Soviet Union. The Commission has also gained experience by implementing EU joint actions on non-proliferation in Russia under the CFSP framework. These actions constitute the core of the Commission's contribution so far to the G8 global partnership against the proliferation of weapons of mass destruction.
I, along with the rapporteur and the honourable Members of Parliament, very much regret that the negotiations on non-proliferation in New York were not very successful. This does not send a good signal to countries like Iran.
The EU strategy calls for the creation of a specific Community budget line in this domain. The Commission has responded to this call by inserting important non-proliferation objectives in its October 2004 proposal for the Stability Instrument. This and subsequent proposals are under consideration here and in the Council. A positive outcome to these negotiations is essential.
While the overall financial issues are being discussed, I would like to express my appreciation to Parliament for enabling, in agreement with the Council, the Commission to implement a series of pilot projects in this area. They help to define how Community instruments might best contribute to strengthening EU non-proliferation assistance.
In early December a high-level interparliamentary conference will take place in Brussels, where a series of independent studies on the way ahead will be presented and debated. I am grateful for the excellent cooperation with Parliament in organising this event. We hope to see many parliamentarians present on that occasion.
As requested in the report, the Commission stands ready to provide further information to Parliament on past and ongoing Community programmes supporting WMD non-proliferation and disarmament goals. It goes without saying that the Commission looks forward to continued good cooperation with the Council and Parliament in support of these overall objectives.
Let me now turn to defence procurement. The role of the European Parliament in such a sensitive debate is crucial, and I am glad that the Commission will now be able to take Parliament's contribution into account. As you know, in the next few weeks the Commission will adopt a communication on the results of the public consultation that has taken place over the last few months. It is very important that this communication adequately reflects the position taken by Parliament. I warmly thank, on behalf of Commissioner McCreevy, all those who made this possible, in particular Mr Wuermeling, Mrs Beer and Mr Hökmark, who did a remarkable job in their respective committees.
The Commission, which was urged back in 2002 by the European Parliament to take initiatives in this field, is particularly happy with the content of this House's contribution. The ultimate objective of the Commission in this field is to open up defence markets, which are today, as the rapporteur said, highly fragmented, and to increase the efficiency of public spending by encouraging competition and transparency in these markets. This should benefit both buyers and taxpayers but also the European defence industry, which is suffering from a market structure which prevents it from competing in the global market place.
The public debate carried out over the last few months and the various contributions received show that the majority of the stakeholders share the same objective. Even Member States now seem convinced that something has to be done quickly in order to move things forward. The current negotiations within the European Defence Agency on a code of conduct clearly show the political will to put an end to a situation that is unanimously considered unsatisfactory.
The Commission is, therefore, ready to play its part in this process. In particular, it could clear up those issues where the consultation has shown that different interpretations of the existing rules have led to differences in implementation. This could be done easily and quickly, by means of an interpretative communication, under the Community's and the Commission's sole responsibility. But also – and perhaps more importantly – it could propose new, more flexible rules for the procurement of defence material, rules which better suit the specific nature of this material. This would be neither quick nor easy. It would require a new legislative proposal. At this stage, a specific directive on defence procurement seems to be, therefore, the most appropriate legal instrument, which could address all the important issues that national authorities need to take into account when they procure defence material, such as security of supply, confidentiality or particular urgency. The Commission will carry out the necessary preliminary assessments and consultations and the European Parliament will be closely involved in this process.
I thank you very much for your support and for your three very important reports.
Mr President, Commissioner, I am to talk about defence procurement and should like to say thank you to Mr Wuermeling for his report on this issue. I think it important to state that defence procurement will play a decisive role in enabling Europe to be a leader in military terms and in terms of technology. However, defence procurement is also crucial if we are to play a role in terms of research and development in this area. This means that we need to have large companies that can operate on an international basis and come up with the best products. What we are concerned with here is obtaining better value for money, but we are also concerned with playing a part in developing military technology enabling Europe to hold its own in terms both of security policy and of cooperation with other parts of the world.
One basic issue is that of how we are to obtain the industrial capacity to be at the leading edge in terms of developing modern technology. Europe’s problem is that we have a fragmented market because of historically differing security interests. With a declining number of purchases and lower defence appropriations, together with – and this is something important to remember – a significant increase in the need for research and development, Europe is not well placed if developments on our continent are to be more or less in balance with, for example, those in the United States.
One of the more crucial tasks is therefore to ensure that, when it comes to the type of defence procurement falling within the framework of Article 296 of the Treaty, we can obtain increased cooperation in terms both of procurement and of open competition among producers. If we do not succeed in obtaining all this, we shall not be able to compete or play our part in developing the most advanced defence equipment, for such equipment is covered by Article 296, which permits derogations for the Member States. If we are to be able to alter this situation, the very first step is to obtain a common code of conduct and, in the longer term, a directive. It is, however, important for a start to be made on this work. Otherwise, the foundations of the European defence industry will be undermined.
. – Commissioner, representatives of the Council and the Commission, ladies and gentlemen, first I would like to thank Raül Romeva i Rueda, the rapporteur, for the work he has done in evaluating the European Union Code of Conduct on Arms Exports. Since I was entrusted with the task of drafting the opinion of the Committee on Development on this issue, I would like to thank the rapporteur for the fact that we were able to agree on the inclusion in the report of the aspects which the Committee on Development considered most important. On behalf of the Committee on Development I would like to express my conviction that the export of arms to poor, conflict-ridden states cannot be tolerated, since it fosters poverty and violations of human rights. It is paradoxical for governments to talk about combating poverty and strengthening the rule of law, but at the same time to allow SALW trade to repressive regimes and states experiencing extreme military conflicts. It has to be said that the impact of SALW trade is particularly detrimental for development policy in the Cotonou Agreement states. We can see a similar view in the 2000 report. For this reason, the Committee on Development calls on the Council and the Commission to formulate SALW guidelines precisely for developing countries; emphasises the need for disarmament, demobilisation and reintegration measures; repeats the need to draw up a package of new post-embargo instruments, and calls on the European Union Member States, the Council and the Commission to encourage the African Union and Africa’s regional bodies and to strengthen the arms control export requirements regionally and nationally in accordance with the standards of the European Union’s code. The need to make the code of conduct on arms exports legally binding is emphasised. The Committee on Development would also like to draw attention to the need for a trade agreement on weapons to be in an internationally legally binding form. I hope that the opinion of the Committee on Development, which has been put forward for the first time, is an important contribution and reaffirms the truth that security is the primary precondition for development.
Mr President, Commissioner, ladies and gentlemen, according to Operative Provision 8 of the code that we are examining, Parliament and the Council are obliged to re-examine this document every year.
It is a fundamental provision, which should in future become the main means of introducing amendments to the code. It has already enabled us to improve the code, making it a dynamic instrument that can adapt from time to time to the problems and changes associated with the arms export trade in the European Union. Suffice it to say that the ten new countries that have joined the European Union have been able to add their valuable contributions because of this review mechanism.
The most important development introduced by the sixth report concerns the possibility of transforming the code of conduct into a common position, thus making it legally binding. The Council ought to start working towards this without delay, because a policy regulating arms exports, based on a legally binding common code, can play a key role in fighting terrorism and preventing conflicts.
The second welcome new element is the ‘toolbox’, intended for countries where an arms embargo has just been lifted. In this respect, I think the report is right to emphasise the European Parliament’s courageous stand against lifting the embargo on China until that country significantly improves its record on human rights and on civil, religious and political freedoms.
There are obviously some aspects of the report where we should have liked to see more tangible progress, for instance as regards information exchange and the denial notification system. Nonetheless, the positive results achieved so far bode well for the future.
. Mr President, it is unfortunate that it is at this late hour that we are debating a number of topics that are actually very important and certainly very urgent, namely the problems relating to the non-proliferation target and the non-proliferation treaty. That is why I also regret the presidency’s absence this evening, especially since the country currently holding the presidency of the European Union is also a recognised nuclear power. Maybe the message could be passed on that the presidency’s presence is very much wanted during debates of this kind.
There is once again a pressing need for campaigns aimed at stopping the spread of weapons of mass destruction. If anything, the number of states that have nuclear weapons appears to be growing, and that is setting a bad example to other countries and at the same time, as the Commissioner already said, there is a real and evident risk of terrorists getting hold of weapons of mass destruction or nuclear material. The international framework must be reinforced as a matter of urgency in order to be able to face up to those risks. Just now, though, we can perceive a trend towards settling disarmament matters outside of international frameworks. This year, the international community, including Europe, has failed to adjust, revamp and strengthen the non-proliferation treaty, while the United States increasingly wants to pursue its own disarmament policy, particularly where the fight against the spread of nuclear weapons is concerned.
Both are highly detrimental to the credibility and effectiveness of the global non-proliferation regime that is still an essential pillar of our policy. That is why it is of the utmost importance for us to counter this trend and get a better grip on the spread of not only weapons of mass destruction, but also of nuclear technology and nuclear chemical and biological material; the same applies, in fact, to the exports of conventional weapons.
The European Union will need to lead the way in terms of where the non-proliferation treaty is heading, but is also doing good work in many other areas, such as the recent proposal, or lobby, for an international arms export treaty. At the same time, there are more contradictions in the international regime, which also involves European countries. The recognised nuclear powers in the world have a particularly significant responsibility. They exert most pressure on countries that want to break free from the international system, and at the same time, they consider modernising the nuclear arsenal, and one of them even refuses point blank to subscribe to the ban on nuclear tests.
Europe is one of the driving forces – that is another contradiction – behind the international non-proliferation regime. One of the absolute priorities in the European Security Strategy is, under European guidance, to try to find a peaceful solution to the Iran issue; at the same time, we invest far less in the clearing of nuclear arsenals than the Americans. The Kristovskis report is therefore right to call for increased financial backing for this political priority.
Finally, the Socialist Group in the European Parliament sets great store by the rule of international law. In the Committee, we discussed at great length the paragraphs in the Kristovskis report on the use of violence to prevent non-proliferation, the spread of nuclear weapons. We still think that the clause in the report does not do enough justice to our opinion about international rule of law and the role of the United Nations in this. If those paragraphs remain unchanged and if Parliament decides tomorrow to back this clause, then I do not rule out an abstention from our group when we come to cast our final votes on this report.
. Mr President, Commissioner, ladies and gentlemen, like Mr Wiersma, I would have liked this debate to have been held at a rather more civilised hour, since it is one that I – as a member of both the Committee on the Internal Market and Consumer Protection and also the Committee on Foreign Affairs – regard as particularly important. We are all, of course, aware of the fact that the Member States currently evade the rules of the internal market where armaments are concerned by claiming, under Article 296 of the European Communities Treaty, an essential national interest in the procurement of new weapons systems, while not limiting this to real weapons systems, but practising it in the procurement of all types of military equipment.
Since it appears, on closer examination, that only some 4% are covered by Article 296, it is necessary to find a way of bringing about greater transparency in the award of the remaining 96% of public tenders. The Commission has earned our gratitude by taking the initiative, and the report’s rapporteur, Mr Wuermeling, has argued in favour of the drafting of a communication interpreting Article 296 and of a directive on public contracts in areas with relevance to security. Speaking on behalf of my group, I recommend endorsement of the report, although we do not want to exclude the option of a code of conduct as an additional instrument for creating greater transparency.
The advantages of a unified system of awarding contracts under the common European defence policy are obvious. Europe currently spends some EUR 160 billion on defence, and we must ensure greater efficiency in this; we owe it to the taxpayers to do so. Vendors can achieve economies of scale if the quantity demanded is large enough, and so a considerable amount of tax revenue can be saved. In cost-intensive research, too, a joint approach will become more and more important in the future.
It is also of the utmost importance that we should strive for uniform technical standards, thereby enabling troops from different states to carry out operations together, and far from the least important consideration is that shared defence structures help intensify political integration and make for greater solidarity in the European Union.
I therefore recommend that the House endorse the Green Paper, and also that all three proposed instruments for improving transparency be employed. The Commission proposal goes in the right direction for achieving Europe’s strategic repositioning in security and defence policy, which is made necessary by the prospect of our external policy tasks being added to rather than being reduced in number. We live in a new security environment, with new threats, terrorism, unstable states, conflicts over the sharing out of natural resources, religious and political fanaticism. No EU Member State can face these challenges alone; ‘Europeanisation’ must be the watchword. Only a European Union with a single foreign policy, one that makes full use of its own capacities, sings from a single hymn sheet and has made structural fragmentation a thing of the past, will succeed in doing that. The fact is that the cost of operations will rise, especially if the armaments market in the EU of 25 Member States continues to be fragmented. What is needed to counteract that is better, more standardised policies, and they will also improve the interoperability of European troops, for that is an area in which there are still glaring differences. We must aim to enable our troops to operate together.
According to Eurobarometer, two thirds of the European public are in favour of closer cooperation within the EU in security matters. Our security depends on there being a functioning armaments market, and it is for that reason that we welcome the Commission’s initiative and the rapporteur’s report. I might also add that I believe that we should be having this debate in Brussels rather than in Strasbourg.
. Mr President, I would like to take this further opportunity to refer specifically to the report by Mr Kristovskis.
I believe that the issue of weapons of mass destruction genuinely deserves special attention, particularly in view of something that has already been said: if we want to have credibility on the international stage, particularly in this field, the European Union must begin to offer an example.
The report points clearly to the need to highlight the role of nuclear disarmament and to make a success of the demands of the Non-Proliferation Treaty. I believe that this is an issue on which we must increasingly insist.
Secondly, however, we must also remember another point: there are certain NATO countries, including the United Kingdom and France, which, ignoring the situation, are initiating what could be a new nuclear arms race. We must warn that this constitutes a risk that must be reduced, and we must be consistent, from this point of view at least.
I would finally like to draw the attention of this House to one issue: the recent news that United States troops have used white phosphorous in the streets of Fallujah. If this is the case, I believe that it is a clear violation of certain key principles that must be respected and which this report demands to be taken into account.
. Mr President, you could say that, here in this House, the weapons come out at night. On our order of business we find three reports: Mr Romeva í Rueda’s on arms exports, Mr Kristovskis’ on weapons of mass destruction, and Mr Wuermeling’s on the European military equipment market. There is plenty of explosive material in all three of them and they are interconnected.
My group takes a generally positive view of the report on arms exports, even though there is still room in it for improvements, such as more precise criteria, and even though considerations of peace policy of course make an outright ban on arms exports preferable from my point of view. Let us not forget that the production, export and deployment of weapons go together and that there is no war without them. Arms exports put peace at risk, and so it is all the more important that the code of conduct be at last made legally binding, which is what the report calls for, and which everyone here in this House would evidently welcome.
Mr Romeva has earned our gratitude by accepting an amendment from my group, which makes it possible for the code to be made legally binding also with regard to goods for dual use. The European Armaments Agency, which has been in existence for a year now, is seen by armaments experts as not only promoting the export of weapons, but also as making monitoring and control that much more difficult, and that is why our amendment moves that this agency, which is claimed to be to do with defence, be abolished. I would like to appeal in particular to my fellow Members from the Socialist and Green Groups in this House to join with the Left in bringing about the replacement of the Armaments Agency by an agency for the control of arms exports.
The Kristovskis report presents us with quite different issues. It was actually meant to discuss the means whereby the proliferation of weapons of mass destruction might be combated, but what we have before us is a fire report, which views the Iraq war – a crime in international law – in a positive light. I appeal to the House not to support this report – and not merely to abstain from voting, which is what we have just heard the Social Democrats recommending and not to endorse the amendments calling for a tougher line on Iran from the Europe of the Nations Group, to which Mr Kristovskis belongs.
I appeal to the conservatives in this House not to endorse an interpretation according to which Iran, where weapons of mass destruction are concerned has, for the past 17 years, done nothing but sown and reaped mistrust; that is just so not true. The report appears to regard the war on Iraq as a blueprint for an attack on Iran, even though now not even the former Secretary of State Colin Powell asserts that Iraq actually possessed weapons of mass destruction at the time and is now ashamed of his performance before the UN Security Council.
When it comes to the West’s weapons of mass destruction, the report is hypocritical in the manner customary in this House. We therefore propose that the US nuclear weapons be required to be removed from European soil, that the French and British nuclear weapons be mothballed, and that Germany should once and for all renounce its potential for enriching uranium in its research reactor at Garching.
Turning to the last of the reports, I have to say to Mr Wuermeling that he asserts not only that our industry is not competitive on the international stage, but also, and at the same time, that there was no connection between the reports. If competition is what it is all about, then that applies also to competition in export markets and that is why this Article 296 must go. I regard this report on the military equipment industry as very frank and honest. It is about close cooperation with NATO and the USA, and our group will be voting ‘no’ to this report too.
. Mr President, in these three reports we have another proliferation of crackpot ideas from the European Parliament, but they do show where this place and the European Union intend to head. They call for the rejection of a new generation of nuclear weapons, for progressive and significant steps towards nuclear disarmament by Britain and France and for the harmonisation of arms exports – all this when the world is growing more dangerous and not less so.
The incompetent left-wing utopian dreamers who predominantly make up this deeply stupid and corrupt place do enough damage with their legislative efforts without meddling in defence issues. National governments might one day, eventually, be able to undo the EU’s idiotic policies on agriculture, fishing, commerce and finance, but if the EU manages to take control of defence there may be consequences that cannot be undone.
All these reports are building blocks for a common European security and defence policy. This is clearly demonstrated by the fact that a harmonised defence procurement policy appears in one of these reports, despite being an element of the failed European Constitution.
Britain’s armed forces are being merged into a European army. Britain is sleep-walking towards the day when we will wake up and find that we have no independent military and defence capabilities. If the day ever dawns when Britain’s national defences are controlled by the European Union, then God help us. Yes, may He help us, you bunch of buffoons.
Mr President, I feel deeply offended by the previous speaker. I do not know why he was allowed to continue to say those absurdities to this House and to us. I feel personally offended and I ask you to take action.
It was my personal problem if I thanked the previous speaker. I promise to refer the matter to the Bureau for a decision.
Mr President, wars are often waged under the cover of darkness. It is a sign of the times that the fight for peace is also being waged by the Members of this Parliament at night.
Military spending reached USD 956 billion two years ago, and last year the figure topped USD 1 trillion. We are witnessing the return of record levels of spending last seen during the Cold War. Military expenditure is increasing by around 10-11% per year, which equates to a fully-fledged arms race. The proverb has it that, ‘if you want peace, prepare for war’, but we must ask ourselves whether this is the right response to the problems of the 21st century. Is it not the case, as the Vatican representative said at the 59th Session of the United Nations General Assembly, that ‘increased reliance on guns – large and small – is leading the world away from, not towards, security’? We should support the UN initiative to build a culture of peace, and promote the civilisation of love advocated by Pope John Paul II.
I should like to congratulate the rapporteur, Minister Kristovskis, for having drafted a sensible report that is based on a compromise. The paragraph concerning the risk of proliferation of Cold War stockpiles of biological, chemical and nuclear weapons is of particular significance, as is the reference to the ban on nuclear weapons tests in space, which was adopted 38 years ago.
I should like to conclude by saying that our emphasis on the fact that even a justified use of military force must comply with the UN Charter, and be preceded by the use of all possible political and diplomatic means, is to be welcomed. The European Parliament cannot work wonders, but it may well be in a position today to give peace a somewhat better chance.
Mr President, there are three important reports we are debating in this Chamber this evening. As shadow rapporteur for the Group of the European People’s Party (Christian Democrats) and European Democrats in connection with the report on weapons of mass destruction, I think that the report is sound, robust and well-balanced. It is a very comprehensive report, but the subject too is, of course, very important. The rapporteur has done a sterling job.
In the period in which we live, in which the threat comes not from the Cold War but from rogue states and terrorist organisations, it is crucial that monitoring should take place of who possesses these weapons and crucial that the latter should not fall into the wrong hands. We neither can nor should get rid of our nuclear weapons, which form a part of NATO’s defence strategy and which are one of the reasons why the Cold War remained cold. We must, however, constantly work to ensure that countries that must not have nuclear weapons give up developing them. Obviously, I am thinking particularly, in this case, of Iran and of the problems in relation to North Korea. We must also work to ensure that countries that possess nuclear weapons illegally, that is to say Pakistan, India and Israel, sign up to the Non-Proliferation Treaty (NPT). Means must be linked to ends. If the EU’s strategy for the non-proliferation of weapons of mass destruction is to continue to have some clout, it will be necessary to give priority to the Common Foreign and Security Policy (CFSP) and, especially, to give high priority to this particular area in the future too.
I should like, finally, to say how very pleased I was with Mr Romeva’s report. Specifically, I am delighted that Parliament is united in recommending that the arms embargo against China not be lifted. Let us each individually work to ensure that this also remains the attitude of our respective countries’ governments.
– According to a recent US Congress report, arms contracts to developing countries signed by the four main European exporters in 2004 totalled just under USD 5 billion. This is a fivefold increase on the 2003 figure. This will serve to hinder development by fostering the proliferation of conflicts in Africa and possibly in other continents, too.
Against this backdrop, strict and effective rules on arms exports are required, now more than ever. Europe cannot promote construction with development aid with one hand, whilst causing destruction, via the unregulated export of conventional arms, with the other.
It is for this reason that we believe, in common with the excellent Romeva report, that the code of conduct must be made legally binding as a matter of urgency. Along with the Commissioner, we welcome the Council’s decision to fight for a proper universal Treaty at the UN containing common rules on the global armaments trade.
The arms embargo on China, a country that has repeatedly threatened Taiwan, must not be lifted until China has been held to account for the detention and disappearance of those involved in Tiananmen, and has improved its human rights record as a whole.
The Wuermeling report contains an aspect that is key to the future of the common European defence and external policy project, and this is reflected in Amendment 6 tabled by my Group. No world power has completely open defence equipment markets; the United States protects its defence companies with a ‘Buy American Act’. We have a great deal to learn from our American friends.
European preference must be introduced when it comes to the Member States’ defence procurement. This is essential if we are to ensure the survival of a sector that makes a significant contribution to the Lisbon Strategy, to technological innovation and to the Union’s strategic autonomy. Let us not be naïve and delude ourselves: aeroplanes are not bananas and tanks are not refrigerators. Let us not treat this subject as though it were a simple question of markets. Parliament must take the lead in what is, more than anything, a political and strategic debate, and what we are proposing is a first step in that direction.
Lastly, I turn to the report by Mr Kristovskis, which I also welcome. I feel that it is not possible to have a coherent and effective non-proliferation strategy while the five authorised nuclear-weapon states, including two EU Member States, fail to honour their undertakings to disarm gradually, under Article 6 of the Nuclear Non-Proliferation Treaty (NPT), and continue either to neglect, or take action against, nuclear powers such as Israel, India and Pakistan that are not signatories to the NPT. This is all the more serious when, in addition to other countries, non-state actors or terrorists seek to get their hands on illegal weaponry.
Mr President, Commissioner, the most dangerous weapon of mass destruction is the nuclear bomb. This bomb, this weapon, has been used twice by the USA, killing hundreds of thousands of innocent civilians in a split second. It has also been used by Britain, France, Russia and China in nuclear tests, causing immense environmental damage.
These countries, along with Israel, India and Pakistan, belong to the fearful nuclear club of eight that holds the whole world to ransom. They terrorise the entire international community with their warmongering irresponsibility, threatening each other with deadly nuclear games of annihilation, and they violently insult our intelligence by trying to force upon us their view that nuclear suicide is a form of deterrence.
The governments of these countries, using a logic intelligible only to single-minded warlords ready to sacrifice the whole of humanity in their quest for short-term economic profit, are spending astronomical amounts of money in building a nuclear arsenal capable of destroying the world many times over – and all that we can manage to do is to pass resolutions on ineffective strategies calling for non-proliferation.
Why do not we call loudly and clearly on the nuclear bomb countries to get rid of their stockpiles of weapons now? Why do we tolerate in our European Community nuclear-bomb disaster countries like Britain and France? Why do we not pass resolutions or take measures against these two countries? And why should a small country like mine, Cyprus, live with the threat of a nuclear disaster because Britain wants to store, against our wishes, nuclear bombs in its colonial British bases on the island?
The answer is, in my view, shamefully simple: we lack political courage. So, we choose to be hypocrites instead – and life goes on as usual.
Mr President, in his report, Mr Wuermeling maintains that the discussion is not about foreign, security or defence policy in general, but only about the procurement of goods and services. However, there is of course a link between defence procurement and defence policy. Together with the setting up of the European Defence Agency, a common market for defence procurement is a further stage in the military rearmament eagerly welcomed by the European defence industry.
On the pretext of increased economic efficiency and a reduced burden for European taxpayers, the rapporteur argues in favour of harmonisation and standardisation in accordance with accepted NATO standards. If that is not a contribution to the debate on defence policy, I do not know what, in fact, it is. For me, it is clearly about increased and intensified militarisation. Using George Orwell’s newspeak, I could say that war has become peace.
Instead of all the talk about increased resources for research and development into new weapons, the EU and the Member States should invest their resources in research into peacemaking and conflict resolution. I believe that this is something that the EU really must do. It is through disarmament and demilitarisation that we build peace, not through further militarisation and the acquisition of more weapons.
Mr President, Commissioner, on the one hand, the great powers, such as Russia, are downsizing their weapons arsenals, while, on the other, the number of states and, alas, criminal organisations who possess the know-how needed to manufacture weapons of mass destruction is on the increase. We know that, in 2004 alone, secret services across the globe recorded over 300 instances of illegal handling of nuclear material. The more widespread the necessary know-how, the more difficult it becomes to get at it by conventional methods.
The war in Iraq and the silence in the face of North Korea have given not a few governments the impression that nuclear armament alone is sufficient to deter military interventions. It is the possession of nuclear weapons by countries such as Israel that leads others, such as Iran, to believe that they have to develop their own, thus heightening the risk of such weapons getting into the hands of terrorists, and what is called for is rigorous action to counteract this development.
It will certainly send out a powerful message if we can tighten up the code of conduct for arms sales and thereby prevent EU Member States selling weapons to third states that then use them on their own peoples or for the purposes of aggression directed at other states. This code of conduct must not, however, be some kind of toothless tiger, or else we will not only be putting at risk the security of innumerable people but also exposing ourselves to ridicule.
– Mr President, ladies and gentlemen, if you ask me, today’s debate is a missed opportunity.
Firstly, regarding the time of day, this debate was actually scheduled to take place at 11 a.m. today in the presence of the Council. It is now taking place at nearly midnight, after an undoubtedly fascinating debate on trapping standards for certain animal species.
Secondly, the heading is incorrect. It is not arms that are at issue here, but the European Security and Defence Policy. If, for example, we were to discuss our course of action regarding Iran, this would not be a matter of arms, but of politics.
Thirdly, I very much regret the absence of the Council, as the defining element of the European Security and Defence Policy is the close dovetailing of civilian and military crisis management. This can only be achieved through joint action between the Commission and the Council, and I know how difficult that is. How are we to discuss these issues if the Council is not even present?
Another reason why this is a missed opportunity is that the field of security and defence, in particular, presents great opportunities. Even in the presence of a founding father of the European Constitution such as Mr Brok, I would venture to say that the Constitution is currently at a standstill. We are currently at a standstill on the financial issues, too.
What is not at a standstill, however, is the further development of the European Security and Defence Policy, as just recently the European Defence Agency was brought to fruition. This had only been envisaged in the draft Constitution, of course, and is already a reality. We have assumed responsibility for security in Bosnia–Herzegovina; there are troops there under European command. The mutual defence commitment, which had also first been envisaged in the draft Constitution, is now a reality.
That means that we are making progress in this field, and I am convinced that we are on the path to a European Security and Defence Union, which is also our common objective. This is not a debate that should be conducted in camera, as we are doing this evening.
I should also like to say a few words to my colleague Mr Lambsdorff. I think that Strasbourg is the right place for this debate, as it is the seat of the European Parliament.
Mr President, I would like to begin by adding my voice to Mr Matsakis’s protest. During my twenty years in this Parliament, I have never seen a Member behave with such disdain towards this institution and its Members. I would therefore ask that effective action be taken against that Member, so that there may be no further incidents such as that one.
As Mr von Wogau has said, this is not a debate about arms; it is a broader debate, it is a debate on common foreign and security policy, although I will only be able to comment on the report by Mr Wuermeling, on defence procurement.
I believe that the Commission is right to point out that Article 296 of the Treaty establishing the European Community, which currently represents a constitutional obstacle to the development of what we may call a European defence market, may to a certain extent be overcome on the basis of the judgments of the Court of Justice in recent cases, such as the Johnston case, or the case of the Commission against Spain, of 1997.
Constitutional restrictions remain however. That is to say, in the field of foreign and defence policy, there is still a high degree of state sovereignty.
In this field, therefore, we must act very prudently, from legal and political points of view. Until the European Constitution is adopted, which I hope can be done soon, we will have to make do with the legal instruments we have, and there is little we can do with those instruments, but I am very pleased that the Commission is gearing its work, firstly towards a Communication and, possibly, towards a proposal for a Directive, as Mr Wuermeling suggests.
We must, however, be prudent from a political point of view, because the objective of a common European defence market cannot be to transform the European Union into a military industrial complex, as in the case of certain foreign powers.
Arms are dangerous. I have some military training; what surprised me was that, most of the time, I was not being taught to kill, but rather to protect myself against arms. Arms are not toys. We cannot use them, for example, for economic or industrial development. The purpose of arms must be to protect the European citizens and also to protect those friendly, peaceful and democratic nations that need them for their own defence, but not to do business with them or to turn Europe into a kind of enormous industrial market place which, at the end of the day, will come back to haunt us.
I believe that the Commission’s proposals are positive, that these proposals will lead to the creation of that common defence market, but that the common defence market must be an instrument for achieving peace in Europe and also peace throughout the world.
Mr President, ladies and gentlemen, the report shows the Union’s commitment to making the multilateral agreements on non-proliferation and against the development of new-generation weapons universally applicable.
The report calls for sanctions to be applied to countries that do not comply with United Nations Security Council Resolution 1540. Nonetheless, although it is a fact that the European Union Member States are signatories to the multilateral non-proliferation agreements, it is also a fact that two Member States are nuclear states, that Turkey, a candidate country for accession, is a nuclear state and that, even more seriously, US tactical weapons are deployed on the soil of many Member States, including Germany, Italy, Greece and the Netherlands.
The hundred points of the resolution being examined say very little about Israel, India and Pakistan, which have not signed the non-proliferation treaty. With regard to the civilian nuclear programme in Iran, however, the legitimate economic and regional security interests of that great country are ignored and its government is called upon to supply verifiable guarantees as to the peaceful nature of every one of its nuclear programmes.
This is a ridiculous resolution, which would even have the European Union and NATO persuade the United States administration to give up its programmes. It also welcomes the huge sums of European taxpayers’ money – hundreds of millions of euro – that are to be spent on the strategy to reduce weapons of mass destruction.
The proposed report is an utter travesty of good sense and is therefore totally unacceptable.
– Mr President, Commissioner, ladies and gentlemen, the three rapporteurs, Mr Wuermeling, Mr Romeva i Rueda and Mr Kristovskis, have addressed important fields that need to be considered together to a much greater extent, rather than in three separate reports like this, as they are only outwardly contradictory, and are in actual fact connected.
We live in a world in which the threat posed by terrorists, who could also potentially come by dirty weapons, is more dangerous now than ever before. Assuming that Iran cannot be prevented from producing nuclear weapons – it is already producing rockets with a range of 3 000 km – we shall have a region that extends over Iran, Pakistan, India, China and Russia: one large region – the largest in the world – that is in possession of nuclear weapons.
We have to consider how to guarantee our security as a small corner of the world. This can only be done via collective security within the transatlantic alliance, which also means that Europe cannot leave this alliance, as that would mean we were susceptible to blackmail: on various grounds and by various regions of the world.
Secondly, we have to make clear that only by producing our own arms will we, too, be in a position to set a course in industrial policy, that this will create jobs, and also that it will give us independence because, if this industrial-policy approach is not open to us and we do not have our own arms industry, we shall be reliant on purchases of additional arms from other regions of the world. This will make us constantly susceptible to blackmail, since we cannot do what we want or, consequently, make a contribution to our own security. At the least, it will be very much more expensive, because we shall not be making use of the synergies that this European approach provides.
The European Union and the Commission need to be given more money for research and other fields, therefore, to ensure that we are in a position to guarantee our own security and to form alliances whilst having independence and immunity to blackmail.
All of this must be integrated into a code of conduct, which would lend credibility to our fight against the proliferation of weapons of mass destruction. In my view, this code of conduct should be legally binding. Yet more desirable in my opinion would be the deletion of the Treaty derogation exempting arms exports, unlike all other trade, from the competence of the Commission – which is one of the weak points both with regard to control and with regard to the capacity for action of the European Union as a whole. The relevant approaches to this should be sought.
Therefore – in order to save money, guarantee the security of our citizens and at the same time ensure a more peaceful world – I would invite us to increase the focus on this.
Mr President, firstly I welcome the report on the code of conduct and arms sales and draw to the House’s attention the fact that many of the demands we made in our previous annual debates on this subject have been realised: in particular the new trade regulation on torture equipment, the common position on brokering, and the new obligation to stop exports if there is a risk to international humanitarian law. Most of all I welcome this year’s commitment to make the code legally binding.
Could the Commissioner comment tonight on the fact that practice sometimes falls short? Why is it that Austria, Luxembourg and Greece, for example, do not produce their annual reports? This year information has been published that shows that France has exported bombs and grenades to Burma and Sudan, and Italy has exported firearms to China and to Colombia? Will she comment on the position of our arms exports to Colombia, a country where there is now ample evidence of human rights abuse by the Colombian military?
Many speakers tonight and some of the amendments have referred to the UK position. I am proud that my own country, in its previous Presidency, oversaw the agreement of the EU code of conduct on arms sales and in this Presidency has overseen agreement by the European Union, for the first time, to support an international arms trade treaty. We take seriously our obligations as a nuclear weapons power. The UK Government has reduced the stockpile of nuclear warheads by more than 70%, has reduced the number of warheads on each Trident submarine, from 94 to 48, and has dismantled all of the WE-177 nuclear bombs.
At the Non-Proliferation Treaty conference on 5 May the British Government spokesman said: ‘we recognise that we have particular obligations as a nuclear weapons state under Article 6 of the Treaty. We reaffirm our unequivocal undertaking to accomplish the total elimination of nuclear arsenals, leading to nuclear disarmament’.
Like everyone else here tonight, I share the concerns about the failure to come to a strong consensus as an outcome of the NPT conference earlier this year. But I believe it is wrong to for us to focus on individual countries, whether it be the UK or France. We should ensure that all nations undertake their obligations under that Treaty.
We should welcome the fact that there was an EU-agreed common position in advance of the NPT review conference and take up the mantle of issues, where we, as the EU, should take a lead, such as withdrawal from the Treaty, the universalisation of rigorous safeguard standards through the IAEA additional protocol, and also the question of the transfer of enrichment and reprocessing technologies.
Mr President, Madam Commissioner, in discussing defence matters we are entering into important and sensitive areas of national sovereignty. Many of us feel that the EU’s defence ambitions are wholly misplaced. If you want to empower the European Union as a global actor or if you believe in an integrated European State or, indeed, a European Defence Union, as we heard earlier, then you will have a different view.
We are opposed to EU meddling in defence, both in principle and in terms of its practical consequences. However, we recognise that there are areas in which a multilateral approach can be beneficial, and this is particularly true in relation to non-proliferation and arms export controls.
Turning firstly to defence procurement, the Wuermeling report is driven by a very strong integrationist impulse. It even poses the question, in paragraph 12, as to ‘what extent any meaningful distinction at all can still be drawn between national and common European security interests’. Certainly the report seeks to entrench the European Commission’s role in defence procurement and wants such matters dealt with under EU rather than national legislation.
We already have a situation where the British defence procurement market is open to foreign competition in a way in which the market in France, for example, is not. We see British defence companies – important national strategic assets – being taken over by foreign firms.
While British Conservatives are most supportive of measures to strengthen a genuine single market in most sectors, defence should continue to be the exception and should be safeguarded.
On the subject of WMD, we attach enormous importance to combating proliferation and to strengthening the security of component materials. At the same time, the UK’s independent nuclear deterrent force continues to be a vital element of our defence strategy and one which has not lost relevance in spite of the changed security environment in which we live.
The British Government must not only take the necessary decisions to maintain our nuclear capability; it must also be prepared to adapt our weapons and the doctrine for their use.
On the subject of arms exports, while we welcome calls for better verification of the end-use of exported goods and the maintenance of the arms embargo on China, we continue, however, to have difficulty with the idea of a legally binding code of conduct. This would extend judicial authority into areas that are more properly the preserve of government and would further extend the reach of EU institutions, including the European Court of Justice. Tonight we have a dangerous mixture under discussion.
– Mr President, let me start by saying a few words to Mr Batten. It was interesting listening to this speech by a representative of a list of candidates that also includes two people who, in very quick succession, have been publicly found guilty of abusing the secretarial assistance allowance in recent weeks. We should intensify our offensive against this band of hypocrites in this House and in our public-relations activities.
Now to come to the point. It does not make sense for various companies in three major EU Member States to work on the Unmanned Air Vehicle project, for example, in separate projects that have nothing to do with one another, and to duplicate earnings, as it were. The European taxpayer does not deserve this. Nor does it make sense for three major EU Member States to develop, separately from one other, electronic identification systems for infantrymen, and for there to be insufficient clarity as to whether troops from one and the same European battle group, for example, could identify each other in action if they came from different countries. We should also bear in mind that even in 10 years’ time the armies in the EU will still have to use 23 different types of armoured vehicle. We can all imagine the kind of compatibility and supply problems that would entail in operational conditions.
I should also like to warn against one illusion, however: a single European Defence Equipment Market cannot be achieved if enterprises operating under market conditions have to compete with those that are government-backed. This is an aspect that has not yet been raised in today’s debate, and I should also like to suggest that it might make sense for Mr Wuermeling to take a closer look at this implication of the debate on Article 296 and draw conclusions from it for the future.
– Mr President, Commissioner, ladies and gentlemen, the Commission Green Paper and the Wuermeling report, in particular, respond to the wishes of the population: the European public. The public’s answer to the question as to what objectives the EU should set itself is that it should become a Security and Defence Union. When the public is asked what it wants, its reply is: a common foreign policy represented by one face and one person, not 25 vested national interests.
When we look at how the security environment has changed, we do have to ask ourselves the question whether each Member State alone is capable of ensuring sufficient security given the general atmosphere prevailing and the present financial situation of the Member States. The answer is ‘no’. That is why we need more Europe in this field, not necessarily more money. If, however, we need more Europe but do not have any additional money, we must change our behaviour somewhat.
We want a common foreign and security policy, we want the evolution of the EU into a political union, we want a strong internal market and we want to reduce our dependence on the United States. What needs to be done, therefore? We need common European technological standards in this field, to enable and strengthen cooperation. We need to create common defence structures, which are important as regards enhanced political cooperation, integration and solidarity.
Of course, in view of the maxim ‘more Europe, but not more money’, we need to make more efficient use of defence resources, increase the competitiveness of the European Union, improve military equipment and reduce costs, increase the European dimension in the field of equipment and training, improve cooperation and thus help increase efficiency.
This debate has shown that we need to increase the European dimension; which may also explain the absence of the Council, because although the large Member States, in particular – I am thinking here of the United Kingdom and France – talk a great deal about common ground, they rank among the stumbling blocks on the path to a stronger Commission in this field.
– Mr President, ladies and gentlemen, Commissioner, the safety of workers and citizens must be guaranteed in defence manufacturing processes, and the companies themselves must operate as efficiently as possible. Clear rules on defence procurement are therefore required.
European citizens must be made aware of the importance of having modern and efficient defence firms, within the innovative SME structure, working with technology for civil or military use. Moreover, there must be strategic coordination of existing defence companies in various Member States, with the European Agency acting as one of the focal points for technological innovation and for perfecting the products and processes of European firms working in defence-related sectors.
In any event, we must never allow a military-industrial complex to be set up in the Union’s Europe which would restrict political powers, the kind of complex whose powerful influence General Eisenhower bemoaned when he left the US Presidency. Contracts must be transparent. Clear and transparent rules on defence procurement can help a great deal in this regard.
Otherwise, the market will become concentrated on these companies, thereby, in practice, blocking free competition in the European internal market. There is similarly an urgent need to encourage small and medium-sized enterprises to take part, as far as possible, in the defence industry’s global manufacturing process.
Mr President, ladies and gentlemen, Commissioner, I should like to conclude by saying that the EU needs to maintain constant links between its external policy and the rules on international trade, with particular regard to embargoes. In the future, nobody will understand why defence companies in the EU would support the outbreak of unjust wars or prop up dictatorial regimes. This is not what Europe was originally set up to do and nor is it what the EU should be doing.
– Ladies and gentlemen, we are seeking to make history by dismantling the established practices of Member States as regards the armaments trade. The Green Paper on defence procurement and any future directive therefore require strong political backing, as they will need to penetrate the hermetically sealed environment of the European defence market. The aim is no less than to impose far-reaching restrictions on derogations from the general rules of economic competition – Article 296 of the Treaty enables Member States to use and abuse the derogation system – and a number of national monopolies have been profiting from this at the citizens’ expense. The defence market is practically sealed off behind purpose-built barriers and dominated by monopolies, and it is difficult to monitor it, since secrecy is maintained even where there is no security reason for doing so. The lack of transparency when it comes to public procurement, fragmented research programmes and inadequate standardisation lead to low quality and poor interoperability, and in turn to ineffective national defence systems. There is, therefore, ample justification for opening up the EUR 160 billion defence market, not least because most Member States are finding it hard to honour their obligations as regards NATO defence policy.
If the Commission’s proposal obtains the support of all 25 Member States, they should be expected to work together on innovative strategies, to cut costs and to create fresh opportunities for businesses, not only large corporations, but also small and medium-sized manufacturers and suppliers of logistics equipment. The fundamental condition for the opening up of the defence market, however, both for myself and for a number of Members of this House, is to ensure that the EU Code of Conduct on Exports of Military Equipment is rigorously complied with. My call for compliance with this Code was incorporated into the text of the report, with the aim of cracking down on the illicit export of arms from advanced democracies to developing countries. This is an essential prerequisite and I call on the Commission to ensure that monitoring is made as easy as possible. My view is based on the salutary experience of an armaments deal that took place in the Czech Republic 10 years ago. I am deeply dismayed that the Council has failed to be present today.
Mr President, I too wish to express my concern at what Mr Batten said, and urge that action be taken to have him withdraw those insulting remarks relating to Members of this House.
Commissioner, the European Code on Arms Exports has a number of shortcomings, the most glaring of which is the fact that it is not legally binding. There is also, however, a need for clarification of the language and the application of the code. There is a need for its scope to be broadened, and indeed there is a need for greater transparency and accessibility of information in relation to, in particular, the annual reports and the denial notifications.
A number of Members have mentioned that some EU Member States are actually in breach of the code, while declaring themselves determined to prevent the export of equipment which might be used for internal repression or international aggression, or indeed contribute to regional instability. They have allowed arms and security equipment to be transferred for illicit end use.
Finally, on 20 September, in reply to a question I put to you, you indicated that you intend to draft a communication on small arms and light weapons before the end of 2006. Might I suggest that it would be more appropriate to have that communication published and debated in this House before the middle of next year, which is in fact when the United Nations are holding a conference on small arms and light weapons.
– Mr President, Commissioner, ladies and gentlemen, at this late hour, we are debating whether we need military technology in Europe, and what we can do to bring about a European common foreign and security policy.
First of all, on the subject of something my fellow Members on the other side of the House have called into question, I should like to say – and in so doing explicitly agree with my colleague Mr Brok – that the reason that the European Union needs military technology is that we Europeans cannot be dependent on third parties or leave ourselves open to blackmail when it comes to our security. Some fellow Members have also mentioned that the European public expects increased common action among the Member States in the field of foreign and security policy. There have already been a few successes in this regard: the mission in Bosnia mentioned earlier is only one of many accomplishments. However, if we are quite honest, we have to say that there is still a long way to go before we have a genuinely common foreign and security policy such as that envisaged by the public.
That is why I expressly welcome the fact that the Commission’s proposal in the form of its Green Paper on the Defence Equipment Market, and the report by my colleague Mr Wuermeling, point in the right direction. Through the common rules for procuring military defence equipment, they oblige the Member States to take an important step towards the development of common defence structures and towards stronger political integration. The increased efficiency that will result with regard to the considerable expenditure on defence will automatically produce further unification of the European market and thus explicitly benefit the taxpayer.
I should like to express some views on the form this common code of conduct could take. Back in 1958, the Commission developed materials and regulations that could be used as a basis for shaping Article 296. Unfortunately, to date these have never been published or used, but it would certainly be worth having a look at what was considered important at that time. The creation of a code of conduct must ensure that decisions by the European Armaments Agency on the one hand and the Commission on the other do not contradict each other. In this regard, the achievement of optimum coordination between the Commission and the European Defence Agency should be ensured.
Mr President, I want to use this debate as an opportunity to highlight the impact that small arms and light weapons are having on the human rights of so many people. It is not the so-called weapons of mass destruction that are currently causing the vast majority of tragedies and conflicts across the globe. It should perhaps be small arms and light weapons that are considered to be the weapons causing the most mass destruction.
I am impressed with and support the report before us on EU arms exports and I want to congratulate the rapporteur for the job that he has done. The EU voluntary code of conduct has had some success in ensuring standards. However, the end goal must be to bring about an acceptance for a legally binding code and this Parliament should be consistent in calling for that.
Time and time again, the EU is happy to take the high moral ground on human rights issues and on calling for adherence to international standards and law. We must show leadership and lead by example on the trade in arms to have credibility to bring about change outside the Union in arms trade standards. We should not fear a legally binding code but see it as an opportunity for the EU as regards raising standards in arms export policy. The four major EU arms suppliers have dramatically increased their share of arms sales to the developing world in the last year.
In 2004, USD 4.8 billion of business was done, which is more than 22% of total arms sales. When one considers that almost half a million people are killed every year by small arms, then the significance of the small arms trade becomes clear.
I support the concept of the creation of a so-called blacklist of countries that should not have arms sold to them from the EU. The criteria for such a list should be applied equally, however, on a set of standards based on human rights violations and instability.
Finally, I want to urge the Commission to use all opportunities available to it to promote an acceptance for an international small arms treaty in order to move forward a common standard approach for arms sales internationally. Too many rogue states, irresponsible governments, military dictators and gangland-style leaders have easy access to weapons that are used to brutal and corrupt effect, resulting in a spiral of demand for small arms and light weapons in the many small-scale conflicts that persist.
The fact that the developed world continues to tolerate the sale of weapons to such people should be a cause for serious and continuing concern in this House.
. Ladies and gentlemen, in view of the fact that here in Parliament, during the course of debates on my report, certain differences of opinion have arisen, and in order to find a compromise, I propose certain changes to paragraph 34. Thus, after the words ‘takes note’ the following would be inserted:
‘... as stated by Hans Blix, that the credible threat of the use of force has played an important role in facilitating the disarmament work of UNSCOM and UNMOVIC.’
After that I would like to delete the rest of the paragraph. I believe that this proposal will enable also the socialists, who said that they would abstain, to vote for this paragraph.
Thank you, but you will have to bring that up as an oral amendment during the vote tomorrow.
. Mr President, even though it is late I think it was a very interesting discussion. I agree that this discussion could have been much broader. We have spoken on rather specific topics, but some of you have said very clearly that there are many more dimensions, taking in a common foreign and security policy and a common security and defence policy. I shall now make a few specific remarks.
Firstly, on arms exports, the Commission can only agree with the substance of the discussion today. We are probably already one of the regional actors with the strictest arms controls in the world, but progress has to continue, to strengthen the rules and their implementation. Making the code of conduct a common position will be a major step at European Union level. In fact the code of conduct on exports of military equipment that was adopted in 1998 contains many common criteria against which applications for export licences are assessed.
As is stated in the code of conduct, the decision to transfer or deny a transfer is at the discretion of individual Member States and the Commission is therefore not in a position to comment on alleged circumventions of the code of conduct with regard to any country. I say that specifically regarding the question on Colombia. One of the most important criteria is always the human rights question. It is one criterion among others, such as regional peace, security and stability, but it is for the Member States to comment on that issue.
A reinforced code of conduct which has already been finalised at technical level and which will be introduced at an appropriate moment will increase the scope of controls. The reinforced code of conduct will go beyond physical exports of goods and technology. It will include brokering and transfer of intangible technology, and it will also contain more explicit language on reverse engineering and on unintended technology transfer. Moreover, the criterion on human rights will be further strengthened.
The European Union is now trying to come up with an arms trade treaty. This is at the instigation of the British Presidency. Such a treaty on conventional weapons would be based on states’ existing responsibilities under international law and would establish transfer criteria that are consistent with internationally accepted standards of human rights and humanitarian law. It should be legally binding, be a separate and self-standing initiative, cover all conventional arms transfers, set out the principles defining illegal transfers, include monitoring, and be broadly based.
On weapons of mass proliferation, it is now two years since we developed a fully fledged strategy against the proliferation of weapons of mass destruction. Commitments have been made both by the European Union and the G8 global partnership. In this context, it is critical to ensure that financial means will be available for the future. The combination of the CFSP and Community tools would allow the European Union to maintain better visibility and also more credibility. However, a lot has to be done, as I said earlier, for instance, within the framework of the United Nations, where we were very disappointed at the last negotiations on weapons of mass destruction.
On the third issue – defence procurement – let me again thank all of you, and the rapporteur in particular, who supported this report and therefore the proposals put forward by the Commission. The political sensitivity of this file cannot, and should not, be underestimated. However, I agree with Mr Wuermeling when he points out that it mainly concerns the internal market. The report correctly focuses on this issue and on the objectives that are pursued by the Commission with its initiatives.
As I have said, more efficient public spending on defence will contribute to the prosperity of the Union, because it means that taxpayers’ money could be reduced. This will be done within the limits of our Community competence and also in full respect for the prerogatives and the sovereignty of our Member States. As usual, we will continue to work very closely with the European Defence Agency, as suggested in the Wuermeling report.
I am glad that the Commission and Parliament share the same views, not only on the objectives to be pursued but also on the measures to achieve them.
In conclusion, let me say that I am looking forward to discussing these and other questions again, in the high-level interparliamentary conference in early December in Brussels.
I also thank Mr Brok and Mr von Wogau for this initiative. It is highly welcome. Perhaps we could also pursue a more security-oriented policy, which has been lacking so far.
The joint debate is closed.
The vote will take place on Thursday.
, The European Union’s approach to weapons of mass destruction has been defined, and now we also have to convince other peoples of its validity. The EU must prevent the failure of future conferences on the Non-Proliferation Treaty, and it must necessarily strive for all countries to sign the treaty, for the treaty to be obeyed, and for the inspection mechanisms to be reinstated, with the full support of the UN authorities and with the aid of sanctions where necessary.
We call for a more forceful strategy, involving all EU Member States, that severely sanctions activities that contribute to proliferation and reinforces the ban on chemical and biological weapons. The strategy must involve the European Parliament more closely, so as to impose a code to regulate arms exports as well as clearer rules on defence procurement.
We also stress the need for a moratorium on impoverished uranium munitions.
The European Parliament’s determined stand against the use of weapons of mass destruction is due to the awareness that such use causes not only the loss of human lives, but above all the erosion of those ethical values – the common heritage of the peoples of the European Union – that underlie our history and inspire the present and future existence of our Community.